Exhibit 10.2
FOURTH AMENDED AND RESTATED REVOLVING LOAN AGREEMENT
Dated as of July 1, 2009
among
VIASAT, INC.
THE LENDERS HEREIN NAMED
UNION BANK, N.A.,
as Administrative Agent
BANK OF AMERICA, N.A.,
as Syndication Agent
JPMORGAN CHASE BANK, N.A.,
as Documentation Agent
BANC OF AMERICA SECURITIES LLC and UNION BANK, N.A.,
as Joint Lead Arrangers and Joint Book Runners
and
UNION BANK, N.A.,
as Collateral Agent

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page
 
            ARTICLE 1 DEFINITIONS AND ACCOUNTING TERMS     1  
 
           
1.1
  Defined Terms     1  
1.2
  Use of Defined Terms     23  
1.3
  Accounting Terms     23  
1.4
  Rounding     23  
1.5
  Exhibits and Schedules     24  
1.6
  References to “Borrower and its Subsidiaries”     24  
1.7
  Miscellaneous Terms     24  
 
            ARTICLE 2 LOANS AND LETTERS OF CREDIT     24  
 
           
2.1
  Loans — General     24  
2.2
  Alternate Base Rate Loans     25  
2.3
  Eurodollar Rate Loans     25  
2.4
  Letters of Credit     26  
2.5
  Voluntary Reduction of Commitment     30  
2.6
  Administrative Agent’s Right to Assume Funds Available for Advances     30  
2.7
  Collateral     30  
2.8
  Increase of Commitment     31  
2.9
  Swing Line Advances     32  
2.10
  Defaulting Lenders     35  
 
            ARTICLE 3 PAYMENTS AND FEES     35  
 
           
3.1
  Principal and Interest     35  
3.2
  Closing Date Fees     36  
3.3
  Commitment Fee     36  
3.4
  Letter of Credit Fees     37  
3.5
  Increased Commitment Costs     37  
3.6
  Eurodollar Costs and Related Matters     38  
3.7
  Late Payments     42  
3.8
  Computation of Interest and Fees     42  
3.9
  Non-Banking Days     42  
3.10
  Manner and Treatment of Payments     42  
3.11
  Funding Sources     43  
3.12
  Failure to Charge Not Subsequent Waiver     43  
3.13
  Administrative Agent’s Right to Assume Payments Will be Made     44  
3.14
  Fee Determination Detail     44  
3.15
  Survivability     44  
 
            ARTICLE 4 REPRESENTATIONS AND WARRANTIES     44  
 
           
4.1
  Existence and Qualification; Power; Compliance With Laws     44  
4.2
  Authority; Compliance With Other Agreements and Instruments and Government
Regulations     45  
4.3
  No Governmental Approvals Required     45  

i



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page
 
           
4.4
  Subsidiaries     45  
4.5
  Financial Statements     46  
4.6
  No Other Liabilities; No Material Adverse Changes     46  
4.7
  Intentionally Deleted     46  
4.8
  Intangible Assets     46  
4.9
  Intentionally Deleted     46  
4.10
  Litigation     47  
4.11
  Binding Obligations     47  
4.12
  No Default     47  
4.13
  ERISA     47  
4.14
  Regulation U; Investment Company Act     48  
4.15
  Disclosure     48  
4.16
  Tax Liability     48  
4.17
  Projections     48  
4.18
  Hazardous Materials     48  
4.19
  Security Interests     48  
4.20
  Solvency     49  
4.21
  OFAC     49  
4.22
  Patriot Act     49  
 
            ARTICLE 5 AFFIRMATIVE COVENANTS     49  
 
           
5.1
  Payment of Taxes and Other Potential Liens     49  
5.2
  Preservation of Existence     50  
5.3
  Maintenance of Properties     50  
5.4
  Maintenance of Insurance     50  
5.5
  Compliance With Laws     50  
5.6
  Inspection Rights     50  
5.7
  Keeping of Records and Books of Account     51  
5.8
  Compliance With Agreements     51  
5.9
  Use of Proceeds     51  
5.10
  Hazardous Materials Laws     51  
5.11
  Syndication Process     51  
5.12
  Future Subsidiaries; Additional Security Documentation     52  
 
            ARTICLE 6 NEGATIVE COVENANTS     52  
 
           
6.1
  Payment of Subordinated Obligations     52  
6.2
  Disposition of Property     52  
6.3
  Mergers     53  
6.4
  Hostile Acquisitions     53  
6.5
  Acquisitions     53  
6.6
  Distributions     53  
6.7
  ERISA     53  
6.8
  Change in Nature of Business     54  

ii



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page
 
           
6.9
  Liens     54  
6.10
  Indebtedness and Guaranty Obligations     54  
6.11
  Transactions with Affiliates     55  
6.12
  Negative Pledges     55  
6.13
  Leverage Ratio     56  
6.14
  Interest Coverage Ratio     56  
6.15
  Intentionally Omitted     56  
6.16
  Investments     56  
6.17
  Capital Expenditures     57  
6.18
  Amendments to Subordinated Obligations     57  
6.19
  Changes in Officers, Name, Location of Chief Executive Offices, Etc     57  
 
            ARTICLE 7 INFORMATION AND REPORTING REQUIREMENTS     57  
 
           
7.1
  Financial and Business Information     57  
7.2
  Intentionally Omitted     59  
7.3
  Compliance Certificates     59  
7.4
  IntraLinks/IntraAgency     60  
 
            ARTICLE 8 CONDITIONS     60  
 
           
8.1
  Initial Credit Issuance     60  
8.2
  Any Advance     62  
 
            ARTICLE 9 EVENTS OF DEFAULT AND REMEDIES UPON EVENT OF DEFAULT    
63  
 
           
9.1
  Events of Default     63  
9.2
  Remedies Upon Event of Default     65  
 
            ARTICLE 10 THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT     66
 
 
           
10.1
  Appointment and Authorization     66  
10.2
  The Agents and Their Affiliates     67  
10.3
  Proportionate Interest in any Collateral     67  
10.4
  Lenders’ Credit Decisions     67  
10.5
  Action by Administrative Agent and Collateral Agent     68  
10.6
  Liability of Agents     69  
10.7
  Indemnification     70  
10.8
  Successor Agents     70  
10.9
  No Obligations of Borrower     71  
 
            ARTICLE 11 MISCELLANEOUS     71  
11.1
  Cumulative Remedies; No Waiver     71  
11.2
  Amendments; Consents     72  
11.3
  Costs, Expenses and Taxes     73  

iii



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page
 
           
11.4
  Nature of Lenders’ Obligations     74  
11.5
  Survival of Representations and Warranties     74  
11.6
  Notices     74  
11.7
  Execution of Loan Documents     75  
11.8
  Binding Effect; Assignment     75  
11.9
  Right of Setoff     77  
11.10
  Sharing of Setoffs     77  
11.11
  Indemnity by Borrower     78  
11.12
  Nonliability of the Lenders     79  
11.13
  No Third Parties Benefited     80  
11.14
  Confidentiality     80  
11.15
  Further Assurances     81  
11.16
  Integration     81  
11.17
  GOVERNING LAW; VENUE     81  
11.18
  Severability of Provisions     82  
11.19
  Headings     82  
11.20
  Time of the Essence     82  
11.21
  Foreign Lenders and Participants     82  
11.22
  Hazardous Material Indemnity     83  
11.23
  DISPUTES     83  
11.24
  Purported Oral Amendments     84  
11.25
  Patriot Act     84  
11.26
  Effect of Amendment and Restatement     84  

iv



--------------------------------------------------------------------------------



 



FOURTH AMENDED AND RESTATED REVOLVING LOAN AGREEMENT
Dated as of July 1, 2009
     THIS FOURTH AMENDED AND RESTATED REVOLVING LOAN AGREEMENT (this
“Agreement”) is entered into by and among ViaSat, Inc., a Delaware corporation
(“Borrower”), each lender whose name is set forth on the signature pages of this
Agreement and each lender which may hereafter become a party to this Agreement
pursuant to Section 2.8 and/or Section 11.8 (collectively, the “Lenders” and
individually, a “Lender”), UNION BANK, N.A., as Administrative Agent, and UNION
BANK, N.A., as Collateral Agent, with reference to the following facts:
RECITALS
     A. Borrower, Union Bank (formerly known as Union Bank of California, N.A.),
JPMorgan Chase Bank, N.A. and Bank of America, N.A. (collectively, the “Existing
Lenders”), as lenders, Union Bank, as Sole Lead Arranger and Collateral Agent,
JPMorgan Chase Bank, N.A., as Syndication Agent and Bank of America, N.A. as
Documentation Agent, are parties to that certain Third Amended and Restated
Revolving Loan Agreement dated as of October 31, 2008, as amended (collectively,
the “Existing Loan Agreement”), pursuant to which the Existing Lenders provided
Borrower with various credit facilities.
     B. Borrower, the Lenders, the Administrative Agent and the Collateral Agent
wish to enter into this Agreement, which shall amend, restate, replace and
supersede (but shall not constitute a novation of) the Existing Loan Agreement
and which hereinafter shall govern the credit facilities provided to Borrower by
Union Bank and the other Lenders which now or hereafter are parties to this
Agreement.
     NOW, THEREFORE, in consideration of the mutual covenants and agreements
herein contained, the parties hereto covenant and agree as follows:
Article 1
DEFINITIONS AND ACCOUNTING TERMS
     1.1 Defined Terms. As used in this Agreement, the following terms shall
have the respective meanings set forth below:
     “Acquisition” means any transaction, or any series of related transactions,
consummated after the Closing Date, by which Borrower and/or any of its
Subsidiaries directly or indirectly (a) acquires any ongoing business or all or
substantially all of the assets of any Person engaged in any ongoing business,
whether through a purchase of assets, a merger or otherwise, (b) acquires
control of securities of a Person engaged in an ongoing business representing
more than 50% of the ordinary voting power for the election of directors or
other governing position if the business affairs of such Person are managed by a
board of directors or other governing body or (c) acquires control of more than
50% of the ownership interest in any partnership, joint venture, limited
liability company, business trust or other Person engaged in an ongoing business
that is not managed by a board of directors or other governing body.

1



--------------------------------------------------------------------------------



 



     “Administrative Agent” means Union Bank, N.A. when acting in its capacity
as the Administrative Agent under any of the Loan Documents, or any successor
Administrative Agent.
     “Administrative Agent’s Office” means the Administrative Agent’s address as
set forth on the signature pages of this Agreement, or such other address as the
Administrative Agent hereafter may designate by written notice to Borrower and
the Lenders.
     “Advance” means any advance made or to be made by any Lender to Borrower as
provided in Article 2, and includes each Alternate Base Rate Advance and
Eurodollar Rate Advance.
     “Affiliate” means, as to any Person, any other Person which directly or
indirectly controls, or is under common control with, or is controlled by, such
Person. As used in this definition, “control” (and the correlative terms,
“controlled by” and “under common control with”) shall mean possession, directly
or indirectly, of power to direct or cause the direction of management or
policies (whether through ownership of securities or partnership or other
ownership interests, by contract or otherwise); provided that, in any event, any
Person that owns, directly or indirectly, 10% or more of the securities having
ordinary voting power for the election of directors or other governing body of a
corporation that has more than 100 record holders of such securities, or 10% or
more of the partnership or other ownership interests of any other Person that
has more than 100 record holders of such interests, will be deemed to be an
Affiliate of such corporation, partnership or other Person.
     “Agreement” means this Fourth Amended And Restated Revolving Loan
Agreement, either as originally executed or as it may from time to time be
supplemented, modified, amended, restated or extended.
     “Aggregate Effective Amount” means, as of any date of determination and
with respect to all Letters of Credit then outstanding, the sum of (a) the
aggregate effective face amounts of all such Letters of Credit not then paid by
the Issuing Lender plus (b) the aggregate amounts paid by the Issuing Lender
under such Letters of Credit not then reimbursed to the Issuing Lender by
Borrower pursuant to Section 2.4(d) and not the subject of Advances made
pursuant to Section 2.4(e).
     “Alternate Base Rate” means, as of any date of determination, the rate per
annum (rounded upwards, if necessary, to the next 1/100 of 1%) equal to the
highest of (a) the Prime Rate in effect on such date, (b) the Federal Funds Rate
in effect on such date plus 1/2 of 1% (50 basis points) or (c) the Eurodollar
Rate in effect on such date plus 1% (100 basis points).
     “Alternate Base Rate Advance” means an Advance under the Commitment made
hereunder and specified to be an Alternate Base Rate Advance (including a Swing
Line Advance) in accordance with Article 2.
     “Alternate Base Rate Loan” means a Revolving Loan made hereunder and
specified to be an Alternate Base Rate Loan, or a Swing Line Advance; in each
case, in accordance with Article 2.

2



--------------------------------------------------------------------------------



 



     “Applicable Alternate Base Rate Margin” means, for each Pricing Period, the
interest rate margin set forth below (expressed in basis points per annum)
opposite the Applicable Pricing Level for that Pricing Period:

      Applicable     Pricing Level   Margin
 
   
I
  250 bps
II
  300 bps
III
  350 bps

     “Applicable Commitment Fee Rate” means, for each Pricing Period, the rate
set forth below (expressed in basis points per annum) opposite the Applicable
Pricing Level for that Pricing Period:

      Applicable     Pricing Level   Margin
 
   
I
  62.5 bps
II
  75 bps
III
  87.5 bps

     “Applicable Eurodollar Rate Margin” means, for each Pricing Period, the
interest rate margin set forth below (expressed in basis points per annum)
opposite the Applicable Pricing Level for that Pricing Period:

      Applicable     Pricing Level   Margin
 
   
I
  350 bps
II
  400 bps
III
  450 bps

     “Applicable Pricing Level” means, for each Pricing Period, the pricing
level set forth below opposite the Leverage Ratio as of the last day of the
Fiscal Quarter most recently ended prior to the commencement of that Pricing
Period:

      Pricing Level   Leverage Ratio
 
   
I
  Less than 1.00 to 1.00
II
  Greater than or equal to 1.00 to 1.00, but less than 1.75 to 1.00
III
  Greater than or equal to 1.75 to 1.00

     provided that (i) in the event that Borrower does not deliver a Pricing
Certificate with respect to any Pricing Period prior to the commencement of such
Pricing Period, then until such Pricing Certificate is delivered, the Applicable
Pricing Level for that Pricing Period shall be Pricing Level III, but once
Borrower has delivered a Pricing Certificate with respect to such

3



--------------------------------------------------------------------------------



 



Pricing Period, then any resulting change in the Applicable Pricing Level shall
be made retroactively to the beginning of such Pricing Period, and (ii) if any
Pricing Certificate is subsequently determined to be in error, then any
resulting change in the Applicable Pricing Level shall be made retroactively to
the beginning of the relevant Pricing Period.
     “Arrangers” means Banc of America Securities LLC and Union Bank, N.A., in
their capacities as Joint Lead Arrangers.
     “Bank Products” means any one or more of the following types of services or
facilities extended to Borrower or any Subsidiary Guarantor by any Lender or any
Affiliate of a Lender in reliance on such Lender’s agreement to indemnify such
Affiliate: (i) credit cards; (ii) automated clearing house transfer or funds;
(iii) overdrafts; (iv) interest rate swap transactions; and (v) foreign exchange
contracts.
     “Banking Day” means any Monday, Tuesday, Wednesday, Thursday or Friday,
other than a day on which banks are authorized or required to be closed in
California or New York.
     “Bankruptcy Event” means, with respect to any Person, (i) a court or
governmental agency having jurisdiction in the premises shall enter a decree or
order for relief in respect of such Person in an involuntary case under any
Debtor Relief Law now or hereafter in effect, or appoint a receiver, liquidator,
assignee, custodian, trustee, sequestrator or similar official of such Person or
for any substantial part of its property or ordering the winding up or
liquidation of its affairs, (ii) an involuntary case under any applicable Debtor
Relief Law now or hereafter in effect is commenced against such Person and such
petition remains unstayed and in effect for a period of 60 consecutive days,
(iii) such Person shall commence a voluntary case under any applicable Debtor
Relief Law now or hereafter in effect, or consent to the entry of an order for
relief in an involuntary case under any such law, or consent to the appointment
or taking possession by a receiver, liquidator, assignee, custodian, trustee,
sequestrator or similar official of such Person or any substantial part of its
property or make any general assignment for the benefit of creditors or
(iv) such Person shall admit in writing its inability to pay its debts generally
as they become due or any action shall be taken by such Person in furtherance of
any of the aforesaid purposes.
     “Capital Expenditure” means any expenditure by Borrower or any of its
Subsidiaries for or related to fixed assets or purchased intangibles that is
treated as a capital expenditure under GAAP, including any amount which is
required to be treated as an asset subject to a Capital Lease Obligation. The
amount of Capital Expenditures in respect of fixed assets purchased or
constructed by Borrower or any of its Subsidiaries in any fiscal period shall be
net of (a) any net sales proceeds received during such fiscal period by Borrower
or such Subsidiary for fixed assets sold by Borrower or such Subsidiary and
(b) any casualty insurance proceeds received during such fiscal period by
Borrower or such Subsidiary for casualties to fixed assets and applied to the
repair or replacement thereof.
     “Capital Lease Obligations” means all monetary obligations of a Person
under any leasing or similar arrangement which, in accordance with GAAP, is
classified as a capital lease.

4



--------------------------------------------------------------------------------



 



     “Cash” means, when used in connection with any Person, all monetary and
non-monetary items owned by that Person that are treated as cash in accordance
with GAAP, consistently applied.
     “Cash Equivalents” means money-market instruments of the type described in
Borrower’s Investment Policy, a copy of which is attached hereto as Exhibit M.
     “Cash Income Taxes” means, with respect to any fiscal period, taxes on or
measured by the income of Borrower that are paid or currently payable in Cash by
Borrower during that fiscal period.
     “Cash Interest Expense” means Interest Expense that is paid or currently
payable in Cash.
     “Certificate” means a certificate signed by a Senior Officer or Responsible
Official (as applicable) of the Person providing the certificate.
     “Change in Control” means (a) any transaction or series of related
transactions in which any Unrelated Person or two or more Unrelated Persons
acting in concert acquire beneficial ownership (within the meaning of
Rule 13d-3(a)(l) under the Securities Exchange Act of 1934, as amended),
directly or indirectly, of 35% or more of the outstanding Common Stock,
(b) Borrower consolidates with or merges into another Person or conveys,
transfers or leases its properties and assets substantially as an entirety to
any Person or any Person consolidates with or merges into Borrower, in either
event pursuant to a transaction in which the outstanding Common Stock is changed
into or exchanged for cash, securities or other property, with the effect that
any Unrelated Person becomes the beneficial owner, directly or indirectly, of
35% or more of Common Stock, or (c) during any period of 24 consecutive months,
individuals who at the beginning of such period constituted the board of
directors of Borrower (together with any new or replacement directors whose
election by the board of directors, or whose nomination for election, was
approved by a vote of at least a majority of the directors then still in office
who were either directors at the beginning of such period or whose election or
nomination for reelection was previously so approved) cease for any reason to
constitute a majority of the directors then in office. For purposes of the
foregoing, the term “Unrelated Person” means any Person other than (i) a
Subsidiary of Borrower or (ii) an employee stock ownership plan or other
employee benefit plan covering the employees of Borrower and its Subsidiaries.
     “Closing Date” means the time and Banking Day on which the conditions set
forth in Section 8.1 are satisfied or waived. The Administrative Agent shall
notify Borrower, the Lenders and the Collateral Agent of the date that is the
Closing Date.
     “Code” means the Internal Revenue Code of 1986, as amended or replaced and
as in effect from time to time.
     “Collateral” means all of the collateral covered by the Security Agreement
and the Pledge Agreement.
     “Collateral Agent” means Union Bank, N.A. when acting in its capacity as
the Collateral Agent under any of the Loan Documents, or any successor
Collateral Agent.

5



--------------------------------------------------------------------------------



 



     “Commercial Letter of Credit” means each Letter of Credit issued to support
the purchase of goods by Borrower which is determined to be a commercial letter
of credit by the Issuing Lender.
     “Commitment” means, subject to Sections 2.5 and 2.8, $170,000,000. The
respective Pro Rata Shares of the Lenders with respect to the Commitment are set
forth in Schedule 1.1.
     “Commitment Assignment and Acceptance” means a commitment assignment and
acceptance substantially in the form of Exhibit A.
     “Common Stock” means the common stock of Borrower or its successor.
     “Compliance Certificate” means a certificate in the form of Exhibit B,
properly completed and signed by a Senior Officer of Borrower.
     “Contractual Obligation” means, as to any Person, any material provision of
any outstanding security issued by that Person or of any material agreement,
instrument or undertaking to which that Person is a party or by which it or any
of its Property is bound.
     “Credit Issuance” means the making of an Advance or the issuance of a
Letter of Credit.
     “Debtor Relief Laws” means the Bankruptcy Code of the United States of
America, as amended from time to time, and all other applicable liquidation,
conservatorship, bankruptcy, moratorium, rearrangement, receivership,
insolvency, reorganization, or similar debtor relief Laws from time to time in
effect affecting the rights of creditors generally.
     “Default” means any event that, with the giving of any applicable notice or
passage of time specified in Section 9.1, or both, would be an Event of Default.
     “Default Rate” has the meaning given in Section 3.1(d).
     “Defaulting Lender” means at any time, any Lender that, within one Banking
Day of when due, (i) has failed to make a Loan required pursuant to the terms of
this Agreement, (ii) other than as set forth in clause (i) above, has failed to
pay to the Administrative Agent, Issuing Lender or any Lender an amount owed by
such Lender pursuant to the terms of this Agreement or any other Loan Document
unless such amount is subject to a good faith dispute or (iii) has been deemed
insolvent or has become subject to a Bankruptcy Event.
     “Designated Deposit Account” means a deposit account to be maintained by
Borrower with Union Bank or one of its Affiliates, as from time to time
designated by Borrower by written notification to the Administrative Agent.
     “Designated Eurodollar Market” means, with respect to any Eurodollar Rate
Loan, the London Eurodollar Market.
     “Disqualified Stock” means any capital stock, warrants, options or other
rights to acquire capital stock (but excluding any debt security which is
convertible, or exchangeable, for capital stock), which, by its terms (or by the
terms of any security into which it is convertible or for

6



--------------------------------------------------------------------------------



 



which it is exchangeable), or upon the happening of any event, matures or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
is redeemable at the option of the holder thereof, in whole or in part, on or
prior to the Revolving Loan Maturity Date.
     “Disposition” means the sale, transfer or other disposition in any single
transaction or series of related transactions of any asset, or group of related
assets, of Borrower or any of its Subsidiaries (a) which asset or assets
constitute a line of business or substantially all the assets of Borrower or the
Subsidiary; (b) the aggregate amount of the Net Cash Sales Proceeds of such
assets is more than $10,000,000, other than (i) inventory or other assets sold
or otherwise disposed of in the ordinary course of business of Borrower or its
Subsidiary or normal in the industry, (ii) equipment sold or otherwise disposed
of where substantially similar equipment in replacement thereof has theretofore
been acquired, or thereafter within 90 days is acquired, by Borrower or its
Subsidiary and (iii) assets no longer useful in the business of Borrower and its
Subsidiaries or (c) cash, cash equivalents or other assets contributed,
transferred, sold or otherwise assigned by Borrower or any of its Subsidiaries
to any of the JV Holding Companies or the ViaSat-1 Project or by any of the JV
Holding Companies to the ViaSat-1 Project.
     “Distribution” means, with respect to any shares of capital stock or any
warrant or option to purchase an equity security or other equity security issued
by a Person, (a) the retirement, redemption, purchase or other acquisition for
Cash or for Property by such Person of any such security, (b) the declaration or
(without duplication) payment by such Person of any dividend in Cash or in
Property on or with respect to any such security, (c) any Investment by such
Person in the holder of 5% or more of any such security if a purpose of such
Investment is to avoid characterization of the transaction as a Distribution and
(d) any other payment in Cash or Property by such Person constituting a
distribution under applicable Laws with respect to such security.
     “Dollars” or “$” means United States of America dollars.
     “Domestic Subsidiary” means a Subsidiary organized under the laws of the
United States or any state or territory thereof or the District of Columbia.
     “EBIT” means EBITDA less depreciation and amortization; all calculated for
the Borrower and its Subsidiaries on a consolidated basis.
     “EBITDA” means the sum of (a) Net Income plus (b) to the extent deducted in
determining Net Income, (i) Interest Expense, (ii) expense for taxes paid or
accrued, (iii) depreciation, (iv) amortization, (v) any extraordinary non-cash
or nonrecurring non-cash charges or losses, and (vi) any non-cash charges
arising from compensation expense as a result of the adoption of Financial
Accounting Standards Board Statement 123 (Revised 2004), “Share-Based Payment”,
which requires certain stock-based compensation to be recorded as expense within
the Borrower’s consolidated statement of operations, minus (c)(i) to the extent
included in Net Income, any extraordinary non-cash or nonrecurring non-cash
gains, (ii) the amount of any subsequent cash payments in respect of any
non-cash charges described in the preceding clause (b)(vi), and (iii) Interest
income; all calculated for the Borrower and its Subsidiaries on a consolidated
basis.

7



--------------------------------------------------------------------------------



 



     “Eligible Assignee” means (a) another Lender, (b) with respect to any
Lender, any Affiliate of that Lender, (c) any commercial bank having total
assets of $1,000,000,000 or more, (d) any (i) savings bank, savings and loan
association or similar financial institution or (ii) insurance company engaged
in the business of writing insurance which, in either case (A) has total assets
of $1,000,000,000 or more, (B) is engaged in the business of lending money and
extending credit under credit facilities substantially similar to those emended
under this Agreement and (C) is operationally and procedurally able to meet the
obligations of a Lender hereunder to the same degree as a commercial bank and
(e) any other financial institution (including a mutual fund or other fund)
having total assets of $1,000,000,000 or more which meets the requirements set
forth in subclauses (B) and (C) of clause (d) above; provided that each Eligible
Assignee must either (aa) be organized under the Laws of the United States of
America, any State thereof or the District of Columbia or be organized under the
Laws of the Cayman Islands or any country which is a member of the Organization
for Economic Cooperation and Development, or a political subdivision of such a
country, and (i) act hereunder through a branch, agency or funding office
located in the United States of America and (ii) be exempt from withholding of
tax on interest and deliver the documents related thereto pursuant to
Section 11.21.
     “ERISA” means the Employee Retirement Income Security Act of 1974, and any
regulations or rulings issued pursuant thereto, as amended or replaced and as in
effect from time to time.
     “ERISA Affiliate” means each Person (whether or not incorporated) which is
required to be aggregated with Borrower pursuant to Section 414 of the Code.
     “Eurodollar Banking Day” means any Banking Day on which dealings in Dollar
deposits are conducted by and among banks in the Designated Eurodollar Market.
     “Eurodollar Lending Office” means, as to each Lender, its office or branch
so designated by written notice to Borrower and the Administrative Agent as its
Eurodollar Lending Office. If no Eurodollar Lending Office is designated by a
Lender, its Eurodollar Lending Office shall be its office at its address for
purposes of notices hereunder.
     “Eurodollar Market” means a regular established market located outside the
United States of America by and among banks for the solicitation, offer and
acceptance of Dollar deposits in such banks.
     “Eurodollar Obligations” means eurocurrency liabilities, as defined in
Regulation D or any comparable regulation of any Governmental Agency having
jurisdiction over any Lender.
     “Eurodollar Period” means, as to each Eurodollar Rate Loan, the period
commencing on the date specified by Borrower pursuant to Section 2.1(c) and
ending 1, 2, 3 or, if available, 6 months (or, with the written consent of all
of the Lenders, any other period) thereafter, as specified by Borrower in the
applicable Request for Loan; provided that:
          (a) The first day of any Eurodollar Period shall be a Eurodollar
Banking Day;

8



--------------------------------------------------------------------------------



 



          (b) Any Eurodollar Period that would otherwise end on a day that is
not a Eurodollar Banking Day shall be extended to the immediately succeeding
Eurodollar Banking Day unless such Eurodollar Banking Day falls in another
calendar month, in which case such Eurodollar Period shall end on the
immediately preceding Eurodollar Banking Day; and
          (c) No Eurodollar Period shall extend beyond the Revolving Loan
Maturity Date.
     “Eurodollar Rate” means, with respect to any Alternate Base Rate Loan or
any Eurodollar Rate Loan, the average of the interest rates per annum (rounded
upward, if necessary, to the next 1/100 of 1%) at which deposits in Dollars are
offered to the Administrative Agent in the Designated Eurodollar Market at or
about 11:00 a.m. local time in the Designated Eurodollar Market, two
(2) Eurodollar Banking Days before the first day of the applicable Eurodollar
Period in an aggregate amount approximately equal to the amount of the Advance
to be made by the Administrative Agent with respect to such Alternate Base Rate
Loan or Eurodollar Rate Loan and for a period of time comparable to the number
of days in the applicable Eurodollar Period; provided that for any Alternate
Base Rate Loan the applicable Eurodollar Period shall be deemed to be 1 month.
     “Eurodollar Rate Advance” means an Advance made hereunder and specified to
be a Eurodollar Rate Advance in accordance with Article 2.
     “Eurodollar Rate Loan” means a Loan made hereunder and specified to be a
Eurodollar Rate Loan in accordance with Article 2.
     “Event of Default” shall have the meaning provided in Section 9.1.
     “Existing Letters of Credit” means the letters of credit, if any,
outstanding on the Closing Date and listed on Schedule 2.4.
     “Existing Loan Agreement” shall have the meaning provided in the recitals
to this Agreement.
     “Federal Funds Rate” means, as of any date of determination, the rate set
forth in the weekly statistical release designated as H.15(519), or any
successor publication, published by the Federal Reserve Board (including any
such successor, “H.15(519)”) for such date opposite the caption “Federal Funds
(Effective).” If for any relevant date such rate is not yet published in
H.15(519), the rate for such date will be the rate set forth in the daily
statistical release designated as the Composite 3:30 p.m. Quotations for U.S.
Government Securities, or any successor publication, published by the Federal
Reserve Lender of New York (including any such successor, the “Composite 3:30
p.m. Quotation”) for such date under the caption “Federal Funds Effective Rate.”
If on any relevant date the appropriate rate for such date is not yet published
in either H.15(519) or the Composite 3:30 p.m. Quotations, the rate for such
date will be the arithmetic mean of the rates for the last transaction in
overnight Federal funds arranged prior to 9:00 a.m. (New York City time) on that
date by each of three leading brokers of Federal funds transactions in New York
City selected by the Administrative Agent. For purposes of this Agreement, any
change in the Alternate Base Rate due to a change in the Federal Funds Rate
shall be effective as of the opening of business on the effective date of such
change.

9



--------------------------------------------------------------------------------



 



     “Fiscal Quarter” means the fiscal quarter of Borrower consistent with the
Borrower’s SEC filings.
     “Fiscal Year” means the fiscal year of Borrower ending on the last day of
the first Fiscal Quarter of each calendar year.
     “Foreign Subsidiary” means a Subsidiary of Borrower that is organized under
the Laws of a country (or political subdivision thereof) other than the United
States of America.
     “Funded Debt” means, as to any Person, the types of Indebtedness listed in
clauses (a) (excluding Guarantee Obligations), (c), (d) and (e) (excluding
(i) contingent obligations and (ii) letters of credit referenced in clause
(e) of the definition of “Indebtedness” to the extent such letters of credit are
standby letters of credit and have not been drawn upon) of the definition of
“Indebtedness.”
     “GAAP” means, as of any date of determination, accounting principles
(a) set forth as generally accepted in then currently effective Opinions of the
Accounting Principles Board of the American Institute of Certified Public
Accountants, (b) set forth as generally accepted in then currently effective
Statements of the Financial Accounting Standards Board or (c) that are then
approved by such other entity as may be approved by a significant segment of the
accounting profession in the United States of America. The term “consistently
applied,” as used in connection therewith, means that the accounting principles
applied are consistent in all material respects with those applied at prior
dates or for prior periods.
     “Government Securities” means readily marketable (a) direct full faith and
credit obligations of the United States of America or obligations guaranteed by
the full faith and credit of the United States of America and (b) obligations of
an agency or instrumentality of, or corporation owned, controlled or sponsored
by, the United States of America that are generally considered in the securities
industry to be implicit obligations of the United States of America.
     “Governmental Agency” means (a) any international, foreign, federal, state,
county or municipal government, or political subdivision thereof, (b) any
governmental or quasi-governmental agency, authority, board, bureau, commission,
department, instrumentality or public body or (c) any court or administrative
tribunal of competent jurisdiction.
     “Guaranty Obligation” means, as to any Person, any (a) guarantee by that
Person of Indebtedness of, or other obligation performable by, any other Person
or (b) assurance given by that Person to an obligee of any other Person with
respect to the performance of an obligation by, or the financial condition of,
such other Person, whether direct, indirect or contingent, including any
purchase or repurchase agreement covering such obligation or any collateral
security therefor, any agreement to provide funds (by means of loans, capital
contributions or otherwise) to such other Person, any agreement to support the
solvency or level of any balance sheet item of such other Person or any
“keep-well” or other arrangement of whatever nature given for the purpose of
assuring or holding harmless such obligee against loss with respect to any
obligation of such other Person; provided, however, that the term Guaranty
Obligation shall not include endorsements of instruments for deposit or
collection in the ordinary course of business. The amount of any Guaranty
Obligation in respect of Indebtedness shall be deemed to be an amount

10



--------------------------------------------------------------------------------



 



equal to the stated or determinable amount of the related Indebtedness (unless
the Guaranty Obligation is limited by its terms to a lesser amount, in which
case to the extent of such amount) or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by the
Person in good faith. The amount of any other Guaranty Obligation shall be
deemed to be zero unless and until the amount thereof has been (or in accordance
with Financial Accounting Standards Board Statement No. 5 should be) quantified
and reflected or disclosed in the consolidated financial statements (or notes
thereto) of Borrower.
     “Hazardous Materials” means substances defined as “hazardous substances”
pursuant to the Comprehensive Environmental Response, Compensation and Liability
Act of 1980, 42 U.S.C. § 9601 et seq., or as “hazardous”, “toxic” or “pollutant”
substances or as “solid waste” pursuant to the Hazardous Materials
Transportation Act, 49 U.S.C. § 1801, et seq., the Resource Conservation and
Recovery Act, 42 U.S.C. § 6901, et seq., or as “friable asbestos” pursuant to
the Toxic Substances Control Act, 15 U.S.C. § 2601 et seq. or any other
applicable Hazardous Materials Law, in each case as such Laws are amended from
time to time.
     “Hazardous Materials Laws” means all Laws governing the treatment,
transportation or disposal of Hazardous Materials applicable to any of the Real
Property.
     “Indebtedness” means, as to any Person (without duplication),
(a) indebtedness of such Person for borrowed money or for the deferred purchase
price of Property (excluding trade and other accounts payable in the ordinary
course of business in accordance with ordinary trade terms), including any
Guaranty Obligation for any such indebtedness, (b) indebtedness of such Person
of the nature described in clause (a) that is non-recourse to the credit of such
Person but is secured by assets of such Person, to the extent of the fair market
value of such assets as determined in good faith by such Person, (c) Capital
Lease Obligations of such Person, (d) indebtedness of such Person arising under
bankers’ acceptance facilities, (e) any direct or contingent obligations of such
Person under letters of credit issued for the account of such Person and (f) any
net obligations of such Person under Interest Rate Protection Agreements.
     “Intangible Assets” means assets that are considered intangible assets
under GAAP, including customer lists, goodwill, covenants not to compete,
copyrights, trade names, trademarks, licenses and patents.
     “Interest Coverage Ratio” means, as of the last day of any Fiscal Quarter,
the ratio of (a) EBIT for the fiscal period consisting of the four (4) Fiscal
Quarters ended on such date to (b) Interest Expense of Borrower and its
Subsidiaries for such fiscal period.
     “Interest Expense” means, with respect to any Person and as of the last day
of any fiscal period, the sum of (a) all interest, fees, charges and related
expenses (in each case as such expenses are calculated according to GAAP) paid
or payable (without duplication) for that fiscal period by that Person to a
lender in connection with borrowed money (including any obligations for fees,
charges and related expenses payable to the issuer of any letter of credit) or
the deferred purchase price of assets that are considered “interest expense”
under GAAP plus (b) the portion of rent paid or payable (without duplication)
for that fiscal period by that Person under Capital Lease Obligations that
should be treated as interest in accordance with Financial Accounting Standards
Board Statement No. 13.

11



--------------------------------------------------------------------------------



 



     “Interest Rate Protection Agreement” means a written agreement between
Borrower and one or more financial institutions providing for “swap”, “cap”,
“collar” or other interest rate protection with respect to any Indebtedness.
     “Investment” means, when used in connection with any Person, any investment
by or of that Person, whether by means of purchase or other acquisition of stock
or other securities of any other Person or by means of a loan, advance creating
a debt, capital contribution, guaranty or other debt or equity participation or
interest in any other Person, including any partnership and joint venture
interests of such Person. The amount of any Investment shall be the amount
actually invested (minus any return of capital with respect to such Investment
which has actually been received in Cash or has been converted into Cash),
without adjustment for subsequent increases or decreases in the value of such
Investment.
     “Issuing Lender” means Union Bank or any other Lender capable of issuing
Commercial Letters of Credit or Standby Letters of Credit.
     “Joint Venture” means any direct or indirect Investment by Borrower in any
Person that is not a Wholly-Owned Subsidiary of Borrower, which Person is
engaged in the same or a similar line of business as Borrower.
     “JV Holding Companies” means each of VSV I Holdings, LLC and VSV II
Holdings, LLC, each a Delaware limited liability company and wholly owned
subsidiary of ViaSat Satellite Ventures, LLC, a Delaware limited liability
company and wholly owned subsidiary of Borrower.
     “Laws” means, collectively, all international, foreign, federal, state and
local statutes, treaties, rules, regulations, ordinances, codes and
administrative or judicial precedents.
     “Lender” means each lender whose name is set forth in the signature pages
of this Agreement and each lender which may hereafter become a party to this
Agreement pursuant to Section 11.8.
     “Letters of Credit” means (a) the Existing Letters of Credit and (b) any of
the Commercial Letters of Credit or Standby Letters of Credit issued by the
Issuing Lender under the Commitment pursuant to Section 2.4, either as
originally issued or as the same may be supplemented, modified, amended,
renewed, extended or supplanted.
     “Leverage Ratio” means, as of any date of determination, the ratio of
(a) all Indebtedness of Borrower and its Subsidiaries on that date to (b) EBITDA
for the fiscal period consisting of the four (4) Fiscal Quarters ended on that
date.
     “Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment
for security, security interest, encumbrance, lien or charge of any kind,
whether voluntarily incurred or arising by operation of Law or otherwise,
affecting any Property, including any conditional sale or other title retention
agreement, any lease in the nature of a security interest, and/or the filing of
any financing statement (other than a precautionary financing statement with
respect to a lease that is not in the nature of a security interest) under the
Uniform Commercial Code or comparable Law of any jurisdiction with respect to
any Property.

12



--------------------------------------------------------------------------------



 



     “Loan” means, as the context may require, the amount of a particular
Advance made or to be made, or the aggregate of the Advances made at any one
time by the Lenders pursuant to Section 2.1.
     “Loan Documents” means, collectively, this Agreement, the Notes, the Pledge
Agreement, the Subsidiary Guaranty, the Security Agreement, the Subsidiary
Security Agreement, the Subsidiary Pledge Agreement, and any other agreements of
any type or nature hereafter executed and delivered by Borrower or any of the
Subsidiary Guarantors to the Administrative Agent, the Collateral Agent or to
any Lender in any way relating to or in furtherance of this Agreement, in each
case either as originally executed or as the same may from time to time be
supplemented, modified, amended, restated, extended or supplanted.
     “Margin Stock” means “margin stock” as such term is defined in
Regulation U.
     “Material Adverse Effect” means any set of circumstances or events which
(a) has had or could reasonably be expected to have any material adverse effect
whatsoever upon the validity or enforceability of any Loan Document, (b) has
been or could reasonably be expected to be material and adverse to the business
or condition (financial or otherwise) of Borrower and its Subsidiaries, taken as
a whole or (c) has had a material adverse effect or could reasonably be expected
to have a material adverse effect on the ability of Borrower to perform the
Obligations.
     “Maximum ViaSat-1 Joint Venture Investments” means Investments of Cash in,
or the transfer of other assets to, the ViaSat-1 Joint Venture from the
inception of such Investments or transfers through the term of this Agreement,
before any giving effect to any reimbursements with respect to the ViaSat-1
Joint Venture, including but not limited to reimbursements from Space
Systems/Loral, Inc., not to exceed $500,000,000.
     “Monthly Payment Date” means the first day of each calendar month.
     “Multiemployer Plan” means any employee benefit plan of the type described
in Section 4001(a)(3) of ERISA to which Borrower or any of its ERISA Affiliates
contributes or is obligated to contribute.
     “Net Cash Sales Proceeds” means, with respect to any Disposition, the sum
of (a) the Cash proceeds received by or for the account of Borrower and its
Subsidiaries from such Disposition plus (b) the amount of Cash received by or
for the account of Borrower and its Subsidiaries upon the sale, collection or
other liquidation of any proceeds that are not Cash from such Disposition, in
each case net of (i) any amount required to be paid to any Person owning an
interest in the assets disposed of, (ii) any amount applied to the repayment of
Indebtedness secured by a Lien permitted under Section 6.9 on the asset disposed
of, (iii) any transfer, income or other taxes payable as a result of such
Disposition, (iv) professional fees and expenses, fees due to any Governmental
Agency, broker’s commissions and other out-of-pocket costs of sale actually paid
to any Person that is not an Affiliate of Borrower attributable to such
Disposition and (v) any reserves established in accordance with GAAP in
connection with such Disposition.
     “Net Income” means, with respect to any fiscal period, the consolidated net
income of Borrower and its Subsidiaries for that period, determined in
accordance with GAAP, consistently applied.

13



--------------------------------------------------------------------------------



 



     “New Lender Agreement” has the meaning set forth in Section 2.8(c).
     “Note” means any of the Revolving Notes or the Swing Line Notes, and
“Notes” means all of the Revolving Notes and all of the Swing Line Notes.
     “Obligations” means all present and future obligations of every kind or
nature of Borrower or any of the Subsidiary Guarantors at any time and from time
to time owed to the Administrative Agent, the Collateral Agent or the Lenders or
any one or more of them, under any one or more of the Loan Documents, whether
due or to become due, matured or unmatured, liquidated or unliquidated, or
contingent or noncontingent, including obligations of performance as well as
obligations of payment, and including interest that accrues after the
commencement of any proceeding under any Debtor Relief Law by or against
Borrower or any of the Subsidiary Guarantors. “Obligations” includes, without
limitation, all debts, liabilities and obligations now or hereafter owing from
Borrower and any Subsidiary Guarantor to any Lender or any Affiliate of a Lender
arising from or related to Bank Products.
     “Opinion of Counsel” means the favorable written legal opinion of counsel
to Borrower, substantially in the form of Exhibit C, together with copies of
factual certificates and legal opinions, if any, delivered to such counsel in
connection with such opinion upon which such counsel has relied.
     “Party” means any Person other than the Administrative Agent, the
Collateral Agent, the Arrangers and the Lenders, which now or hereafter is a
party to any of the Loan Documents.
     “PBGC” means the Pension Benefit Guaranty Corporation or any successor
thereof established under ERISA.
     “Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, which is
subject to Title IV of ERISA and is maintained by Borrower or to which Borrower
contributes or has an obligation to contribute.
     “Permitted Acquisition” means any Acquisition by Borrower or any Subsidiary
of Borrower (as applicable, the “acquiror”) of another Person engaged in the
same or a similar line of business as that of the acquiror (the “target”),
provided that: (i) no Default or Event of Default shall exist at the time of
such Acquisition or occur after giving effect to such Acquisition; (ii) such
Acquisition shall have been approved by the board of directors of the target;
(iii) if the total consideration (whether such consideration is in the form of
capital stock, cash or otherwise) for such Acquisition exceeds $20,000,000, the
pro-forma balance sheets and combining projections (including pro-forma
financial covenant ratios) provided by Borrower to the Administrative Agent
shall have demonstrated that, after giving effect to such Acquisition, (a)
Borrower would have been in compliance with the financial covenants set forth in
Sections 6.13 and 6.14 of this Agreement throughout the period of the four
(4) Fiscal Quarters most recently ended prior to the date of such Acquisition
(or such shorter period in which the target has been in existence) and
(b) Borrower would remain in compliance with such financial covenants for the
period of four (4) Fiscal Quarters immediately following the date of such
Acquisition; (iv) if the total consideration (whether such consideration is in
the form of capital

14



--------------------------------------------------------------------------------



 



stock, cash or otherwise) for such Acquisition exceeds $20,000,000, Borrower
shall have borrowing availability under the Commitment or cash on hand of at
least $20,000,000 after giving effect to such Acquisition; (v) the terms and
conditions of any and all seller purchase-money financing provided to the
acquiror in connection with such Acquisition (other than the ViaSat-1 Joint
Venture) shall be acceptable to the Administrative Agent and the Lenders in
their reasonable discretion; (vi) Borrower shall use commercially reasonable
efforts to provide the Administrative Agent with at least one (1) week prior
written notice of such Acquisition, together with at least one (1) year (or such
shorter period in which the target has been in existence) of historical
financial information relating to the target and such other documentation
pertaining to the Acquisition, including pro forma quarterly projections, as the
Administrative Agent may reasonably request; and (vii) after giving effect to
such Acquisition, the Borrower shall not have made Acquisitions, the total
consideration for which (whether such consideration is in the form of capital
stock, cash or otherwise) exceeds: (a) $35,000,000 in the aggregate for any
single acquisition by the Borrower and (b) $100,000,000 in the aggregate from
and after the Closing Date.
     “Permitted Business” means: a) the study, research, development, testing,
and support of “off-the-shelf,” semi-custom and custom communication and
satellite systems, products and components (including without limitation
terrestrial, airborne and space systems); b) the design, manufacture,
production, sale and distribution of satellite and other wireless or wired
communications and networking systems to government and commercial customers
(including without limitation terrestrial, airborne and space systems); c) the
management of network satellite and other communication and information
services; d) the business of Borrower as historically and currently conducted,
and as otherwise disclosed in its future SEC filings and (e) any and all
business and other activities related to, in furtherance of, or ancillary to the
foregoing.
     “Permitted Encumbrances” means, with respect to Borrower and its
Subsidiaries:
          (a) inchoate Liens incident to construction on or maintenance of
Property; or Liens incident to construction on or maintenance of Property now or
hereafter filed of record for which adequate reserves have been set aside (or
deposits made pursuant to applicable Law) and which are being contested in good
faith by appropriate proceedings and have not proceeded to judgment, provided
that, by reason of nonpayment of the obligations secured by such Liens, no such
Property is subject to a material impending risk of loss or forfeiture;
          (b) Liens for taxes and assessments on Property which are not yet past
due; or Liens for taxes and assessments on Property for which adequate reserves
have been set aside and are being contested in good faith by appropriate
proceedings and have not proceeded to judgment, provided that, by reason of
nonpayment of the obligations secured by such Liens, no such Property is subject
to a material impending risk of loss or forfeiture;
          (c) defects and irregularities in title to any Property which in the
aggregate do not materially impair the fair market value or use of the Property
for the purposes for which it is or may reasonably be expected to be held;

15



--------------------------------------------------------------------------------



 



          (d) easements, exceptions, reservations, or other agreements for the
purpose of pipelines, conduits, cables, wire communication lines, power lines
and substations, streets, trails, walkways, drainage, irrigation, water, and
sewerage purposes, dikes, canals, ditches, the removal of oil, gas, coal, or
other minerals, and other like purposes affecting Property which in the
aggregate do not materially burden or impair the fair market value or use of
such Property for the purposes for which it is or may reasonably be expected to
be held;
          (e) easements, exceptions, reservations, or other agreements for the
purpose of facilitating the joint or common use of Property in or adjacent to a
shopping center or similar project affecting Property which in the aggregate do
not materially burden or impair the fair market value or use of such Property
for the purposes for which it is or may reasonably be expected to be held;
          (f) rights reserved to or vested in any Governmental Agency to control
or regulate, or obligations or duties to any Governmental Agency with respect
to, the use of any Property;
          (g) rights reserved to or vested in any Governmental Agency to control
or regulate, or obligations or duties to any Governmental Agency with respect
to, any right, power, franchise, grant, license, or permit;
          (h) present or future zoning laws and ordinances or other laws and
ordinances restricting the occupancy, use, or enjoyment of Property;
          (i) statutory Liens, other than those described in clauses (a) or
(b) above, arising in the ordinary course of business with respect to
obligations which are not delinquent or are being contested in good faith,
provided that, if delinquent, adequate reserves have been set aside with respect
thereto and, by reason of nonpayment, no Property is subject to a material
impending risk of loss or forfeiture;
          (j) covenants, conditions, and restrictions affecting the use of
Property which in the aggregate do not materially impair the fair market value
or use of the Property for the purposes for which it is or may reasonably be
expected to be held;
          (k) rights of tenants under leases and rental agreements covering
Property entered into in the ordinary course of business of the Person owning
such Property;
          (l) Liens consisting of pledges or deposits to secure obligations
under workers’ compensation laws or similar legislation, including Liens of
judgments thereunder which are not currently dischargeable;
          (m) Liens consisting of pledges or deposits of Property to secure
performance in connection with operating leases made in the ordinary course of
business;
          (n) Liens consisting of deposits of Property to secure bids made with
respect to, or performance of, contracts (other than contracts creating or
evidencing an extension of credit to the depositor);

16



--------------------------------------------------------------------------------



 



          (o) Liens consisting of any right of offset, or statutory bankers’
lien, on bank deposit accounts maintained in the ordinary course of business so
long as such bank deposit accounts are not established or maintained for the
purpose of providing such right of offset or bankers’ lien;
          (p) Liens consisting of deposits of Property to secure statutory
obligations of Borrower and its Subsidiaries;
          (q) Liens consisting of deposits of Property to secure (or in lieu of)
surety, appeal or customs bonds;
          (r) Liens created by or resulting from any litigation or legal
proceeding in the ordinary course of business which is currently being contested
in good faith by appropriate proceedings, provided that, adequate reserves have
been set aside and no material Property is subject to a material impending risk
of loss or forfeiture;
          (s) Liens created to secure the purchase price of property or assets;
provided, that (i) any such Lien shall attach only to the property or assets
purchased, (ii) the Indebtedness secured by any such Lien shall not exceed one
hundred percent (100%) of the purchase price of the property or assets
purchased, (iii) any such Lien shall be created concurrently with or within
twelve (12) months following the acquisition of such property or assets, and
(iv) the principal amount of Indebtedness of Borrower and its Subsidiaries
secured by such Liens does not exceed $5,000,000 in the aggregate at any time;
and
          (t) other non-consensual Liens incurred in the ordinary course of
business but not in connection with the incurrence of any Indebtedness, which do
not in the aggregate, when taken together with all other Liens, materially
impair the fair market value or use of the Property for the purposes for which
it is or may reasonably be expected to be held.
     “Permitted Right of Others” means a Right of Others consisting of (a) an
interest (other than a legal or equitable co-ownership interest, an option or
right to acquire a legal or equitable co-ownership interest and any interest of
a ground lessor under a ground lease), that does not materially impair the fair
market value or use of Property for the purposes for which it is or may
reasonably be expected to be held, (b) an option or right to acquire a Lien that
would be a Permitted Encumbrance, (c) the subordination of a lease or sublease
in favor of a financing entity and (d) a license, or similar right, of or to
Intangible Assets granted in the ordinary course of business.
     “Person” means any individual or entity, including a trustee, corporation,
limited liability company, general partnership, limited partnership, joint stock
company, trust, estate, unincorporated organization, business association, firm,
joint venture, Governmental Agency, or other entity.
     “Pledge Agreement” means the pledge agreement to be executed and delivered
pursuant to Section 5.12 by Borrower, in the form of Exhibit D, either as
originally executed or as it may from time to time be supplemented, modified,
amended, extended or supplanted.

17



--------------------------------------------------------------------------------



 



     “Pricing Certificate” means a certificate in the form of Exhibit E,
properly completed and signed by a Senior Officer or his or her designated
representative of Borrower.
     “Pricing Period” means (a) the period commencing on the Closing Date and
ending on September 1, 2009, and (b) thereafter, the period commencing on each
September 2, December 2, March 2, and June 2, and ending on the next following
December 1, March 1, June 1, or September 1, respectively.
     “Prime Rate” means the rate of interest publicly announced from time to
time by the Administrative Agent in San Francisco, California (or other
headquarters city of the Administrative Agent), as its “reference rate.” The
“reference rate” is one of several base rates used by the Administrative Agent
and serves as the basis upon which effective rates of interest are calculated
for loans and other credits making reference thereto. The “reference rate” is
not necessarily the lowest base interest rate used by the Administrative Agent.
The “reference rate” is evidenced by the recording thereof after its
announcement in such internal publication or publications as the Administrative
Agent may designate. Any change in the Prime Rate announced by the
Administrative Agent shall take effect at the opening of business on the day
specified in the public announcement of such change.
     “Projections” means the projected financial information to be prepared by
Borrower and furnished to the Lenders hereunder.
     “Property” means any interest in any kind of property or asset, whether
real, personal or mixed, or tangible or intangible.
     “Pro Rata Share” means, with respect to each Lender, the percentage of the
Commitment set forth opposite the name of that Lender on Schedule 1.1, as such
percentage may be increased or decreased pursuant to Section 2.8 and/or a
Commitment Assignment and Acceptance executed in accordance with Section 11.8.
     “Quarterly Payment Date” means each April 1, July 1, October 1 and
January 1, commencing with July 1, 2009.
     “Real Property” means, as of any date of determination, all real property
then or theretofore owned, leased or occupied by any of Borrower or its
Subsidiaries.
     “Regulation D” means Regulation D, as at any time amended, of the Board of
Governors of the Federal Reserve System, or any other regulation in substance
substituted therefor.
     “Regulation U” means Regulation U, as at any time amended, of the Board of
Governors of the Federal Reserve System, or any other regulation in substance
substituted therefor.
     “Request for Letter of Credit” means a written request for a Letter of
Credit substantially in the form of Exhibit F, signed by a Responsible Official
of Borrower and properly completed to provide all information required to be
included therein.

18



--------------------------------------------------------------------------------



 



     “Request for Loan” means a written request for a Loan substantially in the
form of Exhibit G, signed by a Responsible Official of Borrower, on behalf of
Borrower, and properly completed to provide all information required to be
included therein.
     “Requirement of Law” means, as to any Person, the articles or certificate
of incorporation and by-laws or other organizational or governing documents of
such Person, and any Law, or judgment, award, decree, writ or determination of a
Governmental Agency, in each case applicable to or binding upon such Person or
any of its Property or to which such Person or any of its Property is subject.
     “Requisite Lenders” means (a) as of any date of determination if the
Commitments are then in effect, Lenders having in the aggregate 50.01% or more
of the Commitments then in effect, and (b) as of any date of determination if
the Commitments have then been suspended or terminated and there is then any
Indebtedness evidenced by the Notes, Lenders holding Notes evidencing in the
aggregate 50.01% or more of the aggregate Indebtedness then evidenced by the
Notes, and, in any event, not less than three (3) Lenders or, if there are less
than three (3) Lenders, all Lenders.
     “Responsible Official” means (a) any Senior Officer of Borrower and (b) any
other responsible official of Borrower so designated in a written notice thereof
from a Senior Officer to the Administrative Agent. The Lenders shall be entitled
to conclusively rely upon any document or certificate that is signed or executed
by a Responsible Official of Borrower or any of its Subsidiaries as having been
authorized by all necessary corporate, partnership and/or other action on the
part of Borrower or such Subsidiary.
     “Revolving Loan” means a Loan (other than a Swing Line Advance) made under
the Commitment.
     “Revolving Loan Maturity Date” means July 1, 2012.
     “Revolving Note” means any of the promissory notes made by Borrower to a
Lender evidencing Advances (other than the Swing Line Advances) under that
Lender’s Pro Rata Share of the Commitment, substantially in the form of
Exhibit H-1, either as originally executed or as the same may from time to time
be supplemented, modified, amended, renewed, extended or supplanted.
     “Right of Others” means, as to any Property in which a Person has an
interest, any legal or equitable right, title or other interest (other than a
Lien) held by any other Person in that Property, and any option or right held by
any other Person to acquire any such right, title or other interest in that
Property, including any option or right to acquire a Lien; provided, however,
that (a) no covenant restricting the use or disposition of Property of such
Person contained in any Contractual Obligation of such Person and (b) no
provision contained in a contract creating a right of payment or performance in
favor of a Person that conditions, limits, restricts, diminishes, transfers or
terminates such right shall be deemed to constitute a Right of Others.
     “Satellite System” means (i) the ViaSat-1 satellite to be manufactured by
Space Systems/Loral, Inc. and (ii) next-generation SurfBeam and other ground
infrastructure (including user terminals and hub equipment).

19



--------------------------------------------------------------------------------



 



     “Security Agreement” means the security agreement to be executed and
delivered pursuant to Article 8 by Borrower and the Subsidiary Guarantors, in
the form of Exhibit I, either as originally executed or as it may from time to
time be supplemented, modified, amended, extended or supplanted.
     “Senior Officer” means (a) the chief executive officer, (b) the president,
(c) any executive vice president, (d) the chief financial officer or (e) the
treasurer, in each case of Borrower.
     “Significant Domestic Subsidiary” means a Significant Subsidiary that is
not a Foreign Subsidiary; provided that, for purposes of this Agreement,
Trellisware and the ViaSat-1 Joint Venture shall not be deemed to be Significant
Domestic Subsidiaries.
     “Significant Foreign Subsidiary” means a Foreign Subsidiary that is a
Significant Subsidiary.
     “Significant Subsidiary” means a Subsidiary that either (i) had net income
for the Fiscal Year then most recently ended in excess of 5% of Net Income for
such Fiscal Year or (ii) had net assets in excess of 5% of the total net assets
of Borrower and its Subsidiaries on a consolidated basis as at the end of the
Fiscal Year then most recently ended.
     “Solvent” means, as of any date of determination, and as to any Person,
that on such date: (a) the fair valuation of the assets of such Person is
greater than the fair valuation of such Person’s probable liability in respect
of existing debts; (b) such Person does not intend to, and does not believe that
it will, incur debts beyond such Person’s ability to pay as such debts mature;
(c) such Person is not engaged in a business or transaction, and is not about to
engage in a business or transaction, which would leave such Person with assets
remaining which would constitute unreasonably small capital after giving effect
to the nature of the particular business or transaction; and (d) such Person is
generally paying its debts as they become due. For the purpose of the foregoing
(1) the “fair valuation” of any assets means the amount realizable within a
reasonable time, either through collection or sale, of such assets at their
regular market value, which is the amount obtainable by a capable and diligent
businessman from an interested buyer willing to purchase such assets within a
reasonable time under ordinary circumstances; and (2) the term “debts” includes
any legal liability whether matured or unmatured, liquidated or unliquidated,
absolute, fixed, or contingent.
     “Special Eurodollar Circumstance” means the application or adoption after
the Closing Date of any Law or interpretation, or any change therein or thereof,
or any change in the interpretation or administration thereof by any
Governmental Agency, central bank or comparable authority charged with the
interpretation or administration thereof, or compliance by any Lender or its
Eurodollar Lending Office with any request or directive (whether or not having
the force of Law) of any such Governmental Agency, central bank or comparable
authority.
     “Standby Letter of Credit” means each Letter of Credit issued by the
Issuing Lender under the Commitment pursuant to Section 2.4 to support the
payment or performance of an obligation by Borrower.
     “Stockholders’ Equity” means, as of any date of determination and with
respect to any Person, the consolidated stockholders’ equity of the Person as of
that date determined in

20



--------------------------------------------------------------------------------



 



accordance with GAAP; provided that there shall be excluded from Stockholders’
Equity any amount attributable to Disqualified Stock.
     “Subordinated Obligations” means any Indebtedness of Borrower that (a) does
not have any scheduled principal payment, mandatory principal prepayment or
sinking fund payment due prior to the date that is one year after the Revolving
Loan Maturity Date, (b) is not secured by any Lien on any Property of Borrower
or any of its Subsidiaries, (c) is not guarantied by any Subsidiary of Borrower
unless, if such Subsidiary is a party to the Subsidiary Guaranty, such guaranty
of such Indebtedness is subordinated to the Subsidiary Guaranty in a manner
satisfactory to the Administrative Agent, (d) is subordinated by its terms in
right of payment to the Obligations pursuant to provisions acceptable to the
Requisite Lenders, (e) is subject to such financial and other covenants and
events of defaults as may be acceptable to the Requisite Lenders and (f) is
subject to customary interest blockage and delayed acceleration provisions as
may be acceptable to the Requisite Lenders.
     “Subsidiary” means, as of any date of determination and with respect to any
Person, any corporation, limited liability company or partnership (whether or
not, in any case, characterized as such or as a “joint venture”), whether now
existing or hereafter organized or acquired: (a) in the case of a corporation or
limited liability company, of which a majority of the securities having ordinary
voting power for the election of directors or other governing body (other than
securities having such power only by reason of the happening of a contingency)
are at the time beneficially owned by such Person and/or one or more
Subsidiaries of such Person, or (b) in the case of a partnership, of which a
majority of the partnership or other ownership interests are at the time
beneficially owned by such Person and/or one or more of its Subsidiaries.
Notwithstanding the foregoing, except for purposes of Sections 6.11, 6.13, 6.14,
7.1(a) through (d), Section 7.3, Sections 9.1(g), (i) and (j), the definitions
of Indebtedness, Interest Expense, EBIT and EBITDA, Trellisware and the ViaSat-1
Joint Venture shall not be deemed to be “Subsidiaries,” and the representations
and warranties set forth in Article 4, the covenants set forth in Article 5 and
Article 6, and the Events of Default set forth in Section 9.1 shall not apply to
Trellisware or the ViaSat-1 Joint Venture.
     “Subsidiary Guarantors” means all Significant Domestic Subsidiaries;
provided that, notwithstanding the foregoing, each of ViaSat Satellite Ventures,
LLC, ViaSat Credit and each of the ViaSat-1 Holding Companies shall be deemed to
be “Subsidiary Guarantors;” and (ii) all Subsidiaries which own or beneficially
hold, directly or indirectly, any interest in the ViaSat-1 Joint Venture.
     “Subsidiary Guaranty” means the continuing guaranty of the Obligations to
be executed and delivered pursuant to Article 8 by the Subsidiary Guarantors, in
the form of Exhibit J, either as originally executed or as it may from time to
time be supplemented, modified, amended, extended or supplanted.
     “Subsidiary Pledge Agreement” means the pledge agreement to be executed and
delivered pursuant to Article 8 by the Subsidiary Guarantors, in the form of
Exhibit L, either as originally executed or as it may from time to time be
supplemented, modified, amended, extended or supplanted.

21



--------------------------------------------------------------------------------



 



     “Subsidiary Security Agreement” means the security agreement to be executed
and delivered pursuant to Article 8 by the Subsidiary Guarantors, in the form of
Exhibit K, either as originally executed or as it may from time to time be
supplemented, modified, amended, extended or supplanted.
     “Swing Line” means the revolving credit loans to be advanced to Borrower by
the Swing Line Lender pursuant to Section 2.9 hereof, in an aggregate amount
(subject to the terms hereof), not to exceed, at any one time outstanding, the
Swing Line Maximum Amount.
     “Swing Line Advance” means a borrowing requested by Borrower and made by
Swing Line Lender pursuant to Section 2.9 hereof.
     “Swing Line Lender” means Union Bank, N.A., in its capacity as lender of
the Swing Line under Section 2.9 of this Agreement, or its successor as
subsequently designated hereunder.
     “Swing Line Maximum Amount” means Ten Million Dollars ($10,000,000).
     “Swing Line Note” means any of the promissory notes made by Borrower to
Swing Line Lender evidencing Swing Line Advances substantially in the form of
Exhibit H-2, either as originally executed or as the same may from time to time
be supplemented, modified, amended, renewed, extended or supplanted.
     “to the best knowledge of” means, when modifying a representation, warranty
or other statement of any Person, that the feet or situation described therein
is known by the Person (or, in the case of a Person other than a natural Person,
known by a Responsible Official of that Person) making the representation,
warranty or other statement, or with the exercise of reasonable due diligence
under the circumstances (in accordance with the standard of what a reasonable
Person in similar circumstances would have done) would have been known by the
Person (or, in the case of a Person other than a natural Person, would have been
known by a Responsible Official of that Person).
     “Trellisware” means Trellisware Technologies, Inc., a Delaware corporation,
and Wholly-Owned Subsidiary of Borrower.
     “type,” when used with respect to any Loan or Advance, means the
designation of whether such Loan or Advance is an Alternate Base Rate Loan or
Advance, or a Eurodollar Rate Loan or Advance.
     “Union Bank” means Union Bank, N.A., a national banking association.
     “ViaSat Credit” means ViaSat Credit Corp., a Delaware corporation and
wholly owned Subsidiary of ViaSat Satellite Ventures, LLC.
     “ViaSat-1 Holding Companies” means any of ViaSat Satellite Ventures, and/or
the JV Holding Companies.
     “ViaSat-1 Joint Venture” means ViaSat-1 Holdings, LLC, its Subsidiaries and
any other Person that is not an Affiliate of Borrower with respect to the
ViaSat-1 Project.

22



--------------------------------------------------------------------------------



 



     “ViaSat-1 Project” means the business of: (a) procuring, managing,
launching, operating and commercializing the Satellite System (and replacements
thereof) for the provision of broadband internet access; (b) provisioning the
Satellite System capacity for use in connection with other broadband access and
applications, including (1) enterprise VSAT access, (2) government broadband
access applications, (3) backhaul for other local access technologies (e.g.
wireless, remote DSL and cable), (4) mobile broadband access applications (both
commercial and government), (5) broadcast and specialized video applications,
and (6) other new broadband applications; (c) pursuing additional businesses,
including the procurement, lease, launch, operation and commercialization of one
or more additional high capacity satellites; and (d) such other lawful business
activities reasonably necessary or advisable in furtherance of the foregoing
purposes.
     “ViaSat Satellite Ventures” means, collectively, (i) ViaSat Satellite
Ventures U.S. I, LLC, and (ii) ViaSat Satellite Ventures U.S. II, LLC; each a
Delaware limited liability company and the wholly-owned Subsidiaries of VSV I
Holdings, LLC and VSV II Holdings, LLC, respectively.
     “Wholly-Owned Subsidiary” means a Subsidiary of Borrower, 100% of the
capital stock or other equity interest of which is owned, directly or
indirectly, by Borrower, except for director’s qualifying shares required by
applicable Laws.
     1.2 Use of Defined Terms. Any defined term used in the plural shall refer
to all members of the relevant class, and any defined term used in the singular
shall refer to any one or more of the members of the relevant class.
     1.3 Accounting Terms. All accounting terms not specifically defined in this
Agreement shall be construed in conformity with, and all financial data required
to be submitted by this Agreement shall be prepared in conformity with, GAAP
applied on a consistent basis, except as otherwise specifically prescribed
herein. In the event that GAAP changes during the term of this Agreement such
that the covenants contained in Sections 6.13 through 6.15 would then be
calculated in a different manner or with different components, Borrower and the
Lenders agree to amend this Agreement in such respects as are necessary to
conform those covenants as criteria for evaluating Borrower’s financial
condition to substantially the same criteria as were effective prior to such
change in GAAP and Borrower shall be deemed to be in compliance with the
covenants contained in the aforesaid Sections if and to the extent that Borrower
would have been in compliance therewith under GAAP as in effect immediately
prior to such change, but shall have the obligation to deliver each of the
materials described in Article 7 to the Administrative Agent and the Lenders, on
the dates therein specified, with financial data presented in a manner which
conforms with GAAP as in effect immediately prior to such change.
     1.4 Rounding. Any financial ratios required to be maintained by Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed in this Agreement and rounding
the result up or down to the nearest number (with a round-up if there is no
nearest number) to the number of places by which such ratio is expressed in this
Agreement.

23



--------------------------------------------------------------------------------



 



     1.5 Exhibits and Schedules. All Exhibits and Schedules to this Agreement,
either as originally existing or as the same may from time to time be
supplemented, modified or amended, are incorporated herein by this reference. A
matter disclosed on any Schedule shall be deemed disclosed on all Schedules.
     1.6 References to “Borrower and its Subsidiaries”. Any reference herein to
“Borrower and its Subsidiaries” or the like shall refer solely to Borrower
during such times, if any, as Borrower shall have no Subsidiaries.
     1.7 Miscellaneous Terms. The term “or” is disjunctive; the term “and” is
conjunctive. The term “shall” is mandatory; the term “may” is permissive.
Masculine terms also apply to females; feminine terms also apply to males. The
term “including” is by way of example and not limitation.
Article 2
LOANS AND LETTERS OF CREDIT
     2.1 Loans — General.
          (a) Subject to the terms and conditions set forth in this Agreement,
at any time and from time to time from the Closing Date through the Revolving
Loan Maturity Date, each Lender shall, pro rata according to that Lender’s Pro
Rata Share of the then applicable Commitment, make Advances to Borrower under
the Commitment in such amounts as Borrower may request that do not result in the
sum of (i) the aggregate principal amount outstanding under the Revolving Notes,
(ii) the aggregate principal amount outstanding under the Swing Line Notes and
(iii) the Aggregate Effective Amount of all outstanding Letters of Credit to
exceed the then applicable Commitment. Subject to the limitations set forth
herein, Borrower may borrow, repay and reborrow under the Commitment without
premium or penalty.
          (b) Subject to the next sentence, each Loan shall be made pursuant to
a Request for Loan which shall specify the requested (i) date of such Loan,
(ii) type of Loan, (iii) amount of such Loan, and (iv) in the case of a
Eurodollar Rate Loan, the Eurodollar Period for such Loan. Unless the
Administrative Agent has notified, in its reasonable discretion, Borrower to the
contrary, a Loan may be requested by telephone by a Responsible Official of
Borrower, in which case Borrower shall confirm such request by promptly
delivering a Request for Loan (conforming to the preceding sentence) in person
or by telecopier to the Administrative Agent. The Administrative Agent shall
incur no liability whatsoever hereunder in acting upon any telephonic request
for Loan purportedly made by a Responsible Official of Borrower, and Borrower
hereby agrees to indemnify the Administrative Agent from any loss, cost, expense
or liability as a result of so acting.
          (c) Promptly following receipt of a Request for Loan, the
Administrative Agent shall notify each Lender by telephone or telecopier (and if
by telephone, promptly confirmed by telecopier) of the date and type of the
Loan, the applicable Eurodollar Period, and that Lender’s Pro Rata Share of the
Loan. Not later than 12:00 p.m., California time, on the date specified for any
Loan (which must be a Banking Day), each Lender shall make its Pro Rata Share of
the Loan in immediately available funds available to the Administrative Agent at
the

24



--------------------------------------------------------------------------------



 



Administrative Agent’s Office. Upon satisfaction or waiver of the applicable
conditions set forth in Article 8, all Advances shall be credited on that date
in immediately available funds to the Designated Deposit Account.
          (d) Unless the Requisite Lenders otherwise consent, each Revolving
Loan which is an Alternate Base Rate Loan shall be not less than $1,000,000 and
in an integral multiple of $500,000 and each Revolving Loan which is a
Eurodollar Rate Loan shall be not less than $5,000,000 and in an integral
multiple of $1,000,000. Unless the Requisite Lenders otherwise consent, each
Swing Line Advance shall be not less than $250,000 and in an integral multiple
of $250,000.
          (e) The Advances made by each Lender under the Commitment shall be
evidenced by that Lender’s Revolving Note or Swing Line Note, as applicable.
          (f) A Request for Loan that is a Eurodollar Rate Loan shall become
irrevocable three Eurodollar Banking Days before the requested date of the Loan.
A Request for Loan that is an Alternate Base Rate Loan shall become irrevocable
one Banking Day before the requested date of the Loan.
          (g) If no Request for Loan (or telephonic request for Loan referred to
in the second sentence of Section 2.1(c), if applicable) has been made within
the requisite notice periods set forth in Section 2.2 or 2.3 prior to the end of
the Eurodollar Period for any outstanding Eurodollar Rate Loan, then on the last
day of such Eurodollar Period, such Eurodollar Rate Loan shall be automatically
converted into an Alternate Base Rate Loan in the same amount.
     2.2 Alternate Base Rate Loans. Each request by Borrower for an Alternate
Base Rate Loan shall be made pursuant to a Request for Loan (or telephonic or
other request for loan referred to in the second sentence of Section 2.1(c), if
applicable) received by the Administrative Agent, at the Administrative Agent’s
Office, not later than 10:00 a.m. California time, on the date (which must be a
Banking Day) immediately prior to the date of the requested Alternate Base Rate
Loan. All Loans shall constitute Alternate Base Rate Loans unless properly
designated as a Eurodollar Rate Loan pursuant to Section 2.3.
     2.3 Eurodollar Rate Loans.
          (a) Each request by Borrower for a Eurodollar Rate Loan shall be made
pursuant to a Request for Loan (or telephonic or other request for Loan referred
to in the second sentence of Section 2.1(c), if applicable) received by the
Administrative Agent, at the Administrative Agent’s Office, not later than 9:00
a.m., California time, at least three (3) Eurodollar Banking Days before the
first day of the applicable Eurodollar Period.
          (b) On the date which is two (2) Eurodollar Banking Days before the
first day of the applicable Eurodollar Period, the Administrative Agent shall
confirm its determination of the applicable Eurodollar Rate (which determination
shall be conclusive in the absence of manifest error) and promptly shall give
notice of the same to Borrower and the Lenders by telephone or telecopier (and
if by telephone, promptly confirmed by telecopier).

25



--------------------------------------------------------------------------------



 



          (c) Unless the Administrative Agent and the Requisite Lenders
otherwise consent, no more than four (4) Eurodollar Rate Loans shall be
outstanding at any one time.
          (d) No Eurodollar Rate Loan may be requested during the continuation
of a Default or Event of Default.
          (e) Nothing contained herein shall require any Lender to fund any
Eurodollar Rate Advance in the Designated Eurodollar Market.
     2.4 Letters of Credit.
          (a) The Existing Letters of Credit described in Schedule 2.4 shall be
Letters of Credit for all purposes under this Agreement.
     (1) Subject to the terms and conditions hereof, at any time and from time
to time from the Closing Date through the Revolving Loan Maturity Date, the
Issuing Lender shall issue such Letters of Credit under the Commitment as
Borrower may request by a Request for Letter of Credit; provided that:
          (i) giving effect to all such Letters of Credit, the sum of:
     (A) the aggregate principal amount outstanding under the Revolving Notes;
plus
     (B) the aggregate principal amount outstanding under the Swing Line Notes;
plus
     (C) the Aggregate Effective Amount of all outstanding Letters of Credit,
does not exceed the then applicable Commitment; and
          (ii) the Aggregate Effective Amount under all outstanding Letters of
Credit does not exceed $25,000,000.
     (2) Each Letter of Credit shall be in a form reasonably acceptable to the
Issuing Lender.
     (3) Unless all the Lenders otherwise consent in a writing delivered to the
Administrative Agent, the term of any Letter of Credit (other than any Existing
Letters of Credit) shall not exceed twelve (12) months.
     (4) The term of any Letter of Credit (other than any Existing Letters of
Credit) shall not extend beyond the Revolving Loan Maturity Date unless all the
Lenders otherwise consent in a writing delivered to the Administrative Agent;
provided, however, that a condition to the repayment in full of the Obligations
and release of the Collateral shall include either (a) the Borrower’s provision
to the Issuing Lender of cash collateral in the amount equal to 100% of the face
amount of any Letter of Credit that will remain outstanding after repayment in
full

26



--------------------------------------------------------------------------------



 



of the Obligations other than those relating to such Letter of Credit (or such
lesser amount as shall then be available for drawing under any Letter of
Credit); or (b) the Borrower’s provision to the Issuing Lender of a “back-up”
standby letter of credit in the full face amount of any Letter of Credit that
will remain outstanding after repayment in full of the Obligations other than
those relating to such Letter of Credit (or such lesser amount as shall then be
available under the Requested Letter of Credit) issued by a bank acceptable to
the Issuing Bank in its reasonable discretion.
          (b) Each Request for Letter of Credit shall be submitted to the
Issuing Lender, with a copy to the Administrative Agent, at least two
(2) Banking Days prior to the date upon which the related Letter of Credit is
proposed to be issued. The Administrative Agent shall promptly notify the
Issuing Lender whether such Request for Letter of Credit, and the issuance of a
Letter of Credit pursuant thereto, conforms to the requirements of this
Agreement. Upon issuance of a Letter of Credit, the Issuing Lender shall
promptly notify the Administrative Agent, and the Administrative Agent shall
promptly notify the Lenders, of the amount and terms thereof.
          (c) Upon the issuance of a Letter of Credit, each Lender shall be
deemed to have purchased a pro rata participation in such Letter of Credit from
the Issuing Lender in an amount equal to that Lender’s Pro Rata Share of the
Commitment. Without limiting the scope and nature of each Lender’s participation
in any Letter of Credit, to the extent that the Issuing Lender has not been
reimbursed by Borrower for any payment required to be made by the Issuing Lender
under any Letter of Credit, each Lender shall, pro rata according to its Pro
Rata Share, reimburse the Issuing Lender through the Administrative Agent
promptly upon demand for the amount of such payment. The obligation of each
Lender to so reimburse the Issuing Lender shall be absolute and unconditional
and shall not be affected by the occurrence of an Event of Default or any other
occurrence or event. Any such reimbursement shall not relieve or otherwise
impair the obligation of Borrower to reimburse the Issuing Lender for the amount
of any payment made by the Issuing Lender under any Letter of Credit together
with interest as hereinafter provided.
          (d) Borrower agrees to pay to the Issuing Lender through the
Administrative Agent an amount equal to any payment made by the Issuing Lender
with respect to each Letter of Credit within one (1) Banking Day after demand
made by the Issuing Lender therefor, together with interest on such amount from
the date of any payment made by the Issuing Lender at the rate applicable to
Alternate Base Rate Loans for two (2) Banking Days and thereafter at the Default
Rate. The principal amount of any such payment shall be used to reimburse the
Issuing Lender for the payment made by it under the Letter of Credit and, to the
extent that the Lenders have not reimbursed the Issuing Lender pursuant to
Section 2.4(c), the interest amount of any such payment shall be for the account
of the Issuing Lender. Each Lender that has reimbursed the Issuing Lender
pursuant to Section 2.4(c) for its Pro Rata Share of any payment made by the
Issuing Lender under a Letter of Credit shall thereupon acquire a pro rata
participation, to the extent of such reimbursement, in the claim of the Issuing
Lender against Borrower for reimbursement of principal and interest under this
Section 2.4(d) and shall share, in accordance with that pro rata participation,
in any principal payment made by Borrower with respect to such claim and in any
interest payment made by Borrower (but only with respect to

27



--------------------------------------------------------------------------------



 



periods subsequent to the date such Lender reimbursed the Issuing Lender) with
respect to such claim.
          (e) Borrower may, pursuant to a Request for Loan, request that
Advances be made pursuant to Section 2.1(a) to provide funds for the payment
required by Section 2.4(d) and, for this purpose, the conditions precedent set
forth in Article 8 shall not apply. The proceeds of such Advances shall be paid
directly to the Issuing Lender to reimburse it for the payment made by it under
the Letter of Credit.
          (f) If Borrower fails to make the payment required by Section 2.4(d)
within the time period therein set forth, in lieu of the reimbursement to the
Issuing Lender under Section 2.4(c) the Issuing Lender may (but is not required
to), without notice to or the consent of Borrower, instruct the Administrative
Agent to cause Advances to be made by the Lenders under the Commitment in an
aggregate amount equal to the amount paid by the Issuing Lender with respect to
that Letter of Credit and, for this purpose, the conditions precedent set forth
in Article 8 shall not apply. The proceeds of such Advances shall be paid
directly to the Issuing Lender to reimburse it for the payment made by it under
the Letter of Credit.
          (g) The issuance of any supplement, modification, amendment, renewal,
or extension to or of any Letter of Credit shall be treated in all respects the
same as the issuance of a new Letter of Credit.
          (h) The obligation of Borrower to pay to the Issuing Lender the amount
of any payment made by the Issuing Lender under any Letter of Credit shall be
absolute, unconditional, and irrevocable, subject only to performance by the
Issuing Lender of its obligations to Borrower under Uniform Commercial Code
Section 5109. Without limiting the foregoing, Borrower’s obligations shall not
be affected by any of the following circumstances:
          (i) any lack of validity or enforceability prior to its stated
expiration date of the Letter of Credit, this Agreement, or any other agreement
or instrument relating thereto;
          (ii) any amendment or waiver of or any consent to departure from the
Letter of Credit, this Agreement, or any other agreement or instrument relating
thereto, with the consent of Borrower;
          (iii) the existence of any claim, setoff, defense, or other rights
which Borrower may have at any time against the Issuing Lender, the
Administrative Agent or any Lender, any beneficiary of the Letter of Credit (or
any persons or entities for whom any such beneficiary may be acting) or any
other Person, whether in connection with the Letter of Credit, this Agreement,
or any other agreement or instrument relating thereto, or any unrelated
transactions;
          (iv) any demand, statement, or any other document presented under the
Letter of Credit proving to be forged, fraudulent, invalid, or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect
whatsoever so long as any such document appeared substantially to comply with
the terms of the Letter of Credit;

28



--------------------------------------------------------------------------------



 



          (v) payment by the Issuing Lender in good faith under the Letter of
Credit against presentation of a draft or any accompanying document which does
not strictly comply with the terms of the Letter of Credit, unless the
acceptance of such draft or other accompanying document constituted gross
negligence;
          (vi) the existence, character, quality, quantity, condition, packing,
value or delivery of any Property purported to be represented by documents
presented in connection with any Letter of Credit or any difference between any
such Property and the character, quality, quantity, condition, or value of such
Property as described in such documents;
          (vii) the time, place, manner, order or contents of shipments or
deliveries of Property as described in documents presented in connection with
any Letter of Credit or the existence, nature and extent of any insurance
relative thereto;
          (viii) the solvency or financial responsibility of any party issuing
any documents in connection with a Letter of Credit;
          (ix) any failure or delay in notice of shipments or arrival of any
Property;
          (x) any error in the transmission of any message relating to a Letter
of Credit not caused by the Issuing Lender, or any delay or interruption in any
such message;
          (xi) any error, neglect or default of any correspondent of the Issuing
Lender in connection with a Letter of Credit;
          (xii) any consequence arising from acts of God, war, insurrection,
civil unrest, disturbances, labor disputes, emergency conditions or other causes
beyond the control of the Issuing Lender;
          (xiii) so long as the Issuing Lender in good faith determines that the
contract or document appears substantially to comply with the terms of the
Letter of Credit, the form, accuracy, genuineness or legal effect of any
contract or document referred to in any document submitted to the Issuing Lender
in connection with a Letter of Credit unless the Issuing Lender’s actions
constituted gross negligence; and
          (xiv) where the Issuing Lender has acted in good faith and observed
general banking usage, any other circumstances whatsoever unless the Issuing
Lender’s actions constituted gross negligence.
          (i) The Issuing Lender shall be entitled to the protection accorded to
the Administrative Agent pursuant to Section 10.6, with all necessary changes.

29



--------------------------------------------------------------------------------



 



          (j) The Uniform Customs and Practice for Documentary Credits, as
published in its most current version by the International Chamber of Commerce,
shall be deemed a part of this Section and shall apply to all Letters of Credit
to the extent not inconsistent with applicable Law.
     2.5 Voluntary Reduction of Commitment. Borrower shall have the right, at
any time and from time to time, without penalty or charge, upon at least five
(5) Banking Days’ prior written notice by a Responsible Official of Borrower to
the Administrative Agent, voluntarily to reduce, permanently and irrevocably, in
aggregate principal amounts in an integral multiple of $1,000,000 but not less
than $10,000,000, or to terminate, all or a portion of the then undisbursed
portion of the Commitment. The Administrative Agent shall promptly notify the
Lenders of any reduction or termination of the Commitment under this Section.
     2.6 Administrative Agent’s Right to Assume Funds Available for Advances.
Unless the Administrative Agent shall have been notified by any Lender no later
than 10:00 a.m. on the Banking Day of the proposed funding by the Administrative
Agent of any Loan that such Lender does not intend to make available to the
Administrative Agent such Lender’s portion of the total amount of such Loan, the
Administrative Agent may assume that such Lender has made such amount available
to the Administrative Agent on the date of the Loan and the Administrative Agent
may, in reliance upon such assumption, make available to Borrower a
corresponding amount. If the Administrative Agent has made funds available to
Borrower based on such assumption and such corresponding amount is not in fact
made available to the Administrative Agent by such Lender, the Administrative
Agent shall be entitled to recover such corresponding amount on demand from such
Lender. If such Lender does not pay such corresponding amount forthwith upon the
Administrative Agent’s demand therefor, the Administrative Agent promptly shall
notify Borrower and Borrower shall pay such corresponding amount to the
Administrative Agent. The Administrative Agent also shall be entitled to recover
from such Lender interest on such corresponding amount in respect of each day
from the date such corresponding amount was made available by the Administrative
Agent to Borrower to the date such corresponding amount is recovered by the
Administrative Agent, at a rate per annum equal to the daily Federal Funds Rate.
Nothing herein shall be deemed to relieve any Lender from its obligation to
fulfill its share of the Commitments or to prejudice any rights which the
Administrative Agent or Borrower may have against any Lender as a result of any
default by such Lender hereunder.
     2.7 Collateral. To the extent required in the Security Agreement, the
Obligations shall be secured by a first priority (subject to Liens permitted by
Section 6.9) perfected Lien on the Collateral pursuant to the Security
Agreement.
     2.8 Increase of Commitment.
          (a) If no Default or Event of Default shall have occurred and be
continuing, Borrower may at any time from time to time prior to the Revolving
Loan Maturity Date request no more than two (2) increases of the Commitment by
notice to the Administrative Agent in writing of the amount of such proposed
increase (each such notice, a “Commitment Increase Notice”); provided, however,
that, (i) the aggregate amount of the Commitment as so increased shall not
exceed $55,000,000; and (ii) each individual request for an increase shall be in
the minimum amount of $25,000,000. Any such Commitment Increase Notice delivered
with

30



--------------------------------------------------------------------------------



 



respect to any proposed increase in the Commitment may offer one or more
Revolving Lenders an opportunity to subscribe for its Pro Rata Share (with
respect to the existing Commitment (prior to such increase)) of the increased
Commitment. The Administrative Agent shall, within five (5) Banking Days after
receipt of a Commitment Increase Notice, notify each Lender of such request.
Each Lender desiring to increase its Commitment shall notify the Administrative
Agent in writing no later than ten (10) Banking Days after receipt of notice
from the Administrative Agent. Any Lender that does not notify the
Administrative Agent within the time period specified above that it will
increase its Commitment will be deemed to have rejected such offer. Any
agreement by a Lender to increase its Commitment shall be irrevocable.
          (b) If any proposed increase in the Commitment is not fully subscribed
by the existing Lenders pursuant to the procedure outlined in Section 2.8(a)
preceding, the Borrower may, in its sole discretion, offer to any existing
Lender or to one or more additional banks or financial institutions which is an
Eligible Assignee (each, a “New Lender”) the opportunity to participate in all
or a portion of such unsubscribed portion of the increased Commitment, by
notifying the Administrative Agent. Promptly and in any event within five
(5) Banking Days after receipt of notice from Borrower of its desire to offer
such unsubscribed commitments to certain existing Lenders or to any New Lender
identified therein, the Administrative Agent shall notify such proposed lenders
of the opportunity to participate in all or a portion of such unsubscribed
portion of the increased Commitment.
          (c) Any New Lender which accepts the Borrower’s offer to participate
in the increased Commitment shall execute and deliver to the Administrative
Agent and Borrower a Commitment Assignment and Acceptance in accordance with
Section 11.8 hereof (subject to the limitations on the amounts thereof set forth
herein), and upon the effectiveness of such Commitment Assignment and Acceptance
such New Lender shall become a Revolving Lender for all purposes and to the same
extent as if originally a party hereto and shall be bound by and entitled to the
benefits of this Agreement, and the signature pages hereof shall be deemed to be
amended to add the name of such New Lender.
     On any date on which Commitments are increased, subject to the satisfaction
of the foregoing terms and conditions, (i) each of the existing Lenders shall
assign to each of the New Lenders, and each of the New Lenders shall purchase
from each of the existing Lenders, at the principal amount thereof (together
with accrued interest), such interests in the Loans outstanding on such date as
shall be necessary in order that, after giving effect to all such assignments
and purchases, such Loans will be held by existing Lenders and New Lenders
ratably in accordance with their Commitments after giving effect to the addition
of such new Commitments to the total Commitments hereunder, (ii) each new
Commitment shall be deemed for all purposes a “Commitment” and each Loan made
thereunder shall be deemed, for all purposes, a “Loan”, (iii) each New Lender
shall become a “Lender” with respect to the new Commitment and all matters
relating thereto and (iv) and Borrower shall compensate each Lender who shall
have assigned any portion of any Eurodollar Rate Loans previously held by such
Lender compensation in the amount that would have been payable to such Lender
under Section 3.6(e) hereof had Borrower made a prepayment of such Eurodollar
Rate Loans by an amount equal to such assigned portion thereof. Upon any
increase in the Commitment pursuant to this Section 2.8, Schedule 1.1 shall be
deemed amended to reflect such new Commitment and Pro Rata Share of each Lender
(including any New Lender), as thereby increased or decreased, as appropriate.

31



--------------------------------------------------------------------------------



 



     2.9 Swing Line Advances.
          (a) Commitment. Subject to the terms and conditions set forth in this
Agreement (including without limitation the provisions of this Section 2.9),
Swing Line Lender agrees to make one or more Advances (each such advance being a
“Swing Line Advance”) to the Borrower from time to time on any Banking Day
during the period from the Closing Date until (but excluding) the Revolving Loan
Maturity Date in an aggregate amount not to exceed at any one time outstanding
the Swing Line Maximum Amount. Subject to the terms set forth herein, advances,
repayments and readvances may be made under the Swing Line. Swing Line Advances
requested by Borrower not later than 10:00 a.m. California time on a Banking Day
shall be made by Swing Line Lender on such day. Swing Line Advances requested by
Borrower after 10:00 a.m. California time on a Banking Day shall be made by
Swing Line Lender as soon as possible, but no later than the following Banking
Day.
          (b) Accrual of Interest and Maturity; Evidence of Indebtedness.
          (i) Swing Line Lender shall maintain in accordance with its usual
practice an account or accounts evidencing indebtedness of the Borrower to Swing
Line Lender resulting from each Swing Line Advance from time to time, including
the amount and date of each Swing Line Advance, its Applicable Interest Rate,
and the amount and date of any repayment made on any Swing Line Advance from
time to time. The entries made in such account or accounts of Swing Line Lender
shall be prima facie evidence, absent manifest error, of the existence and
amounts of the obligations of the Borrower therein recorded; provided, however,
that the failure of Swing Line Lender to maintain such account, as applicable,
or any error therein, shall not in any manner affect the obligation of the
Borrower to repay the Swing Line Advances (and all other amounts owing with
respect thereto) in accordance with the terms of this Agreement.
          (ii) The Borrower agrees that, upon the written request of Swing Line
Lender, the Borrower will execute and deliver to Swing Line Lender a Swing Line
Note.
          (iii) Borrower unconditionally promises to pay to the Swing Line
Lender the then unpaid principal amount of such Swing Line Advance (plus all
accrued and unpaid interest) on the Revolving Loan Maturity Date and on such
other dates and in such other amounts as may be required from time to time
pursuant to this Agreement. Subject to the terms and conditions hereof, each
Swing Line Advance shall, from time to time after the date of such Advance
(until paid), bear interest at its Applicable Interest Rate.
          (c) Refunding of or Participation Interest in Swing Line Advances.
          (i) The Administrative Agent, at any time in its sole and absolute
discretion, may, in each case on behalf of the Borrower (which hereby
irrevocably directs the Administrative Agent to act on their behalf) request
each

32



--------------------------------------------------------------------------------



 



of the Lenders (including the Swing Line Lender in its capacity as a Lender) to
make an Advance of the Revolving Loan to Borrower, in an amount equal to such
Lender’s Pro Rata Share of the Commitment of the aggregate principal amount of
the Swing Line Advances outstanding on the date such notice is given (the
“Refunded Swing Line Advances”). The applicable Revolving Loan Advances used to
refund any Swing Line Advances shall be Alternate Base Rate Advances. In
connection with the making of any such Refunded Swing Line Advances or the
purchase of a participation interest in Swing Line Advances under
Section 2.9(c)(ii) hereof, the Swing Line Lender shall retain its claim against
Borrower for any unpaid interest or fees in respect thereof accrued to the date
of such refunding. Unless any of the events described in Section 9.1(j) hereof
shall have occurred (in which event the procedures of Section 2.9(c)(ii) shall
apply) and regardless of whether the conditions precedent set forth in this
Agreement to the making of a Revolving Loan Advance are then satisfied (but
subject to Section 2.9(c)(iii)), each Lender shall make the proceeds of its
Revolving Loan Advance available to the Administrative Agent for the benefit of
the Swing Line Lender at the office of the Administrative Agent specified in
Section 2.1(c) hereof prior to 12:00 p.m. California time on the Banking Day
next succeeding the date such notice is given (which must be a Banking Day), in
immediately available funds. The proceeds of such Revolving Loan Advances shall
be immediately applied to repay the Refunded Swing Line Advances.
          (ii) If, prior to the making of an Advance of the Revolving Loan
pursuant to Section 2.9(c)(i) hereof, one of the events described in
Section 9.1(j) hereof shall have occurred, each Lender will, on the date such
Advance of the Revolving Loan was to have been made, purchase from the Swing
Line Lender an undivided participating interest in each Swing Line Advance that
was to have been refunded in an amount equal to its Pro Rata Share of the
Commitment of such Swing Line Advance. Each Lender within the time periods
specified in Section 2.9(c)(i) hereof, as applicable, shall immediately transfer
to the Administrative Agent, for the benefit of the Swing Line Lender, in
immediately available funds, an amount equal to its Pro Rata Share of the
Commitment of the aggregate principal amount of all Swing Line Advances
outstanding as of such date. Upon receipt thereof, the Administrative Agent will
deliver to such Lender a Swing Line Participation Certificate evidencing such
participation.
          (iii) Each Lender’s obligation to make Revolving Loan Advances to
refund Swing Line Advances, and to purchase participation interests, in
accordance with Section 2.9(c)(i) and (ii), respectively, shall be absolute and
unconditional and shall not be affected by any circumstance, including, without
limitation, (A) any set-off, counterclaim, recoupment, defense or other right
which such Lender may have against Swing Line Lender, Borrower or any other
Person for any reason whatsoever; (B) the occurrence or continuance of any
Default or Event of Default; (C) any adverse change in the condition (financial
or otherwise) of Borrower or any other Person; (D) any breach of this Agreement
or any other Loan Document by Borrower or any other Person; (E) any inability of

33



--------------------------------------------------------------------------------



 



Borrower to satisfy the conditions precedent to borrowing set forth in this
Agreement on the date upon which such Revolving Loan Advance is to be made or
such participating interest is to be purchased; (F) the termination of the
Commitment hereunder; or (G) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing. If any Lender does
not make available to the Administrative Agent the amount required pursuant to
Section 2.9(c)(i) or (ii) hereof, as the case may be, the Administrative Agent
on behalf of the Swing Line Lender, shall be entitled to recover such amount on
demand from such Lender, together with interest thereon for each day from the
date of non-payment until such amount is paid in full (x) for the first two
(2) Banking Days such amount remains unpaid, at the Federal Funds Effective Rate
and (y) thereafter, at the rate of interest then applicable to such Swing Line
Advances. The obligation of any Lender to make available its pro rata portion of
the amounts required pursuant to Section 2.9(c)(i) or (ii) hereof shall not be
affected by the failure of any other Lender to make such amounts available, and
no Lender shall have any liability to any Credit Party, the Administrative
Agent, the Swing Line Lender, or any other Lender or any other party for another
Lender’s failure to make available the amounts required under Section 2.9(c)(i)
or (ii) hereof.
          (iv) Notwithstanding the foregoing, no Lender shall be required to
make any Revolving Loan Advance to refund a Swing Line Advance or to purchase a
participation in a Swing Line Advance if at least two (2) Banking Days prior to
the making of such Swing Line Advance by the Swing Line Lender, the officers of
the Swing Line Lender immediately responsible for matters concerning this
Agreement shall have received written notice from Administrative Agent or any
Lender that Swing Line Advances should be suspended based on the occurrence and
continuance of a Default or Event of Default and stating that such notice is a
“notice of default”; provided, however that the obligation of the Lenders to
make such Revolving Loan Advances (or purchase such participations) shall be
reinstated upon the date on which such Default or Event of Default has been
waived by the requisite Lenders. In the event that the Swing Line Lender
receives any such notice, the Swing Line Lender shall have no obligation to fund
any Swing Line Advances until such notice is withdrawn by the Administrative
Agent or such Lender or until the requisite Lenders have waived such Default or
Event of Default in accordance with the terms of this Agreement.
          (v) Notwithstanding anything to the contrary in this Section 2.9 or
elsewhere in this Agreement, the Swing Line Lender may terminate the Swing Line
at any time in its sole discretion.
     2.10 Defaulting Lenders. Notwithstanding any provision of this Agreement to
the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:
          (a) if any Swingline Advances are outstanding or any Obligations are
outstanding with respect to any Letters of Credit at the time a Lender is a
Defaulting Lender,

34



--------------------------------------------------------------------------------



 



Borrower shall within one Banking Day following notice by the Administrative
Agent (i) prepay such Swingline Advances or, if agreed by the Swingline Lender,
cash collateralize the amount of any Swingline Advances of the Defaulting Lender
on terms satisfactory to the Swingline Lender; and (ii) cash collateralize the
Aggregate Effective Amount of any Letters of Credit outstanding with respect to
such Defaulting Lender in accordance with the procedures set forth in
Section 2.4(a)(4) for so long as such Letters of Credit are outstanding; and
          (b) the Swingline Lender shall not be required to fund any Swingline
Loan and the Issuing Lender shall not be required to issue, amend or increase
any Letter of Credit unless it is satisfied that cash collateral will be
provided by the Borrower in accordance with Section 2.4(a)(4).
Article 3
PAYMENTS AND FEES
     3.1 Principal and Interest.
          (a) Interest shall be payable on the outstanding daily unpaid
principal amount of each Advance from the date thereof until payment in full is
made and shall accrue and be payable at the rates set forth or provided for
herein before and after Default, before and after maturity, before and after
judgment, and before and after the commencement of any proceeding under any
Debtor Relief Law, with interest on overdue interest at the Default Rate to the
fullest extent permitted by applicable Laws.
          (b) Interest accrued on each Alternate Base Rate Loan shall be due and
payable on each Monthly Payment Date; provided that all accrued and unpaid
interest on any Swing Line Advance refunded pursuant to Section 2.9(d) hereof,
shall be due and payable in full on the date such Advance is refunded or
converted. Except as otherwise provided in Sections 3.1(d) and 3.8, the unpaid
principal amount of any Alternate Base Rate Loan shall bear interest at a
fluctuating rate per annum equal to the Alternate Base Rate plus the Applicable
Alternate Base Rate Margin. Each change in the interest rate under this
Section 3.1(b) due to a change in the Alternate Base Rate shall take effect
simultaneously with the corresponding change in the Alternate Base Rate.
          (c) Interest accrued on each Eurodollar Rate Loan shall be due and
payable on the last day of the related Eurodollar Period. Except as otherwise
provided in Sections 3.1(d) and 3.8, the unpaid principal amount of any
Eurodollar Rate Loan shall bear interest at a rate per annum equal to the
Eurodollar Rate for that Eurodollar Rate Loan plus the Applicable Eurodollar
Rate Margin.
          (d) During the existence of an Event of Default, the Loans shall bear
interest at a rate per annum equal to the sum of (i) the interest rate specified
in Sections 3.1(b) or 3.1(c). whichever is applicable, plus (ii) two
(2) percentage points (the “Default Rate”).
          (e) If not sooner paid, the principal Indebtedness evidenced by the
Notes shall be payable as follows:

35



--------------------------------------------------------------------------------



 



          (i) the amount, if any, by which the sum of (a) the principal
Indebtedness evidenced by the Revolving Notes plus (b) the principal
Indebtedness evidenced by the Swing Line Notes plus (c) the Aggregate Effective
Amount of all outstanding Letters of Credit at any time exceeds the then
applicable Commitment shall be payable immediately; and
          (ii) the principal Indebtedness evidenced by the Revolving Notes and
the Swing Line Notes shall in any event be payable on the Revolving Loan
Maturity Date.
          (f) The principal Indebtedness evidenced by the Notes may, at any time
and from time to time, voluntarily be paid or prepaid in whole or in part
without premium or penalty, except that with respect to any voluntary prepayment
under this Subsection, (i) any partial prepayment of a Loan shall be not less
than $500,000 and shall be an integral multiple of $100,000 unless the entire
outstanding amount of such Loan is being prepaid, (ii) the Administrative Agent
shall have received written notice of any prepayment by 9:00 a.m. California
time on the date that is one (1) Banking Day before the date of prepayment
(which must be a Banking Day) in the case of an Alternate Base Rate Loan, and,
in the case of a Eurodollar Rate Loan, three (3) Banking Days before the date of
prepayment, which notice shall identify the date and amount of the prepayment
and the Loan(s) being prepaid, (iii) each prepayment of principal on any
Eurodollar Rate Loan shall be accompanied by payment of interest accrued to the
date of payment on the amount of principal paid, and (iv) any payment or
prepayment of all or any part of any Eurodollar Rate Loan on a day other than
the last day of the applicable Eurodollar Period shall be subject to
Section 3.6(e).
     3.2 Closing Date Fees. On the Closing Date, Borrower shall pay each of the
following fees:
          (a) to the Administrative Agent, for the account of each Lender, a
one-time upfront fee, based upon each Lender’s Pro Rata Share of the Commitment
on the Closing Date, as set forth in a separate agreement among Borrower, the
Administrative Agent and the Lenders;
          (b) to the Administrative Agent, for the sole account of Union Bank,
such fees as are set forth in a separate agreement between Borrower and Union
Bank.
     3.3 Commitment Fee. From the Closing Date through the Revolving Loan
Maturity Date, Borrower shall pay to the Administrative Agent, for the ratable
accounts of the Lenders pro rata according to their Pro Rata Share of the
Commitment, a commitment fee equal to the Applicable Commitment Fee Rate per
annum times the average daily amount by which the Commitment exceeds an amount
equal to the sum of (i) aggregate daily principal Indebtedness evidenced by the
Revolving Notes plus (ii) the Aggregate Effective Amount of all Letters of
Credit then outstanding. The commitment fee shall be payable quarterly in
arrears as of each Quarterly Payment Date within ten (10) days after receipt by
Borrower of an invoice therefor from the Administrative Agent.
     3.4 Letter of Credit Fees. With respect to each Letter of Credit, Borrower
shall pay the following fees:

36



--------------------------------------------------------------------------------



 



          (a) with respect to the issuance of each Standby Letter of Credit,
(x) to the Administrative Agent, for the benefit of the Issuing Lender, an
issuance fee of 0.125% of the face amount of such Standby Letter of Credit; and
(y) for each day during each Pricing Period that a Letter of Credit is
outstanding, to the Administrative Agent, for the Lenders ratably, in accordance
with their respective Pro Rata Shares of the Commitment, a standby letter of
credit fee in an amount equal to the Applicable Eurodollar Margin per annum
times the face amount of such Standby Letter of Credit;
          (b) with respect to the issuance of each Commercial Letter of Credit,
to the Administrative Agent a commercial letter of credit issuance fee in the
amount set forth from time to time as the Issuing Lender’s published scheduled
fee for the issuance of commercial letters of credit, which fee the
Administrative Agent shall promptly pay to the Lenders ratably, in accordance
with their respective Pro Rata Shares of the Commitment; and
          (c) concurrently with each negotiation, drawing or amendment of each
Commercial Letter of Credit, to the Issuing Lender for the sole account of the
Issuing Lender, negotiation, drawing and amendment fees in the amounts set forth
from time to time as the Issuing Lender’s published scheduled fees for such
services.
     Each of the fees payable with respect to Letters of Credit under this
Section is earned when due and is nonrefundable and, with respect to Sections
3.4(a) and (b), shall be payable quarterly in arrears.
     3.5 Increased Commitment Costs. If any Lender or Issuing Lender shall
determine in good faith that the introduction after the Closing Date of any
applicable law, rule, regulation or guideline regarding capital adequacy, or any
change therein or any change in the interpretation or administration thereof by
any central bank or other Governmental Agency charged with the interpretation or
administration thereof, or compliance by such Lender or Issuing Lender (or its
Eurodollar Lending Office) or any corporation controlling such Lender or Issuing
Lender, with any request, guideline or directive regarding capital adequacy
(whether or not having the force of Law) of any such central bank or other
authority not imposed as a result of such Lender’s, such Issuing Lender’s or
such corporation’s failure to comply with any other Laws, affects or would
affect the amount of capital required or expected to be maintained by such
Lender, such Issuing Lender or any corporation controlling such Lender or
Issuing Lender and (taking into consideration such Lender’s, such Issuing
Lender’s or such corporation’s policies with respect to capital adequacy and
such Lender’s or such Issuing Lender’s desired return on capital) determines in
good faith that the amount of such capital is increased, or the rate of return
on capital is reduced, as a consequence of its obligations under this Agreement,
then, within five (5) Banking Days after demand of such Lender or such Issuing
Lender, Borrower shall pay to such Lender or such Issuing Lender, from time to
time as specified in good faith by such Lender or such Issuing Lender,
additional amounts sufficient to compensate such Lender or such Issuing Lender
in light of such circumstances, to the extent reasonably allocable to such
obligations under this Agreement, provided that Borrower shall not be obligated
to pay any such amount unless such Lender or such Issuing Lender is charging
similar amounts to similarly situated Borrowers and provided further that
Borrower shall not be obligated to pay any such amount which arose prior to the
date which is ninety (90) days preceding the date of such demand or is
attributable to periods prior to the date which is ninety (90) days preceding
the date of such

37



--------------------------------------------------------------------------------



 



demand (except to the extent of any retroactive application of the law, rule,
regulation or guideline (or similar) giving rise to such demand). Borrower may
replace such Lender or such Issuing Lender by notifying such Lender or such
Issuing Lender, within five (5) Banking Days after demand of such Lender or such
Issuing Lender, of Borrower’s intention to replace such Lender or such Issuing
Lender and Borrower shall then replace such Lender or such Issuing Lender by
causing such Lender or such Issuing Lender to assign its Commitments to one or
more other then-existing Lenders or to another Eligible Assignee reasonably
satisfactory to the Administrative Agent and the other then-existing Lenders
within forty-five (45) days after demand of such Lender or such Issuing Lender.
Each Lender’s or Issuing Lender’s determination of such amounts shall be
conclusive in the absence of manifest error.
     3.6 Eurodollar Costs and Related Matters.
          (a) In the event that any Governmental Agency imposes on any Lender
any reserve or comparable requirement (including any emergency, supplemental or
other reserve) with respect to the Eurodollar Obligations of that Lender,
Borrower shall pay that Lender within five (5) Banking Days after demand all
amounts necessary to compensate such Lender (determined as though such Lender’s
Eurodollar Lending Office had funded 100% of its Eurodollar Rate Advance in the
Designated Eurodollar Market) in respect of the imposition of such reserve
requirements (provided that Borrower shall not be obligated to pay any such
amount unless such Lender is charging similar amounts to similarly situated
Borrowers and provided further that Borrower shall not be obligated to pay any
such amount which arose prior to the date which is ninety (90) days preceding
the date of such demand or is attributable to periods prior to the date which is
ninety (90) days preceding the date of such demand (except to the extent of any
retroactive application of the law, rule, regulation or guideline (or similar)
giving rise to such demand)). The Lender’s determination of such amount shall be
conclusive in the absence of manifest error.
          (b) If, after the date hereof, the existence or occurrence of any
Special Eurodollar Circumstance:
     (1) shall subject any Lender or its Eurodollar Lending Office to any tax,
duty or other charge or cost with respect to any Eurodollar Rate Advance, any of
its Notes evidencing Eurodollar Rate Loans or its obligation to make Eurodollar
Rate Advances, or shall change the basis of taxation of payments to any Lender
attributable to the principal of or interest on any Eurodollar Rate Advance or
any other amounts due under this Agreement in respect of any Eurodollar Rate
Advance, any of its Notes evidencing Eurodollar Rate Loans or its obligation to
make Eurodollar Rate Advances, excluding (i) taxes imposed on or measured in
whole or in part by its overall net income by (a) any jurisdiction (or political
subdivision thereof) in which it is organized or maintains its principal office
or Eurodollar Lending Office or (b) any jurisdiction (or political subdivision
thereof) in which it is “doing business” and (ii) any withholding taxes or other
taxes based on gross income imposed by the United States of America for any
period with respect to which it has failed to provide Borrower with the
appropriate form or forms required by Section 11.21, to the extent such forms
are then required by applicable Laws;

38



--------------------------------------------------------------------------------



 



     (2) shall impose, modify or deem applicable any reserve not applicable or
deemed applicable on the date hereof (including any reserve imposed by the Board
of Governors of the Federal Reserve System, special deposit, capital or similar
requirements against assets of, deposits with or for the account of, or credit
extended by, any Lender or its Eurodollar Lending Office); or
     (3) shall impose on any Lender or its Eurodollar Lending Office or the
Designated Eurodollar Market any other condition affecting any Eurodollar Rate
Advance, any of its Notes evidencing Eurodollar Rate Loans, its obligation to
make Eurodollar Rate Advances or this Agreement, or shall otherwise affect any
of the same;
     and the result of any of the foregoing, as determined in good faith by such
Lender, increases the cost to such Lender or its Eurodollar Lending Office of
making or maintaining any Eurodollar Rate Advance or in respect of any
Eurodollar Rate Advance, any of its Notes evidencing Eurodollar Rate Loans or
its obligation to make Eurodollar Rate Advances or reduces the amount of any sum
received or receivable by such Lender or its Eurodollar Lending Office with
respect to any Eurodollar Rate Advance, any of its Notes evidencing Eurodollar
Rate Loans or its obligation to make Eurodollar Rate Advances (assuming such
Lender’s Eurodollar Lending Office had funded 100% of its Eurodollar Rate
Advance in the Designated Eurodollar Market), then, within five (5) Banking Days
after demand by such Lender (with a copy to the Administrative Agent), Borrower
shall pay to such Lender such additional amount or amounts as will compensate
such Lender for such increased cost or reduction (determined as though such
Lender’s Eurodollar Lending Office had funded 100% of its Eurodollar Rate
Advance in the Designated Eurodollar Market); provided that Borrower shall not
be obligated to pay any such amount unless such Lender is charging similar
amounts to similarly situated Borrowers and provided further that Borrower shall
not be obligated to pay any such amount which arose prior to the date which is
ninety (90) days preceding the date of such demand or is attributable to periods
prior to the date which is ninety (90) days preceding the date of such demand. A
statement of any Lender claiming compensation under this subsection shall be
conclusive in the absence of manifest error.
          (c) If, after the date hereof, the existence or occurrence of any
Special Eurodollar Circumstance shall, in the good faith opinion of any Lender,
make it unlawful or impossible for such Lender or its Eurodollar Lending Office
to make, maintain or fund its portion of any Eurodollar Rate Loan, or materially
restrict the authority of such Lender to purchase or sell, or to take deposits
of, Dollars in the Designated Eurodollar Market, or to determine or charge
interest rates based upon the Eurodollar Rate, and such Lender shall so notify
the Administrative Agent, then such Lender’s obligation to make Eurodollar Rate
Advances shall be suspended for the duration of such illegality or impossibility
and the Administrative Agent forthwith shall give notice thereof to the other
Lenders and Borrower. Upon receipt of such notice, the outstanding principal
amount of such Lender’s Eurodollar Rate Advances, together with accrued interest
thereon, automatically shall be converted to Alternate Base Rate Advances on
either (1) the last day of the Eurodollar Period(s) applicable to such

39



--------------------------------------------------------------------------------



 



Eurodollar Rate Advances if such Lender may lawfully continue to maintain and
fund such Eurodollar Rate Advances to such day(s) or (2) immediately if such
Lender may not lawfully continue to fund and maintain such Eurodollar Rate
Advances to such day(s), provided that in such event the conversion shall not be
subject to payment of a prepayment fee under Section 3.6(e). Each Lender agrees
to endeavor promptly to notify Borrower of any event of which it has actual
knowledge, occurring after the Closing Date, which will cause that Lender to
notify the Administrative Agent under this Section, and agrees to designate a
different Eurodollar Lending Office if such designation will avoid the need for
such notice and will not, in the good faith judgment of such Lender, otherwise
be materially disadvantageous to such Lender. In the event that any Lender is
unable, for the reasons set forth above, to make, maintain or fund its portion
of any Eurodollar Rate Loan, such Lender shall fund such amount as an Alternate
Base Rate Advance for the same period of time, and such amount shall be treated
in all respects as an Alternate Base Rate Advance. Borrower shall have the right
to replace such Lender by causing such Lender to assign its Commitments to one
or more other then-existing Lenders or to another Eligible Assignee reasonably
satisfactory to the Administrative Agent and the other then-existing Lenders.
Any Lender whose obligation to make Eurodollar Rate Advances has been suspended
under this Section shall promptly notify the Administrative Agent and Borrower
of the cessation of the Special Eurodollar Circumstance which gave rise to such
suspension.
          (d) If, with respect to any proposed Eurodollar Rate Loan:
     (1) the Administrative Agent reasonably determines that, by reason of
circumstances affecting the Designated Eurodollar Market generally that are
beyond the reasonable control of the Lenders, deposits in Dollars (in the
applicable amounts) are not being offered to any Lender in the Designated
Eurodollar Market for the applicable Eurodollar Period; or
     (2) the Requisite Lenders advise the Administrative Agent that the
Eurodollar Rate as determined by the Administrative Agent (i) does not represent
the effective pricing to such Lenders for deposits in Dollars in the Designated
Eurodollar Market in the relevant amount for the applicable Eurodollar Period,
or (ii) will not adequately and fairly reflect the cost to such Lenders of
making the applicable Eurodollar Rate Advances; then the Administrative Agent
forthwith shall give nonce thereof to Borrower and the Lenders, whereupon until
the Administrative Agent notifies Borrower that the circumstances giving rise to
such suspension no longer exist, the obligation of the Lenders to make any
future Eurodollar Rate Advances shall be suspended.
          (e) Upon payment or prepayment of any Eurodollar Rate Advance (other
than as the result of a conversion required under Section 3.6(c)) on a day other
than the last day in the applicable Eurodollar Period (whether voluntarily,
involuntarily, by reason of acceleration, or otherwise), or upon the failure of
Borrower (for a reason other than the breach by a Lender of its obligation
pursuant to Section 2.1(a) to make an Advance) to borrow on the date or in the
amount specified for a Eurodollar Rate Loan in any Request for Loan after such
Request for Loan has become irrevocable, Borrower shall pay to the appropriate
Lender within five (5) Banking Days after demand a prepayment fee or failure to
borrow fee, as the case may be

40



--------------------------------------------------------------------------------



 



(determined as though 100% of the Eurodollar Rate Advance had been funded in the
Designated Eurodollar Market) equal to the sum of:
     (1) $250; plus
     (2) the amount, if any, by which (i) the additional interest would have
accrued on the amount prepaid or not borrowed at the Eurodollar Rate plus the
Applicable Eurodollar Rate Margin if that amount had remained or been
outstanding through the last day of the applicable Eurodollar Period exceeds
(ii) the interest that the Lender could recover by placing such amount on
deposit in the Designated Eurodollar Market for a period beginning on the date
of the prepayment or failure to borrow and ending on the last day of the
applicable Eurodollar Period (or, if no deposit rate quotation is available for
such period, for the most comparable period for which a deposit rate quotation
may be obtained); plus
     (3) all out-of-pocket expenses incurred by the Lender reasonably
attributable to such payment, prepayment or failure to borrow.
     Each Lender’s determination of the amount of any prepayment fee payable
under this Section shall be conclusive in the absence of manifest error.
          (f) Each Lender agrees to endeavor promptly to notify Borrower of any
event of which it has actual knowledge, occurring after the Closing Date, which
will entitle such Lender to compensation pursuant to clause (a) or clause (b) of
this Section, and agrees to designate a different Eurodollar Lending Office if
such designation will avoid the need for or reduce the amount of such
compensation and will not, in the good faith judgment of such Lender, otherwise
be materially disadvantageous to such Lender. Any request for compensation by a
Lender under this Section shall set forth the basis upon which it has been
determined that such an amount is due from Borrower, a calculation of the amount
due, and a certification that the corresponding costs have been incurred by the
Lender. Borrower may replace such Lender by notifying such Lender, within five
(5) Banking Days after demand of such Lender, of Borrower’s intention to replace
such Lender and Borrower shall then replace such Lender by causing such Lender
to assign its Commitments to one or more other then-existing Lenders or to
another Eligible Assignee reasonably satisfactory to the Administrative Agent
and the other then-existing Lenders within forty-five (45) days after demand of
such Lender.
     3.7 Late Payments. If any installment of principal or interest or any fee
or cost or other amount payable under any Loan Document to the Administrative
Agent or any Lender is not paid when due, it shall thereafter bear interest at
the Default Rate to the fullest extent permitted by applicable Laws. Accrued and
unpaid interest on past due amounts (including, without limitation, interest on
past due interest) shall be compounded monthly, on the last day of each calendar
month, to the fullest extent permitted by applicable Laws.
     3.8 Computation of Interest and Fees. Computation of interest and fees
under this Agreement shall be calculated on the basis of a year of 360 days and
the actual number of days elapsed. Interest shall accrue on each Loan for the
day on which the Loan is made; interest shall

41



--------------------------------------------------------------------------------



 



not accrue on a Loan, or any portion thereof, for the day on which the Loan or
such portion is paid. Any Loan that is repaid on the same day on which it is
made shall bear interest for one day. Notwithstanding anything in this Agreement
to the contrary, interest in excess of the maximum amount permitted by
applicable Laws shall not accrue or be payable hereunder or under the Notes, and
any amount paid as interest hereunder or under the Notes which would otherwise
be in excess of such maximum permitted amount shall instead be treated as a
payment of principal.
     3.9 Non-Banking Days. If any payment to be made by Borrower or any other
Party under any Loan Document shall come due on a day other than a Banking Day,
payment shall instead be considered due on the next succeeding Banking Day and
the extension of time shall be reflected in computing interest and fees.
     3.10 Manner and Treatment of Payments.
          (a) Each payment hereunder (except payments pursuant to Sections 3.5,
3.6, 11.3, 11.11 and 11.22) or on the Notes or under any other Loan Document
shall be made to the Administrative Agent at the Administrative Agent’s Office
for the account of each of the Lenders or the Administrative Agent, as the case
may be, in immediately available funds not later than 11:00 a.m. California
time, on the day of payment (which must be a Banking Day). All payments received
after such time, on any Banking Day, shall be deemed received on the next
succeeding Banking Day. The amount of all payments received by the
Administrative Agent for the account of each Lender shall be immediately paid by
the Administrative Agent to the applicable Lender in immediately available funds
and, if such payment was received by the Administrative Agent by 11:00 a.m.,
California time, on a Banking Day and not so made available to the account of a
Lender on that Banking Day, the Administrative Agent shall reimburse that Lender
for the cost to such Lender of funding the amount of such payment at the Federal
Funds Rate. All payments shall be made in lawful money of the United States of
America.
          (b) Borrower hereby authorizes the Administrative Agent to debit the
general operating bank account of Borrower to effect any payment due to the
Lenders or the Administrative Agent pursuant to this Agreement. Any resulting
overdraft in such account shall be payable by Borrower to the Administrative
Agent on the next following Banking Day.
          (c) Except to the extent provided in Sections 3.5 and 3.6(f), each
payment or prepayment on account of any Loan shall be applied pro rata according
to the outstanding Advances made by each Lender comprising such Loan.
          (d) Each Lender shall use its best efforts to keep a record (in
writing or by an electronic data entry system) of Advances made by it and
payments received by it with respect to each of its Notes and, subject to
Section 10.6(g). Such record shall, as against Borrower, be presumptive evidence
of the amounts owing. Notwithstanding the foregoing sentence, the failure by any
Lender to keep such a record shall not affect Borrower’s obligation to pay the
Obligations.

42



--------------------------------------------------------------------------------



 



          (e) Each payment of any amount payable by Borrower or any other Party
under this Agreement or any other Loan Document shall be made free and clear of,
and without reduction by reason of, any taxes, assessments or other charges
imposed by any Governmental Agency, central bank or comparable authority,
excluding (i) taxes imposed on or measured in whole or in part by its overall
net income by (a) any jurisdiction (or political subdivision thereof) in which
it is organized or maintains its principal office or Eurodollar Lending Office
or (b) any jurisdiction (or political subdivision thereof) in which it is “doing
business” and (ii) any withholding taxes or other taxes based on gross income
imposed by the United States of America for any period with respect to which it
has failed to provide Borrower with the appropriate form or forms required by
Section 11.21, to the extent such forms are then required by applicable Laws
(all such non-excluded taxes, assessments or other charges being hereinafter
referred to as “Taxes”). To the extent that Borrower is obligated by applicable
Laws to make any deduction or withholding on account of Taxes from any amount
payable to any Lender under this Agreement, Borrower shall (i) make such
deduction or withholding and pay the same to the relevant Governmental Agency
and (ii) pay such additional amount to that Lender as is necessary to result in
that Lender’s receiving a net after-Tax amount equal to the amount to which that
Lender would have been entitled under this Agreement absent such deduction or
withholding. Borrower may replace such Lender by causing such Lender to assign
its Commitments to one or more other then-existing Lenders or to another
Eligible Assignee reasonably satisfactory to the Administrative Agent and the
other then-existing Lenders. If and when receipt of such payment results in an
excess payment or credit to that Lender on account of such Taxes, that Lender
shall promptly refund such excess to Borrower.
     3.11 Funding Sources. Nothing in this Agreement shall be deemed to obligate
any Lender to obtain the funds for any Loan or Advance in any particular place
or manner or to constitute a representation by any Lender that it has obtained
or will obtain the funds for any Loan or Advance in any particular place or
manner.
     3.12 Failure to Charge Not Subsequent Waiver. Any decision by the
Administrative Agent or any Lender not to require payment of any interest
(including interest arising under Section 3.7) fee, cost or other amount payable
under any Loan Document, or to calculate any amount payable by a particular
method, on any occasion shall in no way limit or be deemed a waiver of the
Administrative Agent’s or such Lender’s right to require full payment of any
interest (including interest arising under Section 3.7), fee, cost or other
amount payable under any Loan Document, or to calculate an amount payable by
another method that is not inconsistent with this Agreement, on any other or
subsequent occasion.
     3.13 Administrative Agent’s Right to Assume Payments Will be Made. Unless
the Administrative Agent shall have been notified by Borrower prior to the date
on which any payment to be made by Borrower hereunder is due that Borrower does
not intend to remit such payment, the Administrative Agent may, in its
discretion, assume that Borrower has remitted such payment when so due and the
Administrative Agent may, in its discretion and in reliance upon such
assumption, make available to each Lender on such payment date an amount equal
to such Lender’s share of such assumed payment. If Borrower has not in fact
remitted such payment to the Administrative Agent, each Lender shall forthwith
on demand repay to the Administrative Agent the amount of such assumed payment
made available to such Lender, together with interest thereon in respect of each
day from and including the date such amount

43



--------------------------------------------------------------------------------



 



was made available by the Administrative Agent to such Lender to the date such
amount is repaid to the Administrative Agent at the Federal Funds Rate.
     3.14 Fee Determination Detail. The Administrative Agent, and any Lender,
shall provide reasonable detail to Borrower regarding the manner in which the
amount of any payment to the Administrative Agent and the Lenders, or that
Lender, under Article 3 has been determined, concurrently with demand for such
payment.
     3.15 Survivability. All of Borrower’s obligations under Sections 3.5 and
3.6 shall survive for the ninety (90) day period following the date on which the
Commitment is terminated and all Loans hereunder are fully paid, and Borrower
shall remain obligated thereunder for all claims under such Sections made by any
Lender to Borrower prior to the expiration of such period to the extent provided
in such Sections.
Article 4
REPRESENTATIONS AND WARRANTIES
     Borrower represents and warrants to the Lenders that:
     4.1 Existence and Qualification; Power; Compliance With Laws. Borrower is a
corporation duly formed, validly existing and in good standing under the Laws of
Delaware. Borrower is duly qualified or registered to transact business and is
in good standing in California and each other jurisdiction in which the conduct
of its business or the ownership or leasing of its Properties makes such
qualification or registration necessary, except where the failure so to qualify
or register and to be in good standing would not constitute a Material Adverse
Effect. Borrower has all requisite power and authority to conduct its business,
to own and lease its Properties and to execute and deliver each Loan Document to
which it is a Party and to perform its Obligations. The chief executive offices
of Borrower are located in California. All outstanding shares of capital stock
of Borrower are duly authorized, validly issued, fully paid and non-assessable,
and no holder thereof has any enforceable right of rescission under any
applicable state or federal securities Laws. Borrower is in compliance with all
Laws and other legal requirements applicable to its business, has obtained all
authorizations, consents, approvals, orders, licenses and permits from, and has
accomplished all filings, registrations and qualifications with, or obtained
exemptions from any of the foregoing from, any Governmental Agency that are
necessary for the transaction of its business, except where the failure so to
comply, obtain authorizations, etc., file, register, qualify or obtain
exemptions does not constitute a Material Adverse Effect.
     4.2 Authority; Compliance With Other Agreements and Instruments and
Government Regulations. The execution, delivery and performance by Borrower and
the Subsidiary Guarantors of the Loan Documents to which it is a Party have been
duly authorized by all necessary corporate action, and do not and will not:
          (a) Require any consent or approval not heretofore obtained of any
partner, director, stockholder, security holder or creditor of such Party;
          (b) Violate or conflict with any provision of such Party’s charter,
articles of incorporation or bylaws, as applicable;

44



--------------------------------------------------------------------------------



 



          (c) Result in or require the creation or imposition of any Lien (other
than pursuant to the Loan Documents) or Right of Others (other than Permitted
Rights of Others) upon or with respect to any Property now owned or leased or
hereafter acquired by such Party;
          (d) Violate any Requirement of Law applicable to such Party in any
respect that constitutes a Material Adverse Effect;
          (e) Result in a breach of or constitute a default under, or cause or
permit the acceleration of any obligation owed under, any indenture or loan or
credit agreement or any other Contractual Obligation to which such Party is a
party or by which such Party or any of its Property is bound or affected in any
respect that constitutes a Material Adverse Effect; and such Party is not in
violation of, or default under, any Requirement of Law or Contractual
Obligation, or any indenture, loan or credit agreement described in
Section 4.2(e), in any respect that constitutes a Material Adverse Effect.
     4.3 No Governmental Approvals Required. Except as previously obtained or
made, no authorization, consent, approval, order, license or permit from, or
filing, registration or qualification with, any Governmental Agency is or will
be required to authorize or permit under applicable Laws the execution, delivery
and performance by Borrower or any Subsidiary Guarantor of the Loan Documents to
which it is a Party (except where the failure to do so does not constitute a
Material Adverse Effect).
     4.4 Subsidiaries.
          (a) Schedule 4.4 hereto correctly sets forth the names, form of legal
entity, number of shares of capital stock issued and outstanding, number of
shares owned by Borrower or a Subsidiary of Borrower (specifying such owner) and
jurisdictions of organization of all Subsidiaries of Borrower as of the Closing
Date and specifies which thereof, as of the Closing Date, are not conducting any
business or operations. Except as described in Schedule 4.4. Borrower does not
own any capital stock, equity interest or debt security which is convertible, or
exchangeable, for capital stock or equity interest in any Person. Unless
otherwise indicated in Schedule 4.4. all of the outstanding shares of capital
stock, or all of the units of equity interest, as the case may be, of each
Subsidiary are owned of record and beneficially by Borrower, there are no
outstanding options, warrants or other rights to purchase capital stock of any
such Subsidiary, and all such shares or equity interests so owned are duly
authorized, validly issued, fully paid and non-assessable, and were issued in
compliance with all applicable state and federal securities and other Laws, and
are free and clear of all Liens, except for Permitted Encumbrances and other
Liens permitted under Section 6.9.
          (b) Each Subsidiary listed in Schedule 4.4 is a legal entity of the
type described in Schedule 4.4 duly formed, validly existing and in good
standing under the Laws of its jurisdiction of organization, is duly qualified
to do business as a foreign organization and is in good standing as such in each
jurisdiction in which the conduct of its business or the ownership or leasing of
its Properties makes such qualification necessary (except where the failure to
be so duly qualified and in good standing does not constitute a Material Adverse
Effect), and has all requisite power and authority to conduct its business and
to own and lease its Properties.

45



--------------------------------------------------------------------------------



 



          (c) Each Subsidiary is in compliance with all Laws and other
requirements applicable to its business and has obtained all authorizations,
consents, approvals, orders, licenses, and permits from, and each such
Subsidiary has accomplished all filings, registrations, and qualifications with,
or obtained exemptions from any of the foregoing from, any Governmental Agency
that are necessary for the transaction of its business, except where the failure
to be in such compliance, obtain such authorizations, consents, approvals,
orders, licenses, and permits, accomplish such filings, registrations, and
qualifications, or obtain such exemptions, does not constitute a Material
Adverse Effect.
     4.5 Financial Statements. Borrower has furnished to the Lenders the audited
financial statements of Borrower for the Fiscal Year ended April 3, 2009. The
financial statements described in the preceding sentence fairly present in all
material respects the financial condition, results of operations and changes in
financial position in conformity with GAAP consistently applied.
     4.6 No Other Liabilities; No Material Adverse Changes. As of the Closing
Date, Borrower and its Subsidiaries do not have any material liability or
material contingent liability required under GAAP to be reflected or disclosed,
and not reflected or disclosed, in the balance sheet described in
Section 4.5(b), other than liabilities and contingent liabilities arising in the
ordinary course of business since the date of such financial statements. Except
as set forth on Schedule 4.6, no circumstance or event has occurred that
constitutes a Material Adverse Effect since April 3, 2009.
     4.7 Intentionally Deleted.
     4.8 Intangible Assets. Borrower and its Subsidiaries own, or possess the
right to use to the extent necessary in their respective businesses, all
material trademarks, trade names, copyrights, patents, patent rights, computer
software, licenses and other Intangible Assets that are used in the conduct of
their businesses as now operated, and no such Intangible Asset, to the best
knowledge of Borrower, conflicts with the valid trademark, trade name,
copyright, patent, patent right or Intangible Asset of any other Person to the
extent that such conflict constitutes a Material Adverse Effect. Except as set
forth in Schedule 4.8, Borrower has not used any trade name, trade style or
“dba” during the five year period ending on the Closing Date.
     4.9 Intentionally Deleted.
     4.10 Litigation. Except for (a) any matter fully covered as to subject
matter and amount (subject to applicable deductibles and retentions) by
insurance for which the insurance carrier has not asserted lack of subject
matter coverage or reserved its right to do so, (b) any matter, or series of
related matters, involving a claim against Borrower or any of its Subsidiaries
of less than $5,000,000, (c) matters of an administrative nature not involving a
claim or charge against Borrower or any of its Subsidiaries and (d) matters set
forth in Schedule 4.10, there are no actions, suits, proceedings or
investigations pending as to which Borrower or any of its Subsidiaries have been
served or have received notice or, to the best knowledge of Borrower, threatened
against or affecting Borrower or any of its Subsidiaries or any Property of any
of them before any Governmental Agency which could reasonably be expected to
have a Material Adverse Effect.

46



--------------------------------------------------------------------------------



 



     4.11 Binding Obligations. Each of the Loan Documents to which Borrower and
any Subsidiary Guarantor is a Party will, when executed and delivered by such
Party, constitute the legal, valid and binding obligation of such Party,
enforceable against such Party in accordance with its terms, except as
enforcement may be limited by Debtor Relief Laws or equitable principles
relating to the granting of specific performance and other equitable remedies as
a matter of judicial discretion.
     4.12 No Default. No event has occurred and is continuing that is a Default
or Event of Default.
     4.13 ERISA.
(a) With respect to each Pension Plan:
          (i) such Pension Plan complies in all material respects with ERISA and
any other applicable Laws to the extent that noncompliance constitutes a
Material Adverse Effect;
          (ii) such Pension Plan has not incurred any “accumulated funding
deficiency” (as defined in Section 302 of ERISA) that constitutes a Material
Adverse Effect;
          (iii) no “reportable event” (as defined in Section 4043 of ERISA, but
excluding such events as to which the PBGC has by regulation waived the
requirement therein contained that it be notified within thirty days of the
occurrence of such event) has occurred that constitutes a Material Adverse
Effect; and
          (iv) neither Borrower nor any of its Subsidiaries has engaged in any
non-exempt “prohibited transaction” (as defined in Section 4975 of the Code)
that constitutes a Material Adverse Effect.
          (b) Neither Borrower nor any of its Subsidiaries has incurred or
expects .to incur any withdrawal liability to any Multiemployer Plan that
constitutes a Material Adverse Effect.
     4.14 Regulation U; Investment Company Act. No part of the proceeds of any
Loan hereunder will be used to purchase or carry, or to extend credit to others
for the purpose of purchasing or carrying, any Margin Stock in violation of
Regulation U. Neither Borrower nor any of its Subsidiaries is or is required to
be registered as an “investment company” under the Investment Company Act of
1940.
     4.15 Disclosure. No written agreement, documents, certificates, statements
or other correspondence made or executed by a Senior Officer and delivered,
provided or otherwise made available to the Administrative Agent or any Lender
in connection with this Agreement, or in connection with any Loan, as of the
date thereof contained any untrue statement of a material fact or omitted a
material fact necessary to make the statement made not misleading in light of
all the circumstances existing at the date the statement was made.

47



--------------------------------------------------------------------------------



 



     4.16 Tax Liability. Borrower and its Subsidiaries have filed all tax
returns which are required to be filed, and have paid, or made provision for the
payment of, all taxes with respect to the periods, Property or transactions
covered by said returns, or pursuant to any assessment received by Borrower or
any of its Subsidiaries, except (a) such taxes, if any, as are being contested
in good faith by appropriate proceedings and as to which adequate reserves have
been established and maintained and (b) immaterial taxes so long as no material
Property of Borrower or any of its Subsidiaries is at impending risk of being
seized, levied upon or forfeited.
     4.17 Projections. As of the Closing Date, to the best knowledge of
Borrower, the assumptions set forth in the Projections are reasonable and
consistent with each other and with all facts known to Borrower, and the
Projections are reasonably based on such assumptions. Nothing in this
Section 4.17 shall be construed as a representation or covenant that the
Projections in fact will be achieved.
     4.18 Hazardous Materials. Except as described in Schedule 4.18, (a) neither
Borrower nor any of its Subsidiaries at any time has disposed of, discharged,
released or threatened the release of any Hazardous Materials on, from or under
the Real Property in violation of any Hazardous Materials Law that would
individually or in the aggregate constitute a Material Adverse Effect, (b) to
the best knowledge of Borrower, no condition exists that violates any Hazardous
Material Law affecting any Real Property except for such violations that would
not individually or in the aggregate constitute a Material Adverse Effect,
(c) no Real Property or any portion thereof is or has been utilized by Borrower
or any of its Subsidiaries as a site for the manufacture of any Hazardous
Materials and (d) to the extent that any Hazardous Materials are used, generated
or stored by Borrower or any of its Subsidiaries on any Real Property, or
transported to or from such Real Property by Borrower or any of its
Subsidiaries, such use, generation, storage and transportation are in compliance
with all Hazardous Materials Laws except for such non-compliance that would not
constitute a Material Adverse Effect or be materially adverse to the interests
of the Lenders.
     4.19 Security Interests. Except as otherwise provided in the Security
Agreement, (a) upon the execution and delivery of the Security Agreement, the
Security Agreement will create a valid first priority security interest in the
Collateral described therein securing the Obligations (subject only to Permitted
Encumbrances, Permitted Rights of Others and other matters permitted by
Section 6.9 and to such qualifications and exceptions as are contained in the
Uniform Commercial Code with respect to the priority of security interests
perfected by means other than the filing of a financing statement or with
respect to the creation of security interests in Property to which Division 9 of
the Uniform Commercial Code does not apply), and (b) all actions necessary to
perfect the security interests so created, other than the filing of any required
UCC-1 financing statement with the appropriate Governmental Agency, have been
taken and completed.
     4.20 Solvency. After giving effect to this Agreement and the other Loan
Documents (including after giving effect to the initial Advances under this
Agreement), Borrower will be Solvent.
     4.21 OFAC. Borrower (i) is not a person whose property or interest in
property is blocked or subject to blocking pursuant to Section 1 of Executive
Order 13224 of September 23,

48



--------------------------------------------------------------------------------



 



2001 Blocking Property and Prohibiting Transactions With Persons Who Commit,
Threaten to Commit, or Support Terrorism (66 Fed. Reg. 49079 (2001)), (ii) does
not engage in any dealings or transactions prohibited by Section 2 of such
executive order, or is otherwise associated with any such person in any manner
violative of such Section 2, or (iii) is not a person on the list of Specially
Designated Nationals and Blocked Persons or subject to the limitations or
prohibitions under any other U.S. Department of Treasury’s Office of Foreign
Assets Control regulation or executive order.
     4.22 Patriot Act. Borrower and each Subsidiary is in compliance, in all
material respects, with the (i) the Trading with the Enemy Act, as amended, and
each of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) and any other enabling
legislation or executive order relating thereto, and (ii) the Uniting And
Strengthening America By Providing Appropriate Tools Required To Intercept And
Obstruct Terrorism (USA Patriot Act of 2001). No part of the proceeds of the
Loans will be used, directly or indirectly, for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United Stats Foreign Corrupt Practices Act of 1977, as amended.
Article 5
AFFIRMATIVE COVENANTS
(OTHER THAN INFORMATION AND REPORTING REQUIREMENTS)
     So long as any Advance remains unpaid, or any other Obligation remains
unpaid, or any portion of the Commitment remains in force, Borrower shall, and
shall cause its Subsidiaries to, unless the Administrative Agent (with the
written approval of the Requisite Lenders) otherwise consents:
     5.1 Payment of Taxes and Other Potential Liens. Pay and discharge promptly
all taxes, assessments and governmental charges or levies imposed upon any of
them, upon their respective Property or any part thereof and upon their
respective income or profits or any part thereof, except that Borrower and its
Subsidiaries shall not be required to pay or cause to be paid (a) any tax,
assessment, charge or levy that is not yet past due, or is being contested in
good faith by appropriate proceedings so long as the relevant entity has
established and maintains adequate reserves for the payment of the same or
(b) any immaterial tax so long as no material Property of Borrower or its
Subsidiaries is at impending risk of being seized, levied upon or forfeited.
     5.2 Preservation of Existence. Preserve and maintain their respective
existences in the jurisdiction of their formation and all material
authorizations, rights, franchises, privileges, consents, approvals, orders,
licenses, permits, or registrations from any Governmental Agency that are
necessary for the transaction of their respective business and qualify and
remain qualified to transact business in each jurisdiction in which such
qualification is necessary in view of their respective business or the ownership
or leasing of their respective Properties except in each such case (a) a merger
permitted by Section 6.3 or as otherwise permitted by this Agreement and
(b) where the failure to do so would not constitute a Material Adverse Effect.

49



--------------------------------------------------------------------------------



 



Notwithstanding the foregoing, Borrower may liquidate any Subsidiary that does
not constitute a Significant Subsidiary if such liquidation would not have a
Material Adverse Effect.
     5.3 Maintenance of Properties. Maintain, preserve and protect all of their
respective Properties in good order and condition, subject to wear and tear in
the ordinary course of business, and not permit any waste of their respective
Properties, except that the failure to maintain, preserve and protect a
particular item of Property that is at the end of its useful life or that is not
of significant value, either intrinsically or to the operations of Borrower,
shall not constitute a violation of this covenant.
     5.4 Maintenance of Insurance. Maintain liability, casualty, workers’
compensation and other insurance (subject to customary deductibles and
retentions) with responsible insurance companies in such amounts and against
such risks as is carried by responsible companies engaged in similar businesses
and owning similar assets in the general areas in which Borrower and its
Subsidiaries operate. Schedule 5.4 lists all insurance of any nature maintained
for current occurrences by Borrower and each of its Subsidiaries, as well as a
summary of the terms of such insurance. Borrower shall deliver to Administrative
Agent endorsements to all of its and its Subsidiaries’ (a) “All Risk” and
business interruption insurance policies naming Collateral Agent, for the
benefit of Collateral Agent and Lenders, as a loss payee, and (b) general
liability and other liability policies naming Collateral Agent, for the benefit
of Collateral Agent and Lenders, as an additional insured. All policies of
insurance on real and personal property will include an endorsement, in form and
substance acceptable to Collateral Agent, showing loss payable to Collateral
Agent, for the benefit of Collateral Agent and Lenders, (Form 438 BFU or
equivalent) and extra expense and business interruption endorsements. Such
endorsement, or an independent instrument furnished to Collateral Agent, will
provide that the insurer will give at least 30 days’ prior written notice to
Collateral Agent and Administrative Agent before any such policy or policies of
insurance shall be altered or canceled.
     5.5 Compliance With Laws. Comply with all Requirements of Law noncompliance
with which constitutes a Material Adverse Effect, except that Borrower and its
Subsidiaries need not comply with a Requirement of Law then being contested by
any of them in good faith by appropriate proceedings.
     5.6 Inspection Rights. Upon reasonable notice, at any time during regular
business hours and as often as reasonably requested (but not so as to materially
interfere with the business of Borrower or any of its Subsidiaries) permit the
Administrative Agent, the Collateral Agent or any Lender, or any authorized
employee, agent or representative thereof, at their own cost and expense prior
to the occurrence of an Event of Default, to examine, audit and make copies and
abstracts from the records and books of account of, and to visit and inspect the
Properties of, Borrower and its Subsidiaries and to discuss the affairs,
finances and accounts of Borrower and its Subsidiaries with any of their
officers, key employees, internal accountants and, following the occurrence of
an Event of Default, independent accountants. The Administrative Agent, the
Collateral Agent or any Lender, or any authorized employee, agent or
representative shall (i) comply with all sign-in procedures for visitors,
(ii) observe all general and safety, security, and governmental regulations in
effect at the site, and (iii) observe all rules regarding restricted areas and
restricted information as required by the United States Department of Defense.

50



--------------------------------------------------------------------------------



 



     5.7 Keeping of Records and Books of Account. Keep adequate records and
books of account reflecting all financial transactions in conformity with GAAP,
consistently applied, and in material conformity with all applicable
requirements of any Governmental Agency having regulatory jurisdiction over
Borrower and its Subsidiaries.
     5.8 Compliance With Agreements. Promptly and fully comply with all
Contractual Obligations to which any one or more of them is a party, except for
any such Contractual Obligations (a) the performance of which would cause a
Default or Event of Default or (b) then being contested by any of them in good
faith by appropriate proceedings or (c) if the failure to comply does not
constitute a Material Adverse Effect.
     5.9 Use of Proceeds. Use the proceeds of all Revolving Loans for working
capital, capital expenditures, and other lawful corporate purposes permitted
hereunder, including, without limitation, refinancing of certain indebtedness
and Permitted Acquisitions.
     5.10 Hazardous Materials Laws. Keep and maintain all Real Property and each
portion thereof in compliance in all material respects with all applicable
Hazardous Materials Laws, except to the extent that no Material Adverse Effect
could reasonably be expected to result therefrom, and promptly notify the
Administrative Agent in writing (attaching a copy of any pertinent written
material) of (a) any and all material enforcement, cleanup, removal or other
governmental or regulatory actions instituted, completed or threatened in
writing by a Governmental Agency pursuant to any applicable Hazardous Materials
Laws, (b) any and all material claims made or threatened in writing by any
Person against Borrower relating to damage, contribution, cost recovery,
compensation, loss or injury resulting from any Hazardous Materials and
(c) discovery by any Senior Officer of any of Borrower of any material
occurrence or condition on any real Property adjoining or in the vicinity of
such Real Property that could reasonably be expected to cause such Real Property
or any part thereof to be subject to any restrictions on the ownership,
occupancy, transferability or use of such Real Property under any applicable
Hazardous Materials Laws.
     5.11 Syndication Process. Cooperate in such respects as may be reasonably
requested by the Arrangers in connection with the syndication of the credit
facilities under this Agreement, including the provision of information (in form
and substance acceptable to the Arrangers but subject to confidentiality
provisions) for inclusion in written materials furnished to prospective
syndicate members and the participation by Senior Officers in meetings with
prospective syndicate members. Nothing in this Section 5.11 shall obligate
Borrower to amend any Loan Document.
     5.12 Future Subsidiaries; Additional Security Documentation. (a) Cause each
future Significant Domestic Subsidiary to execute and deliver to the
Administrative Agent (i) an appropriate joinder to the Subsidiary Guaranty, the
Subsidiary Security Agreement and the Subsidiary Pledge Agreement and, as may
reasonably requested by the Administrative Agent, landlord/mortgagee waivers,
and (ii) an opinion of counsel from counsel and in form and substance reasonably
acceptable to the Administrative Agent, and (b) cause Borrower to pledge to the
Administrative Agent pursuant to the Pledge Agreement 65% of the capital stock
or other equity interests of any Significant Foreign Subsidiary formed or
acquired after the Closing Date. In addition to the foregoing, except to the
extent set forth in the Security Agreement, the

51



--------------------------------------------------------------------------------



 



Subsidiary Security Agreement and the Subsidiary Pledge Agreement, respectively,
Borrower, its Significant Domestic Subsidiaries and each Subsidiary Guarantor
shall cause such documents and instruments as may be reasonably requested by the
Administrative Agent (or any Lender through the Administrative Agent) from time
to time to be executed and delivered and do such further acts and things as
reasonably may be required in order for the Administrative Agent, for the
benefit of the Lenders, to obtain a fully perfected first priority Lien on all
Collateral, subject to Permitted Encumbrances, Permitted Rights of Others and
other matters permitted by Section 6.9. Notwithstanding the foregoing or any
other provision of this Agreement, ViaSat Satellite Ventures, LLC, ViaSat Credit
and each of the ViaSat-1 Holding Companies shall each execute and deliver to the
Administrative Agent on the Closing Date a Subsidiary Guaranty, a Subsidiary
Security Agreement and a Subsidiary Pledge Agreement.
Article 6
NEGATIVE COVENANTS
     So long as any Advance remains unpaid, or any other Obligation remains
unpaid, or any portion of the Commitments remains in force, Borrower shall not,
and shall not permit any of its Subsidiaries to, unless the Administrative Agent
(with the written approval of the Requisite Lenders or, if required by
Section 11.2, of all of the Lenders) otherwise consents:
     6.1 Payment of Subordinated Obligations. Pay any (a) principal (including
sinking fund payments) or any other amount (other than scheduled interest
payments) with respect to any Subordinated Obligation, or purchase or redeem (or
offer to purchase or redeem) any Subordinated Obligation, or deposit any monies,
securities or other Property with any trustee or other Person to provide
assurance that the principal or any portion thereof of any Subordinated
Obligation will be paid when due or otherwise to provide for the defeasance of
any Subordinated Obligation or (b) scheduled interest on any Subordinated
Obligation unless the payment thereof is then permitted pursuant to the terms of
the indenture or other agreement governing such Subordinated Obligation.
     6.2 Disposition of Property. Make any Disposition of its Property, whether
now owned or hereafter acquired, except (a) a Disposition by Borrower to a
Wholly-Owned Subsidiary which is a Guarantor, or by a Subsidiary to Borrower or
a Subsidiary (provided that any Disposition by a Guarantor must be to another
Guarantor or to Borrower), (b) Dispositions to ViaSat Satellite Ventures or to
the ViaSat-1 Joint Venture not to exceed, when aggregated with Investments made
pursuant to Section 6.16(n) and Capital Expenditures made pursuant to
Section 6.17(ii), the Maximum ViaSat-1 Joint Venture Investments at any time
during the term hereof, and (c) a Disposition for which the fair market value
(as reasonably determined in good faith by Borrower’s senior management) does
not exceed $20,000,000 (or when added to the aggregate fair market value (as
reasonably determined in good faith by Borrower’s senior management) of all
Dispositions made during the term of this Agreement do not exceed $50,000,000).
     6.3 Mergers. Merge or consolidate with or into any Person, except
(a) mergers and consolidations of a Subsidiary of Borrower into Borrower or a
Wholly-Owned Subsidiary which is a Guarantor, or of Subsidiaries with each other
and (b) a merger or consolidation of a Person into Borrower or with or into a
Wholly-Owned Subsidiary of Borrower which constitutes a

52



--------------------------------------------------------------------------------



 



Permitted Acquisition; provided that (i) Borrower is the surviving entity of any
merger to which it is a party, (ii) Guarantor is the surviving entity of any
merger between a non-Guarantor and a Guarantor, (iii) no Default or Event of
Default then exists or would result therefrom and (iv) Borrower and each of the
Subsidiary Guarantors execute such amendments to the Loan Documents as the
Administrative Agent or the Collateral Agent may reasonably determine are
appropriate as a result of such merger in order to preserve the enforceability
of the Loan Documents on the parties thereto and their successors, if any, and
except to the extent set forth in the Security Agreement and/or the Subsidiary
Security Agreement, maintain the perfection of the Administrative Agent’s Liens
on the Collateral.
     6.4 Hostile Acquisitions. Use the proceeds of any Loan in connection with
the acquisition of part or all of a voting interest of five percent (5%) or more
in any corporation or other business entity if such acquisition is opposed by
the board of directors of such corporation or business entity.
     6.5 Acquisitions. Make any Acquisition other than a Permitted Acquisition.
     6.6 Distributions. Make any Distribution, whether from capital, income or
otherwise, and whether in Cash or other Property, except:
          (a) Distributions by any Subsidiary to Borrower or to any Wholly-Owned
Subsidiary;
          (b) Distributions by any Subsidiary or Borrower for stock repurchases
under any stock option plan, not to exceed $5,000,000 in the aggregate in any
fiscal year; and
          (c) stock dividends payable on Common Stock.
     6.7 ERISA. At any time, (a) permit any Pension Plan to: (i) engage in any
non-exempt “prohibited transaction” (as defined in Section 4975 of the Code);
(ii) fail to comply with ERISA or any other applicable Laws; (iii) incur any
material “accumulated funding deficiency” (as defined in Section 302 of ERISA);
or (iv) terminate in any manner, which, with respect to each event listed above,
could reasonably be expected to result in a Material Adverse Effect or
(b) withdraw, completely or partially, from any Multiemployer Plan if to do so
could reasonably be expected to result in a Material Adverse Effect.
     6.8 Change in Nature of Business. Engage in any businesses other than the
Permitted Business.
     6.9 Liens. Create, incur, assume or suffer to exist any Lien of any nature
upon or with respect to any of their respective Properties, or engage in any
sale and leaseback transaction with respect to any of their respective
Properties, whether now owned or hereafter acquired, except:
          (a) Liens existing on the Closing Date and disclosed in Schedule 6.9
and any renewals/extensions or amendments thereof, provided that the obligations
secured or benefited thereby are not increased;

53



--------------------------------------------------------------------------------



 



          (b) Liens in favor of the Administrative Agent pursuant to the
Security Agreement.
          (c) Permitted Encumbrances;
          (d) Liens on personal property acquired by Borrower or any of its
Subsidiaries that were in existence at the time of the acquisition of such
Property and were not created in contemplation of such acquisition;
          (e) Liens on real property acquired by Borrower or any of its
Subsidiaries for use in the business of Borrower or such Subsidiary;
          (f) Liens securing Indebtedness, in an aggregate outstanding principal
amount at any time of not more than $10,000,000, permitted by Section 6.10(d) on
and limited to the capital assets acquired, constructed or financed with the
proceeds of such Indebtedness or with the proceeds of any Indebtedness directly
or indirectly refinanced by such Indebtedness;
          (g) Liens securing obligations of Borrower or any of its Subsidiaries
under any Interest Rate Protection Agreement with one of the Lenders or any
Affiliate of a Lender at the time that Interest Protection Agreement was entered
into; and
          (h) Non-consensual Liens securing Indebtedness of not more than
$10,000,000, provided that such Liens are discharged within thirty (30) days
after their incurrence by Borrower.
     6.10 Indebtedness and Guaranty Obligations. Create, incur or assume any
Indebtedness or Guaranty Obligation except:
          (a) Indebtedness and Guaranty Obligations existing on the Closing Date
and disclosed in Schedule 6.10, and refinancings, renewals, extensions or
amendments that do not increase the amount thereof;
          (b) Indebtedness and Guaranty Obligations under the Loan Documents;
          (c) Indebtedness and Guaranty Obligations owed to Borrower or any of
its Subsidiaries in connection with intercompany Indebtedness by Borrower or
such Subsidiaries;
          (d) Indebtedness consisting of Capital Lease Obligations, or otherwise
incurred to finance the purchase or construction of property or assets (so long
as (i) the Indebtedness incurred in any such purchase shall not exceed one
hundred percent (100%) of the purchase price of the property or assets purchased
and (ii) such Indebtedness shall be incurred concurrently with or within twelve
(12) months following the purchase or construction of such property or assets)
or to refinance any such Indebtedness, provided that the aggregate outstanding
principal amount of such Indebtedness does not exceed $10,000,000 at any time.
          (e) Indebtedness incurred to finance the purchase or construction of
real property used in the business of Borrower or any of its Subsidiaries;

54



--------------------------------------------------------------------------------



 



          (f) Subordinated Obligations in such amount as may be approved in
writing by the Requisite Lenders, except as expressly provided in this
Agreement;
          (g) Indebtedness consisting of non-speculative Interest Rate
Protection Agreements;
          (h) Guaranty Obligations in support of the obligations of a
Wholly-Owned Subsidiary, provided that such obligations are not prohibited by
this Agreement;
          (i) Indebtedness of a Person acquired in a Permitted Acquisition which
is outstanding at the time of such acquisition; and
          (j) Indebtedness or Guaranty Obligations incurred in connection with
Investments permitted under clause (m) of Section 6.16.
     6.11 Transactions with Affiliates. Enter into any transaction of any kind
with any Affiliate of Borrower other than (a) salary, bonus, employee stock
option and other compensation arrangements with directors or officers in the
ordinary course of business, (b) transactions that are fully disclosed to the
board of directors (or committee thereof) of Borrower and expressly authorized
by a resolution of the board of directors (or committee) of Borrower which is
approved by a majority of the directors (or committee) not having an interest in
the transaction, (c) transactions between or among Borrower and its Subsidiaries
and (d) transactions on overall terms at least as favorable to Borrower or its
Subsidiaries as would be the case in an arm’s-length transaction between
unrelated parties of equal bargaining power. Except as set forth in
Schedule 6.11, without limiting the generality of the preceding sentence, in no
event shall Borrower pay, or permit any of its Subsidiaries to pay, management
fees or fees for services (other than reimbursements to Borrower by its
Subsidiaries of actual costs and allocable overhead), in excess of $500,000 in
the aggregate in any fiscal year, to any Affiliate of Borrower without the prior
written approval of the Administrative Agent.
     6.12 Negative Pledges. Agree with any Person other than Administrative
Agent not to grant a security interest in or otherwise encumber, any of its
property, or covenant to any other Person that Borrower or any Subsidiary
Guarantor in the future will refrain from creating, incurring, assuming or
allowing any Lien with respect to any of Borrower’s or such Subsidiary
Guarantor’s property.
     6.13 Leverage Ratio. Permit the Leverage Ratio at any time, measured
quarterly, to be greater than 2.50 to 1.00.
     6.14 Interest Coverage Ratio. Permit the Interest Coverage Ratio at the end
of each Fiscal Quarter to be less than 4.00 to 1.00.
     6.15 Intentionally Omitted.
     6.16 Investments. Make or suffer to exist any Investment, other than:
          (a) Investments in existence or committed on the Closing Date and
disclosed on Schedule 6.16;

55



--------------------------------------------------------------------------------



 



          (b) Investments consisting of Cash Equivalents;
          (c) Investments in a Person that is the subject of the Acquisition
permitted by Section 6.5;
          (d) Investments consisting of advances to officers, directors and
employees of a Borrower or of any Subsidiary for travel, entertainment,
relocation, anticipated bonus and analogous ordinary business purposes;
          (e) Investments in a Domestic Subsidiary that is a Wholly-Owned
Subsidiary;
          (f) Investments in a Foreign Subsidiary that is a Wholly-Owned
Subsidiary; provided that the aggregate of all such Investments in all Foreign
Subsidiaries in any Fiscal Year does not exceed $15,000,000;
          (g) Investments consisting of the extension of credit to customers or
suppliers of Borrower and its Subsidiaries in the ordinary course of business
and any Investments received in satisfaction or partial satisfaction thereof;
          (h) Investments received in connection with the settlement of a bona
fide dispute with another Person;
          (i) Investments representing all or a portion of the sales price of
Property sold or services provided to another Person;
          (j) Investments by Foreign Subsidiaries in any other Subsidiary of a
Borrower (whether a Domestic Subsidiary or a Foreign Subsidiary);
          (k) Without duplication with (f), above, Investments in ViaSat
Satellite Ventures and in a Foreign Subsidiary that is a Wholly-Owned Subsidiary
for the purpose of Investments by ViaSat Satellite Ventures or such Foreign
Subsidiary in Joint Ventures (other than the ViaSat-1 Joint Venture) and
Investments in Joint Ventures (other than the ViaSat-1 Joint Venture); provided
that the aggregate of all such Investments does not exceed one and one half
(1.50) times Borrower’s consolidated trailing twelve month EBITDA as of
Borrower’s most recent Fiscal Quarter;
          (l) Investments not described above not in excess of $5,000,000 in any
Fiscal Year;
          (m) Without duplication with (g), above, Investments consisting of the
extension of credit to customers of Borrower and its Subsidiaries for the
purpose of financing such customers’ purchases of Borrower’s and/or its
Subsidiaries’ products, not to exceed $10,000,000 in the aggregate at any time
during the term of this Agreement; and
          (n) Investments consisting of contributions of cash equivalents or
other assets by Borrower or its Subsidiaries to ViaSat Satellite Ventures or the
ViaSat-1 Joint Venture not to exceed, when aggregated with Dispositions made
pursuant to 6.2(b) and Capital Expenditures

56



--------------------------------------------------------------------------------



 



made pursuant to Section 6.17(ii), the Maximum ViaSat-1 Joint Venture
Investments at any time during the term hereof.
     6.17 Capital Expenditures. Make any Capital Expenditure in any Fiscal Year,
if to do so would cause the aggregate Capital Expenditures made in such Fiscal
Year to exceed $40,000,000 (exclusive of (i) Capital Expenditures made in
connection with Permitted Acquisitions and (ii) Capital Expenditures regarding
ViaSat-1 Joint Venture which, when aggregated with Dispositions made pursuant to
Section 6.2(b) and Investments made pursuant to Section 6.16(n), do not exceed
the Maximum ViaSat-1 Joint Venture Investments) at any time during the term
hereof.
     6.18 Amendments to Subordinated Obligations. Amend or modify any term or
provision of any indenture, agreement or instrument evidencing or governing any
Subordinated Obligation in any respect that will or may have a Material Adverse
Effect.
     6.19 Changes in Officers, Name, Location of Chief Executive Offices, Etc.
Without providing notification to the Administrative Agent or the Collateral
Agent, make any change in the corporate name of Borrower, or without providing
ten (10) calendar days prior written notice to the Administrative Agent or the
Collateral Agent, make any change in the location of Borrower’s material assets,
principal place of business or chief executive office.
Article 7
INFORMATION AND REPORTING REQUIREMENTS
     7.1 Financial and Business Information. So long as any Advance remains
unpaid, or any other Obligation remains unpaid, or any portion of the
Commitments remains in force, Borrower shall, unless the Administrative Agent
(with the written approval of the Requisite Lenders) otherwise consents, at
Borrower’s sole expense, deliver to the Administrative Agent for distribution by
it to the Lenders, a sufficient number of copies for all of the Lenders of the
following:
          (a) As soon as practicable, and in any event within 45 days after the
end of each Fiscal Quarter (other than the fourth Fiscal Quarter in any Fiscal
Year), the consolidated balance sheet of Borrower and its Subsidiaries as at the
end of such Fiscal Quarter and the consolidated statements of operations and
cash flows for such Fiscal Quarter, and the portion of the Fiscal Year ended
with such Fiscal Quarter, together with a backlog report of Borrower and its
Subsidiaries, and a report of any changes or other modifications to (and copies
of) all fixed-price contracts related to the ViaSat-1 Joint Project, all in
reasonable detail. Such financial statements shall be certified by the chief
financial officer of Borrower or his or her designated representative as fairly
presenting the financial condition, results of operations and cash flows of
Borrower and its Subsidiaries in accordance with GAAP (other than footnote
disclosures), consistently applied, as at such date and for such periods,
subject only to normal year-end accruals and audit adjustments;
          (b) As soon as practicable, and in any event before the commencement
of a Pricing Period, a Pricing Certificate for such Pricing Period setting forth
a calculation of the Leverage Ratio as of the last day of the Fiscal Quarter
immediately prior to such Pricing Period,

57



--------------------------------------------------------------------------------



 



and providing reasonable detail as to the calculation thereof, which
calculations in the case of the fourth Fiscal Quarter in any Fiscal Year shall
be based on the preliminary unaudited financial statements of Borrower and its
Subsidiaries for such Fiscal Quarter, and as soon as practicable thereafter, in
the event of any material variance in the actual calculation of the Leverage
Ratio from such preliminary calculation, a revised Pricing Certificate setting
forth the actual calculation thereof;
          (c) As soon as practicable, and in any event within 90 days after the
end of each Fiscal Year, the consolidated balance sheet of Borrower and its
Subsidiaries as at the end of such Fiscal Year and the consolidated statements
of operations, stockholders’ equity and cash flows, in each case of Borrower and
its Subsidiaries for such Fiscal Year, all in reasonable detail. Such financial
statements shall be prepared in accordance with GAAP, consistently applied, and
such consolidated financial statements shall be accompanied by a report of
PricewaterhouseCoopers LLP or other independent public accountants of recognized
standing selected by Borrower and reasonably satisfactory to the Requisite
Lenders, which report shall be prepared in accordance with generally accepted
auditing standards as at such date, and shall not be subject to any
qualifications or exceptions as to the scope of the audit nor to any other
qualification or exception determined by the Requisite Lenders in their good
faith business judgment to be adverse to the interests of the Lenders;
          (d) As soon as practicable, and in any event within 120 days after the
end of each Fiscal Year, a budget and projections by Fiscal Quarter for the
then-current Fiscal Year (the “First Year”) and by Fiscal Year for each
succeeding Fiscal Year through the Revolving Loan Maturity Date (the “Succeeding
Years”), including for the First Year, projected consolidated balance sheets,
statements of operations and statements of cash flow of Borrower and its
Subsidiaries, forecast assumptions, and a budget for Capital Expenditures, and,
for the Succeeding Years, projected consolidated condensed balance sheets and
statements of operations and cash flows of Borrower and its Subsidiaries,
forecast assumptions, and a budget for Capital Expenditures, all in reasonable
detail;
          (e) Promptly after request by the Administrative Agent or any Lender,
copies of any detailed audit reports by independent accountants in connection
with the accounts or books of Borrower or any of its Subsidiaries, or any audit
of any of them;
          (f) [Reserved.];
          (g) Promptly after request by the Administrative Agent or any Lender,
copies of any other report or other document that was filed by Borrower with any
Governmental Agency, but excluding such reports or documents as are filed with
any Governmental Agency as part of Borrower’s ordinary course transactions with
any Governmental Agency;
          (h) Promptly upon a Senior Officer becoming aware, and in any event
within five (5) Banking Days after becoming aware, of the occurrence of any (i)
“reportable event” (as such term is defined in Section 4043 of ERISA, but
excluding such events as to which the PBGC has by regulation waived the
requirement therein contained that it be notified within thirty days of the
occurrence of such event) or (ii) non-exempt “prohibited transaction” (as such
term is defined in Section 406 of ERISA or Section 4975 of the Code) involving
any Pension Plan or

58



--------------------------------------------------------------------------------



 



any trust created thereunder, telephonic notice specifying the nature thereof,
and, no more than two (2) Banking Days after such telephonic notice, written
notice again specifying the nature thereof and specifying what action Borrower
is taking or proposes to take with respect thereto, and, when known, any action
taken by the Internal Revenue Service with respect thereto;
          (i) As soon as practicable, and in any event within five (5) Banking
Days after a Senior Officer becomes aware of the existence of any condition or
event which constitutes a Default or Event of Default, telephonic notice
specifying the nature and period of existence thereof, and, no more than five
(5) Banking Days after such telephonic notice, written notice again specifying
the nature and period of existence thereof and specifying what action Borrower
is taking or proposes to take with respect thereto;
          (j) Promptly upon a Senior Officer becoming aware that (i) any Person
has commenced a legal proceeding with respect to a claim against Borrower that
is $10,000,000 or more in excess of the amount thereof that is fully covered by
insurance, (ii) any creditor under a credit agreement involving Indebtedness of
$5,000,000 or more or any lessor under a lease involving aggregate rent of
$5,000,000 or more has asserted a default thereunder on the part of Borrower or,
(iii) any Person has commenced a legal proceeding with respect to a claim
against Borrower under a contract that is not a credit agreement or material
lease with respect to a claim of in excess of $10,000,000 or which otherwise may
reasonably be expected to result in a Material Adverse Effect, a written notice
describing the pertinent facts relating thereto and what action Borrower is
taking or proposes to take with respect thereto; and
          (k) Such other data and information as from time to time may be
reasonably requested by the Administrative Agent, the Collateral Agent, any
Lender (through the Administrative Agent) or the Requisite Lenders, to the
extent reasonably available to Borrower.
     7.2 Intentionally Omitted.
     7.3 Compliance Certificates. So long as any Advance remains unpaid or any
portion of the Commitments remains outstanding, Borrower shall, at Borrower’s
sole expense, deliver to the Administrative Agent for distribution by it to the
Lenders concurrently with the financial statements required pursuant to
Sections 7.1(a) and 7.1(c), a Compliance Certificate signed by a Senior Officer
or his or her designated representative.
     7.4 IntraLinks/IntraAgency. Reports required to be delivered pursuant to
Sections 7.1(a) and 7.1(c) may be delivered electronically and if so, shall be
deemed to have been delivered on the date on which Borrower posts such reports,
or provides a link thereto, when such report is posted electronically on
IntraLinks/IntraAgency, the Securities and Exchange Commission’s EDGAR database,
or other relevant website that each Lender and Administrative Agent have access
to (whether a commercial, third-party website or whether sponsored by the
Administrative Agent), if any, on Borrower’s behalf; provided, that:
(a) Borrower shall deliver paper copies of such reports to Administrative Agent
or any Lender who requests Borrower to deliver such paper copies until written
request to cease delivering paper copies is given by Administrative Agent or
such Lender; (b) Borrower shall notify (which may be by facsimile or electronic
mail) Administrative Agent and each Lender of the posting of any such reports
and immediately following such notification Borrower shall provide to

59



--------------------------------------------------------------------------------



 



Administrative Agent, by electronic mail, electronic versions (i.e., soft
copies) of such reports ; and (c) in each instance Borrower shall provide paper
copies of the Compliance Certificates required by Section 7.2 to Administrative
Agent. Except for such Compliance Certificates, Administrative Agent shall have
no obligation to request the delivery of or to maintain copies of the reports
referred to above, and in any event shall have no responsibility to monitor
compliance by Borrower with any such request for delivery, and each Lender shall
be solely responsible for requesting delivery to it or maintaining its copies of
such reports.
Article 8
CONDITIONS
     8.1 Initial Credit Issuance. The obligation of each Lender to make the
initial Credit Issuance is subject to the following conditions precedent, each
of which shall be satisfied prior to the making of the initial Advances (unless
all of the Lenders, in their sole and absolute discretion, shall agree
otherwise):
          (a) The Administrative Agent shall have received all of the following,
each (other than the documents referred to in clauses (7) and (9) below)
properly executed by a Responsible Official of each party thereto, each dated as
of the Closing Date and each in form and substance satisfactory to the
Administrative Agent and its legal counsel (unless otherwise specified or, in
the case of the date of any of the following, unless the Administrative Agent
otherwise agrees or directs):
     (1) at least one (1) executed counterpart of this Agreement, together with
arrangements satisfactory to the Administrative Agent for additional executed
counterparts, sufficient in number for distribution to the Lenders and Borrower;
     (2) Revolving Notes executed by Borrower in favor of each Lender, each in a
principal amount equal to that Lender’s Pro Rata Share of the Commitment;
     (3) the Security Agreement executed by Borrower;
     (4) [Intentionally Omitted]
     (5) the Subsidiary Guaranty executed by the Subsidiary Guarantors;
     (6) the Subsidiary Security Agreement executed by the Subsidiary
Guarantors;
     (7) the Subsidiary Pledge Agreement executed by the Subsidiary Guarantors;
     (8) such financing statements on Form UCC-1 with respect to the Security
Agreement and the Subsidiary Security Agreement as the Collateral Agent may
request;

60



--------------------------------------------------------------------------------



 



     (9) with respect to Borrower and the Subsidiary Guarantors, such
documentation as the Administrative Agent may reasonably require to establish
the due organization, valid existence and good standing of Borrower and the
Subsidiary Guarantors, their qualification to engage in business in each
material jurisdiction in which they are engaged in business or required to be so
qualified, their authority to execute, deliver and perform the Loan Documents to
which they are a Party, the identity, authority and capacity of each Responsible
Official thereof authorized to act on their behalf, including certified copies
of articles or certificates of incorporation and amendments thereto, bylaws and
amendments thereto, certificates of good standing and/or qualification to engage
in business, tax clearance certificates, certificates of corporate resolutions,
incumbency certificates, Certificates of Responsible Officials, and the like;
     (10) the Opinion of Counsel;
     (11) a Certificate of Borrower, signed by the chief financial officer of
Borrower or his or her designated representative, certifying that, to the best
of his knowledge, the representation contained in Section 4.17 is, to the best
of his or her knowledge, true and correct;
     (12) a Certificate of Borrower, executed by the chief financial officer of
Borrower or his or her designated representative, certifying that the conditions
specified in Sections 8.1(e) and 8.1(f) have been satisfied; and
     (13) such other assurances, certificates, documents, consents or opinions
as the Administrative Agent, the Collateral Agent or the Requisite Lenders
reasonably may require.
          (b) The fees payable on the Closing Date pursuant to Section 3.2,
shall have been paid.
          (c) The Collateral Agent shall be reasonably satisfied that it holds
(or has the reasonable ability to hold) a first priority perfected Lien in the
Collateral (except to the extent permitted herein and except to the extent set
forth in the Security Agreement and/or Subsidiary Security Agreement), for the
ratable benefit of the Lenders, subject only to Permitted Encumbrances and Liens
permitted in Section 6.9.
          (d) The reasonable costs and expenses of the Administrative Agent and
the Collateral Agent in connection with the preparation of the Loan Documents
payable pursuant to Section 11.3, and invoiced to Borrower prior to the Closing
Date (if applicable), shall have been (or shall concurrently be) paid.
          (e) The representations and warranties of Borrower contained in
Article 4 shall be true and correct in all material respects.
          (f) Borrower and any other Parties shall be in compliance in all
material respects with all the terms and provisions of the Loan Documents, and
giving effect to the initial Credit Issuance, no Default or Event of Default
shall have occurred and be continuing.

61



--------------------------------------------------------------------------------



 



          (g) All legal matters relating to the Loan Documents shall be
reasonably satisfactory to DLA Piper LLP (US), counsel to the Administrative
Agent.
     8.2 Any Advance. The obligation of each Lender to make any Advance, and the
obligation of the Issuing Lender to issue any Letter of Credit, is subject to
the following conditions precedent (unless the Requisite Lenders, in their
reasonable discretion, shall agree otherwise):
          (a) except (i) for representations and warranties which expressly
speak as of a particular date or are no longer true and correct as a result of a
change which is permitted by this Agreement or (ii) as disclosed by Borrower and
approved in writing by the Requisite Lenders, the representations and warranties
contained in Article 4 (other than Sections 4.4, 4.6 (first sentence),and 4.17)
shall be true and correct in all material respects on and as of the date of the
Advance as though made on that date;
          (b) no circumstance or event shall have occurred since the Closing
Date that constitutes a Material Adverse Effect;
          (c) other than matters described in Schedule 4.10 or not required as
of the Closing Date to be therein described, there shall not be then pending or
threatened any action, suit, proceeding or investigation against or affecting
Borrower or any of its Subsidiaries or any Property of any of them before any
Governmental Agency that constitutes a Material Adverse Effect; and
          (d) the Administrative Agent shall have timely received a Request for
Loan (or telephonic or other request for Loan referred to in the second sentence
of Section 2.1(c), if applicable), or a Request for Letter of Credit (as
applicable), in compliance with Article 2.
          (e) Borrower and any other Parties shall be in compliance in all
material respects with all the terms and provisions of the Loan Documents, and
no Default or Event of Default shall have occurred and be continuing.
Article 9
EVENTS OF DEFAULT AND REMEDIES UPON EVENT OF DEFAULT
     9.1 Events of Default. The existence or occurrence of any one or more of
the following events, whatever the reason therefor and under any circumstances
whatsoever, shall constitute an Event of Default:
          (a) Borrower fails to pay any principal on any of the Notes, or any
portion thereof, within (2) Banking Days after the date when due; or
          (b) Borrower fails to pay any interest on any of the Notes, or any
fees under Sections 3.3, 3.4 or 3.5, or any portion thereof, within two
(2) Banking Days after the date when due; or fails to pay any other fee or
amount payable to the Lenders under any Loan Document, or any portion thereof,
within two (2) Banking Days after demand therefor, or

62



--------------------------------------------------------------------------------



 



          (c) Borrower fails to comply with any of the covenants contained in
Article 6 (other than Sections 6.8, 6.11 or 6.16); or
          (d) Borrower fails to comply with Section 7.1(i) in any respect that
has a Material Adverse Effect and the related Default or Event of Default
continues for longer than any applicable cure or grace period permitted
hereunder for such Default or Event of Default; or
          (e) Borrower or any other Party fails to perform or observe any other
covenant or agreement (not specified in clause (a), (b), (c) or (d) above)
contained in any Loan Document on its part to be performed or observed within
twenty (20) Banking Days after the giving of notice by the Administrative Agent
on behalf of the Requisite Lenders of such Default or, if such Default is not
reasonably susceptible of cure within such period, within such longer period as
is reasonably necessary to effect a cure so long as such Borrower or such Party
continues to diligently pursue cure of such Default but not in any event in
excess of forty (40) Banking Days; or
          (f) Any representation or warranty of Borrower or any other Party made
in any Loan Document, or in any certificate or other writing delivered by
Borrower or such Party pursuant to any Loan Document, proves to have been
incorrect when made or reaffirmed in any material respect; or
          (g) Borrower or any Subsidiary (i) fails to pay the principal, or any
principal installment, of any present or future Indebtedness in the aggregate
amount of $5,000,000 or more, or any guaranty of present or future Indebtedness
in the aggregate amount of $5,000,000 or more, on its part to be paid, when due
(or within any stated grace period), whether at the stated maturity, upon
acceleration, by reason of required prepayment or otherwise or (ii) fails to
perform or observe any other term, covenant or agreement on its part to be
performed or observed, or suffers any event of default to occur, in connection
with any present or future Indebtedness in the aggregate amount of $5,000,000 or
more, or of any guaranty of present or future Indebtedness in the aggregate
amount of $5,000,000 or more, if as a result of such failure or sufferance any
holder or holders thereof (or an agent or trustee on its or their behalf) has
the right to declare such Indebtedness due before the date on which it otherwise
would become due or the right to require Borrower or any Subsidiary to redeem or
purchase, or offer to redeem or purchase, all or any portion of such
Indebtedness; or
          (h) Any Loan Document, at any time after its execution and delivery
and for any reason other than the agreement or action (or omission to act) of
the Administrative Agent, the Collateral Agent or the Lenders or satisfaction in
full of all the Obligations, ceases to be in full force and effect or is
declared by a court of competent jurisdiction to be null and void, invalid or
unenforceable in any respect which has a Material Adverse Effect; or any
Collateral Document ceases (other than by action or inaction of the Collateral
Agent or any Lender) to create a valid and effective Lien in any material
portion of the Collateral; or any Party thereto denies in writing that it has
any or further liability or obligation under any Loan Document, or purports to
revoke, terminate or rescind same; or
          (i) A final judgment against Borrower or any Subsidiary is entered for
the payment of money in excess of $10,000,000 in the aggregate (not covered by
insurance or for

63



--------------------------------------------------------------------------------



 



which an insurer has reserved its rights) and, absent procurement of a stay of
execution, such judgment remains unsatisfied for thirty (30) calendar days after
the date of entry of judgment, or in any event later than five (5) days prior to
the date of any proposed sale thereunder; or any writ or warrant of attachment
or execution or similar process is issued or levied against all or any material
part of the Property of Borrower or any Subsidiary and is not released, vacated
or fully bonded within thirty (30) calendar days after its issue or levy; or
          (j) Borrower or any Subsidiary institutes or consents to the
institution of any proceeding under a Debtor Relief Law relating to it or to all
or any material part of its Property, or is unable or admits in writing its
inability to pay its debts as they mature, or makes an assignment for the
benefit of creditors; or applies for or consents to the appointment of any
receiver, trustee, custodian, conservator, liquidator, rehabilitator or similar
officer for it or for all or any material part of its Property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer is
appointed without the application or consent of that Person and the appointment
continues undischarged or unstayed for sixty (60) calendar days; or any
proceeding under a Debtor Relief Law relating to any such Person or to all or
any part of its Property is instituted without the consent of that Person and
continues undismissed or unstayed for sixty (60) calendar days; or
          (k) The occurrence of an Event of Default (as such term is or may
hereafter be specifically defined in any other Loan Document) under any other
Loan Document; or
          (l) Any holder of a Subordinated Obligation of more than $5,000,000
asserts in writing that such Subordinated Obligation is not subordinated to the
Obligations in accordance with its terms and Borrower does not promptly deny in
writing such assertion and contest any attempt by such holder to take action
based on such assertion; or
          (m) Any Pension Plan maintained by Borrower is finally determined by
the PBGC to have a material “accumulated funding deficiency” as that term is
defined in Section 302 of ERISA in excess of an amount equal to 5% of the
consolidated total assets of Borrower as of the most-recently ended Fiscal
Quarter, or
          (n) A Change in Control occurs.
     9.2 Remedies Upon Event of Default. Without limiting any other rights or
remedies of the Administrative Agent, the Collateral Agent or the Lenders
provided for elsewhere in this Agreement, or the other Loan Documents, or by
applicable Law, or in equity, or otherwise:
          (a) Upon the occurrence, and during the continuance, of any Event of
Default other than an Event of Default described in Section 9.1(j):
          (1) the Commitments to make Advances and all other obligations of the
Administrative Agent or the Lenders and all rights of Borrower and any other
Parties under the Loan Documents shall be suspended without notice to or demand
upon Borrower, which are expressly waived by Borrower, except that all of the
Lenders or the Requisite Lenders (as the case may be, in accordance with Section
11.2) may waive an Event of Default or, without waiving, determine, upon terms
and conditions satisfactory to the Lenders or Requisite Lenders, as the

64



--------------------------------------------------------------------------------



 



case may be, to reinstate the Commitments and such other obligations and rights
and make further Advances, which waiver or determination shall apply equally to,
and shall be binding upon, all the Lenders;
          (2) the Issuing Lender may, with the approval of the Administrative
Agent on behalf of the Requisite Lenders, demand immediate payment by Borrower
of an amount equal to the aggregate amount of all outstanding Letters of Credit
to be held by the Issuing Lender in an interest-bearing cash collateral account
as collateral hereunder; and
          (3) the Requisite Lenders may request the Administrative Agent to, and
the Administrative Agent thereupon shall, terminate the Commitments and/or
declare all or any part of the unpaid principal of all Notes, all interest
accrued and unpaid thereon and all other amounts payable under the Loan
Documents to be forthwith due and payable, whereupon the same shall become and
be forthwith due and payable, without protest, presentment, notice of dishonor,
demand or further notice of any kind, all of which are expressly waived by
Borrower.
          (b) Upon the occurrence of any Event of Default described in
Section 9.1(j):
          (1) the Commitments to make Advances and all other obligations of the
Administrative Agent, the Collateral Agent or the Lenders and all rights of
Borrower and any other Parties under the Loan Documents shall terminate without
notice to or demand upon Borrower, which are expressly waived by Borrower,
except that all of the Lenders may waive the Event of Default or, without
waiving, determine, upon terms and conditions satisfactory to all the Lenders,
to reinstate the Commitments and such other obligations and rights and make
further Advances, which determination shall apply equally to, and shall be
binding upon, all the Lenders;
          (2) an amount equal to the aggregate amount of all outstanding Letters
of Credit shall be immediately due and payable to the Issuing Lender without
notice to or demand upon Borrower, which are expressly waived by Borrower, to be
held by the Issuing Lender in an interest-bearing cash collateral account as
collateral hereunder; and
          (3) the unpaid principal of all Notes, all interest accrued and unpaid
thereon and all other amounts payable under the Loan Documents shall be
forthwith due and payable, without protest, presentment, notice of dishonor,
demand or further notice of any kind, all of which are expressly waived by
Borrower.
          (c) Upon the occurrence of any Event of Default, the Lenders, the
Administrative Agent and the Collateral Agent, or any of them, without notice to
(except as expressly provided for in any Loan Document) or demand upon Borrower,
which are expressly waived by Borrower (except as to notices expressly provided
for in any Loan Document), may proceed (but only with the consent of the
Requisite Lenders) to protect, exercise and enforce

65



--------------------------------------------------------------------------------



 



their rights and remedies under the Loan Documents against Borrower and any
other Party and such other rights and remedies as are provided by Law or equity.
          (d) The order and manner in which the Lenders’ rights and remedies are
to be exercised shall be determined by the Requisite Lenders in their sole
discretion, and all payments received by the Administrative Agent, the
Collateral Agent and the Lenders, or any of them, shall be applied first to the
costs and expenses (including reasonable attorneys’ fees and disbursements and
the reasonably allocated costs of attorneys employed by the Administrative
Agent, the Collateral Agent or by any Lender) of the Administrative Agent, the
Collateral Agent and the Lenders, and thereafter paid pro rata to the Lenders in
the same proportions that the aggregate Obligations owed to each Lender under
the Loan Documents bear to the aggregate Obligations owed under the Loan
Documents to all the Lenders, without priority or preference among the Lenders.
Regardless of how each Lender may treat payments for the purpose of its own
accounting, for the purpose of computing Borrower’s Obligations hereunder and
under the Notes, payments shall be applied first, to the costs and expenses of
the Administrative Agent, the Collateral Agent and the Lenders, as set forth
above, second, to the payment of accrued and unpaid interest due under any Loan
Documents to and including the date of such application (ratably, and without
duplication, according to the accrued and unpaid interest due under each of the
Loan Documents), and third to the payment of all other amounts (including
principal and fees) then owing to the Administrative Agent, the Collateral Agent
or the Lenders under the Loan Documents and/or on account of Bank Products or
Interest Rate Protection Agreements. No application of payments will cure any
Event of Default (other than an Event of Default caused by a failure to pay), or
prevent acceleration, or continued acceleration, of amounts payable under the
Loan Documents, or prevent the exercise, or continued exercise, of rights or
remedies of the Lenders hereunder or thereunder or at Law or in equity.
Article 10
THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT
     10.1 Appointment and Authorization. Subject to Section 10.8, each Lender
hereby irrevocably appoints and authorizes the Administrative Agent and the
Collateral Agent to take such action as agent on its behalf and to exercise such
powers under the Loan Documents as are delegated to the Administrative Agent or
the Collateral Agent by the terms thereof or are reasonably incidental, as
determined by the Administrative Agent or the Collateral Agent, thereto. This
appointment and authorization is intended solely for the purpose of facilitating
the servicing of the Loans and the administration of the Collateral and does not
constitute appointment of the Administrative Agent or the Collateral Agent as
trustee for any Lender or as representative of any Lender for any other purpose
and, except as specifically set forth in the Loan Documents to the contrary, the
Administrative Agent and the Collateral Agent shall take such action and
exercise such powers only in an administrative and ministerial capacity.
     10.2 The Agents and Their Affiliates. Union Bank (and each successor
Administrative Agent) and UNION BANK, N.A. (and each successor Collateral Agent)
have the same rights and powers under the Loan Documents as any other Lender and
may exercise the same as though they were not the Administrative Agent and the
Collateral Agent, respectively, and the term “Lender” or “Lenders” includes
Union Bank and UNION BANK, N.A. in their individual capacities. Union Bank (and
each successor Administrative Agent) and UNION BANK, N.A.

66



--------------------------------------------------------------------------------



 



(and each successor Collateral Agent) have and their respective Affiliates may
accept deposits from, lend money to and generally engage in any kind of banking,
trust or other business with Borrower, any Subsidiary thereof, or any Affiliate
of Borrower or any Subsidiary thereof, as if they were not the Administrative
Agent and the Collateral Agent, respectively, and without any duty to account
therefor to the Lenders. Union Bank (and each successor Administrative Agent)
and UNION BANK, N.A. (and each successor Collateral Agent) need not account to
any other Lender for any monies received by them for reimbursement of their
costs and expenses as Administrative Agent or Collateral Agent hereunder, or
(subject to Section 11.10) for any monies received by them in their capacity as
Lenders hereunder. Neither the Administrative Agent nor the Collateral Agent
shall be deemed to hold a fiduciary relationship with any Lender and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or otherwise exist against the Administrative Agent
or the Collateral Agent.
     10.3 Proportionate Interest in any Collateral. The Collateral Agent, on
behalf of all the Lenders, shall hold in accordance with the Loan Documents all
items of any collateral or interests therein received or held by the Collateral
Agent. Subject to the Collateral Agent’s, the Administrative Agent’s and the
Lenders’ rights to reimbursement for their costs and expenses hereunder
(including reasonable attorneys’ fees and disbursements and other professional
services and the reasonably allocated costs of attorneys employed by the
Collateral Agent, the Administrative Agent or a Lender) and subject to the
application of payments in accordance with Section 9.2(d), each Lender shall
have an interest in the Lenders’ interest in such collateral or interests
therein in the same proportions that the aggregate Obligations owed such Lender
under the Loan Documents bear to the aggregate Obligations owed under the Loan
Documents to all the Lenders, without priority or preference among the Lenders.
     10.4 Lenders’ Credit Decisions. Each Lender agrees that it has,
independently and without reliance upon the Administrative Agent, the Collateral
Agent, any other Lender or the directors, officers, agents, employees or
attorneys of the Administrative Agent, the Collateral Agent or of any other
Lender, and instead in reliance upon information supplied to it by or on behalf
of Borrower and upon such other information as it has deemed appropriate, made
its own independent credit analysis and decision to enter into this Agreement.
Each Lender also agrees that it shall, independently and without reliance upon
the Administrative Agent, the Collateral Agent any other Lender or the
directors, officers, agents, employees or attorneys of the Administrative Agent,
the Collateral Agent or of any other Lender, continue to make its own
independent credit analyses and decisions in acting or not acting under the Loan
Documents.
     10.5 Action by Administrative Agent and Collateral Agent.
          (a) Absent actual knowledge of the Administrative Agent or the
Collateral Agent of the existence of a Default, the Administrative Agent and the
Collateral Agent may assume that no Default has occurred and is continuing,
unless the Administrative Agent or the Collateral Agent (or the Lender that is
then the Administrative Agent or the Collateral Agent) has received notice from
Borrower stating the nature of the Default or has received notice from a Lender
stating the nature of the Default and that such Lender considers the Default to
have occurred and to be continuing.

67



--------------------------------------------------------------------------------



 



          (b) The Administrative Agent and the Collateral Agent have only those
obligations under the Loan Documents as are expressly set forth therein.
          (c) Except for any obligation expressly set forth in the Loan
Documents and as long as the Administrative Agent and the Collateral Agent may
assume that no Event of Default has occurred and is continuing, the
Administrative Agent and the Collateral Agent may, but shall not be required to,
exercise its reasonable discretion to act or not act, except that the
Administrative Agent and the Collateral Agent shall be required to act or not
act upon the instructions of the Requisite Lenders (or of all the Lenders, to
the extent required by Section 11.2) and those instructions shall be binding
upon the Administrative Agent, the Collateral Agent and all the Lenders,
provided that the Administrative Agent and the Collateral Agent shall not be
required to act or not act if to do so would be contrary to any Loan Document or
to applicable Law or would result, in the reasonable judgment of the
Administrative Agent or the Collateral Agent, in substantial risk of liability
to the Administrative Agent or the Collateral Agent.
          (d) If the Administrative Agent or the Collateral Agent has received a
notice specified in clause (a), the Administrative Agent or the Collateral Agent
shall immediately give notice thereof to the Lenders and shall act or not act
upon the instructions of the Requisite Lenders (or of all the Lenders, to the
extent required by Section 11.2), provided that the Administrative Agent or the
Collateral Agent shall not be required to act or not act if to do so would be
contrary to any Loan Document or to applicable Law or would result, in the
reasonable judgment of the Administrative Agent or the Collateral Agent, in
substantial risk of liability to the Administrative Agent or the Collateral
Agent, and except that if the Requisite Lenders (or all the Lenders, if required
under Section 11.2) fail, for five (5) Banking Days after the receipt of notice
from the Administrative Agent, to instruct the Administrative Agent or the
Collateral Agent, then the Administrative Agent or the Collateral Agent, in its
sole discretion, may act or not act as it deems advisable for the protection of
the interests of the Lenders.
          (e) The Administrative Agent and the Collateral Agent shall have no
liability to any Lender for acting, or not acting, as instructed by the
Requisite Lenders (or all the Lenders, if required under Section 11.2),
notwithstanding any other provision hereof.
     10.6 Liability of Agents. Neither the Administrative Agent, the Collateral
Agent, nor any directors, officers, agents, employees or attorneys of the
Administrative Agent or the Collateral Agent shall be liable for any action
taken or not taken by them under or in connection with the Loan Documents,
except for their own gross negligence or willful misconduct. Without limitation
on the foregoing, the Administrative Agent, the Collateral Agent and their
respective directors, officers, agents, employees and attorneys:
          (a) May treat the payee of any Note as the holder thereof until the
Administrative Agent or the Collateral Agent receives notice of the assignment
or transfer thereof, in form satisfactory to the Administrative Agent or the
Collateral Agent, signed by the payee, and may treat each Lender as the owner of
that Lender’s interest in the Obligations for all purposes of this Agreement
until the Administrative Agent or the Collateral Agent receives notice of the
assignment or transfer thereof, in form satisfactory to the Administrative Agent
or the Collateral Agent, signed by that Lender;

68



--------------------------------------------------------------------------------



 



          (b) May consult with legal counsel (including in-house legal counsel),
accountants (including in-house accountants) and other professionals or experts
selected by it, or with legal counsel, accountants or other professionals or
experts for Borrower and/or their Subsidiaries or the Lenders, and shall not be
liable for any action taken or not taken by it in good faith in accordance with
any reasonable advice of such legal counsel, accountants or other professionals
or experts selected by it with reasonable care;
          (c) Shall not be responsible to any Lender for any statement, warranty
or representation made in any of the Loan Documents or in any notice,
certificate, report, request or other statement (written or oral) given or made
in connection with any of the Loan Documents except for those expressly made by
it;
          (d) Except to the extent expressly set forth in the Loan Documents,
shall have no duty to ask or inquire as to the performance or observance by
Borrower or its Subsidiaries of any of the terms, conditions or covenants of any
of the Loan Documents or to inspect any collateral or any Property, books or
records of Borrower or its Subsidiaries;
          (e) Will not be responsible to any Lender for the due execution,
legality, validity, enforceability, genuineness, effectiveness, sufficiency or
value of any Loan Document, any other instrument or writing furnished pursuant
thereto or in connection therewith, or any Collateral;
          (f) Will not incur any liability by acting or not acting in reliance
upon any Loan Document, notice, consent, certificate, statement, request or
other instrument or writing reasonably believed by it to be genuine and signed
or sent by the proper party or parties; and
          (g) Will not incur any liability for any arithmetical error in
computing any amount paid or payable by Borrower or any Subsidiary or Affiliate
thereof or paid or payable to or received or receivable from any Lender under
any Loan Document, including, without limitation, principal, interest,
commitment fees, Advances and other amounts: provided that such error was not
the result of gross negligence or willful misconduct and provided further that,
promptly upon discovery of such an error in computation, the Administrative
Agent, the Collateral Agent, the Lenders and (to the extent applicable) Borrower
and/or its Subsidiaries or Affiliates shall make such adjustments as are
necessary to correct such error and to restore the parties to the position that
they would have occupied had the error not occurred.
     10.7 Indemnification. Each Lender shall, ratably in accordance with its Pro
Rata Share of the Commitments (if the Commitments are then in effect) or in
accordance with its proportion of the aggregate Indebtedness then evidenced by
the Notes (if the Commitments have then been terminated), indemnify and hold the
Administrative Agent, the Collateral Agent, the Issuing Lender and their
respective directors, officers, agents, employees and attorneys harmless against
any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever (including reasonable attorneys’ fees and disbursements and allocated
costs of attorneys employed by the Administrative Agent, the Collateral Agent or
the Issuing Lender) that may be imposed on, incurred by or asserted against it
or them in any way relating to or arising out of the Loan Documents (other than
losses incurred by reason of the failure of Borrower to pay the Indebtedness
represented by the Notes)

69



--------------------------------------------------------------------------------



 



or any action taken or not taken by it as Administrative Agent, Collateral Agent
or Issuing Lender thereunder, except such as result from its own gross
negligence or willful misconduct. Without limitation on the foregoing, each
Lender shall reimburse the Administrative Agent, the Collateral Agent or the
Issuing Lender upon demand for that Lender’s Pro Rata Share of any reasonable
out-of-pocket cost or expense incurred by the Administrative Agent, the
Collateral Agent or the Issuing Lender in connection with the negotiation,
preparation, execution, delivery, amendment, waiver, restructuring,
reorganization (including a bankruptcy reorganization), enforcement or attempted
enforcement of the Loan Documents, to the extent that Borrower or any other
Party is required by Section 11.3 to pay that cost or expense but fails to do so
upon demand. Nothing in this Section 10.7 shall entitle the Administrative
Agent, the Collateral Agent, the Issuing Lender or any indemnitee referred to
above to recover any amount from the Lenders if and to the extent that such
amount has theretofore been recovered from Borrower or any of its Subsidiaries.
To the extent that the Administrative Agent, the Collateral Agent, the Issuing
Lender or any indemnitee referred to above is later reimbursed such amount by
Borrower or any of its Subsidiaries, it shall return the amounts paid to it by
the Lenders in respect of such amount.
     10.8 Successor Agents. The Administrative Agent and the Collateral Agent
may, and at the request of the Requisite Lenders shall, resign as Administrative
Agent or Collateral Agent upon reasonable notice to the Lenders and Borrower
effective upon acceptance of appointment by a successor Administrative Agent or
Collateral Agent. If the Administrative Agent or Collateral Agent shall resign
as Administrative Agent or Collateral Agent under this Agreement, the Requisite
Lenders shall appoint from among the Lenders a successor Administrative Agent or
Collateral Agent for the Lenders, which successor Administrative Agent or
Collateral Agent shall be approved by Borrower (and such approval shall not be
unreasonably withheld or delayed). If no successor Administrative Agent or
Collateral Agent is appointed prior to the effective date of the resignation of
the Administrative Agent or Collateral Agent, the Administrative Agent or
Collateral Agent may appoint, after consulting with the Lenders and Borrower, a
successor Administrative Agent or Collateral Agent from among the Lenders. Upon
the acceptance of its appointment as successor Administrative Agent or
Collateral Agent hereunder, such successor Administrative Agent or Collateral
Agent shall succeed to all the rights, powers and duties of the retiring
Administrative Agent or Collateral Agent and the term “Administrative Agent” or
“Collateral Agent” shall mean such successor Administrative Agent or Collateral
Agent and the retiring Administrative Agent’s or Collateral Agent’s appointment,
powers and duties as Administrative Agent or Collateral Agent shall be
terminated. After any retiring Administrative Agent’s or Collateral Agent’s
resignation hereunder as Administrative Agent or Collateral Agent, the
provisions of this Article 10, and Sections 11.3, 11.11 and 11.22, shall inure
to its benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent or Collateral Agent under this Agreement. Notwithstanding
the foregoing, if (a) the Administrative Agent or Collateral Agent has not been
paid its agency fees under Section 3.4 or has not been reimbursed for any
expense reimbursable to it under Section 11.3, in either case for a period of at
least one (1) year and (b) no successor Administrative Agent or Collateral Agent
has accepted appointment as Administrative Agent or Collateral Agent by the date
which is thirty (30) days following a retiring Administrative Agent’s or
Collateral Agent’s notice of resignation, the retiring Administrative Agent’s or
Collateral Agent’s resignation shall nevertheless thereupon become effective and
the Lenders shall perform all of the duties of the

70



--------------------------------------------------------------------------------



 



Administrative Agent or Collateral Agent hereunder until such time, if any, as
the Requisite Lenders appoint a successor Administrative Agent or Collateral
Agent as provided for above.
     10.9 No Obligations of Borrower. Nothing contained in this Article 10 shall
be deemed to impose upon Borrower any obligation in respect of the due and
punctual performance by the Administrative Agent or the Collateral Agent of its
obligations to the Lenders under any provision of this Agreement, and Borrower
shall have no liability to the Administrative Agent, the Collateral Agent or any
of the Lenders in respect of any failure by the Administrative Agent, the
Collateral Agent or any Lender to perform any of its obligations to the
Administrative Agent, the Collateral Agent or the Lenders under this Agreement.
Without limiting the generality of the foregoing, where any provision of this
Agreement relating to the payment of any amounts due and owing under the Loan
Documents provides that such payments shall be made by Borrower to the
Administrative Agent for the account of the Lenders, Borrower’s obligations to
the Lenders .in respect of such payments shall be deemed to be satisfied upon
the making of such payments to the Administrative Agent in the manner provided
by this Agreement. In addition, Borrower may rely on a written statement by the
Administrative Agent to the effect that it has obtained the written consent of
the Requisite Lenders or all of the Lenders, as applicable under Section 11.2,
in connection with a waiver, amendment, consent, approval or other action by the
Lenders hereunder, and shall have no obligation to verify or confirm the same.
Article 11
MISCELLANEOUS
     11.1 Cumulative Remedies; No Waiver. The rights, powers, privileges and
remedies of the Administrative Agent, the Collateral Agent and the Lenders
provided herein or in any Note or other Loan Document are cumulative and not
exclusive of any right, power, privilege or remedy provided by Law or equity. No
failure or delay on the part of the Administrative Agent, Collateral Agent or
any Lender in exercising any right, power, privilege or remedy may be, or may be
deemed to be, a waiver thereof; nor may any single or partial exercise of any
right, power, privilege or remedy preclude any other or further exercise of the
same or any other right, power, privilege or remedy. The terms and conditions of
Article 8 hereof are inserted for the sole benefit of the Administrative Agent,
the Collateral Agent and the Lenders; the same may be waived in whole or in
part, with or without terms or conditions, in respect of any Loan without
prejudicing the Administrative Agent’s or the Collateral Agent’s or the Lenders’
rights to assert them in whole or in part in respect of any other Loan.
     11.2 Amendments; Consents. No amendment, modification, supplement,
extension, termination or waiver of any provision of this Agreement or any other
Loan Document, no approval or consent thereunder, and no consent to any
departure by Borrower or any other Party therefrom, may in any event be
effective unless in writing signed by the Administrative Agent with the written
approval of the Requisite Lenders (and, in the case of any amendment,
modification or supplement of or to any Loan Document to which Borrower is a
Party, signed by Borrower, and, in the case of any amendment, modification or
supplement to Article 10, signed by the Administrative Agent), and then only in
the specific instance and for the specific purpose given; and, without the
approval in writing of all the Lenders, no amendment, modification, supplement,
termination, waiver or consent may be effective:

71



--------------------------------------------------------------------------------



 



          (a) To amend or modify the principal of, or the amount of principal,
principal prepayments or the rate of interest payable on, any Note, or the
amount of the Commitments or (subject to the last 3 paragraphs of this
Section 11.2) the Pro Rata Share of any Lender or the amount of any commitment
fee payable to any Lender, or any other fee or amount payable to any Lender
under the Loan Documents or to waive an Event of Default consisting of the
failure of Borrower to pay when due principal, interest or any fee;
          (b) To postpone any date fixed for any payment of principal of,
prepayment of principal of or any installment of interest on, any Note or any
installment of any fee, or to extend the term of the Commitments;
          (c) Except as set forth in the last paragraph of this Section 11.2, to
amend the provisions of the definition of “Requisite Lenders” or “Revolving Loan
Maturity Date”; or
          (d) To release any Subsidiary Guarantor from the Subsidiary Guaranty
or to release all or substantially all of the Collateral from the Lien of the
Loan Documents; or
          (e) To amend or waive Section 8.1 or this Section 11.2; or
          (f) To amend any provision of this Agreement that expressly requires
the consent or approval of all or a specified portion of the Lenders.
     Any amendment, modification, supplement, termination, waiver or consent
pursuant to this Section 11.2 shall apply equally to, and shall be binding upon,
all the Lenders, the Administrative Agent and the Collateral Agent.
     Notwithstanding anything to the contrary in this Section 11.2,
(i) Section 2.4 shall not be amended without the consent of the Issuing Lender
and (ii) Article 10 shall not be amended without the consent of the
Administrative Agent and the Collateral Agent.
     Notwithstanding anything to the contrary in this Section 11.2, this
Agreement and any other Loan Document may be amended, amended and restated,
supplemented or otherwise modified with the written consent of the Borrower and
the Requisite Lenders to increase the aggregate Commitments of the consenting
Lenders and to permit the extensions of credit from time to time outstanding
thereunder and the accrued interest and fees in respect thereof to share ratably
in the benefits of this Agreement and other Loan Documents with the other then
outstanding Obligations and to share ratably in the benefits of the Collateral
and guarantees and in prepayments and to include appropriately the lenders
holding such additional credit facilities in any determination of the Requisite
Lenders.
     Notwithstanding anything to the contrary in this Section 11.2, each of the
Administrative Agent and the Collateral Agent is authorized by the Lenders to
enter into amendments or supplements to this Agreement, or any other Loan
Document to which it is a party, with the Borrower or the applicable Subsidiary
Guarantor for the purpose of curing any typographical error, incorrect
cross-reference, defect in form, inconsistency, omission or ambiguity herein or
therein (without any consent or approval by the Lenders).

72



--------------------------------------------------------------------------------



 



     Notwithstanding anything to the contrary in this Section 11.2, (i) the
Administrative Agent, the Collateral Agent and the Borrower or applicable
Subsidiary Guarantor may enter into amendments, supplements or modifications to
the Loan Documents or additional Loan Documents to reflect additional Collateral
provided under the Loan Documents or effect releases of Collateral or guarantees
permitted by the Loan Documents, or to take such further actions in respect of
the Security Documents as contemplated hereunder and thereunder and (ii) the
Administrative Agent and the Borrower may make amendments and supplements to the
Loan Documents to add the New Lenders to the Credit Agreement, including the
definitions of “Requisite Lenders” and “Pro Rata Share.”
     11.3 Costs, Expenses and Taxes. Borrower shall pay within five (5) Banking
Days after demand, accompanied by an invoice therefor, the reasonable costs and
expenses of the Administrative Agent incurred in connection with the
negotiation, preparation, syndication, execution and delivery of the Loan
Documents and of the Issuing Lender in connection with the issuance of Letters
of Credit. Borrower shall also pay on demand, accompanied by an invoice
therefor, the reasonable costs and expenses of the Administrative Agent, the
Collateral Agent, the Issuing Lender and the Lenders in connection with each
amendment of or waiver relating to the Loan Documents and in connection with the
refinancing, restructuring, reorganization (including a bankruptcy
reorganization) and enforcement or attempted enforcement of the Loan Documents,
and any matter related thereto. The foregoing costs and expenses shall include
filing fees, recording fees, title insurance fees, appraisal fees, search fees,
and other out-of-pocket expenses, and the reasonable fees and out-of-pocket
expenses of any legal counsel (including reasonably allocated costs of legal
counsel employed by the Administrative Agent, the Collateral Agent, the Issuing
Lender or any Lender), independent public accountants and other outside experts
retained by the Administrative Agent, the Collateral Agent, the Issuing Lender
or any Lender, whether or not such costs and expenses are incurred or suffered
by the Administrative Agent, the Collateral Agent, the Issuing Lender or any
Lender in connection with or during the course of any bankruptcy or insolvency
proceedings of Borrower or any of its Subsidiaries. Borrower shall pay any and
all documentary and other taxes, excluding (i) taxes imposed on or measured in
whole or in part by a Lender’s overall net income imposed on it by (a) any
jurisdiction (or political subdivision thereof) in which it is organized or
maintains its principal office or Eurodollar Lending Office or (b) any
jurisdiction (or political subdivision thereof) in which it is “doing business”
or (ii) any withholding taxes or other taxes based on gross income imposed by
the United States of America for any period with respect to which it has failed
to provide Borrower with the appropriate form or forms required by
Section 11.21, to the extent such forms are then required by applicable Laws,
and all costs, expenses, fees and charges payable or determined to be payable in
connection with the filing or recording of this Agreement, any other Loan
Document or any other instrument or writing to be delivered hereunder or
thereunder, or in connection with any transaction pursuant hereto or thereto,
and shall reimburse, hold harmless and indemnify on the terms set forth in 11.11
the Administrative Agent, the Collateral Agent, the Issuing Lender and the
Lenders from and against any and all loss, liability or legal or other expense
with respect to or resulting from any delay in paying or failure to pay any such
tax, cost, expense, fee or charge or that any of them may suffer or incur by
reason of the failure of Borrower or any Subsidiary Guarantor to perform any of
its Obligations. Any amount payable to the Administrative Agent, the Collateral
Agent, the Issuing Lender or any Lender under this Section 11.3 shall bear
interest from the fifth Banking Day following the date

73



--------------------------------------------------------------------------------



 



of demand for payment at the Default Rate. This Section 11.3 shall survive
termination of this Agreement.
     11.4 Nature of Lenders’ Obligations. The obligations of the Lenders
hereunder are several and not joint or joint and several. Nothing contained in
this Agreement or any other Loan Document and no action taken by the
Administrative Agent, the Collateral Agent, or the Lenders or any of them
pursuant hereto or thereto may, or may be deemed to, make the Lenders a
partnership, an association, a joint venture or other entity, either among
themselves or with the Borrower or any Affiliate of Borrower. A default by any
Lender will not increase the Pro Rata Share of the Commitments attributable to
any other Lender. Any Lender not in default may, if it desires, assume in such
proportion as the nondefaulting Lenders agree the obligations of any Lender in
default, but is not obligated to do so. The Administrative Agent agrees that it
will use its best efforts either to induce promptly the other Lenders to assume
the obligations of a Lender in default or to obtain promptly another Lender,
reasonably satisfactory to Borrower, to replace such a Lender in default.
     11.5 Survival of Representations and Warranties. All representations and
warranties contained herein or in any other Loan Document, or in any certificate
or other writing delivered by or on behalf of any one or more of the Parties to
any Loan Document, will survive the making of the Loans hereunder and the
execution and delivery of the Notes, and have been or will be relied upon by the
Administrative Agent, the Collateral Agent, and each Lender, notwithstanding any
investigation made by the Administrative Agent, the Collateral Agent, or any
Lender or on their behalf.
     11.6 Notices. Except as otherwise expressly provided in the Loan Documents,
all notices, requests, demands, directions and other communications provided for
hereunder or under any other Loan Document must be in writing and must be
mailed, telegraphed, telecopied, dispatched by commercial courier or delivered
to the appropriate party at the address set forth on the signature pages of this
Agreement or other applicable Loan Document or, as to any party to any Loan
Document, at any other address as may be designated by it in a written notice
sent to all other parties to such Loan Document in accordance with this Section.
Except as otherwise expressly provided in any Loan Document, if any notice,
request, demand, direction or other communication required or permitted by any
Loan Document is given by mail it will be effective on the earlier of receipt or
the fourth Banking Day after deposit in the United States mail with first class
or airmail postage prepaid; if given by telegraph or cable, when delivered to
the telegraph company with charges prepaid; if given by telecopier, when sent;
if dispatched by commercial courier, on the scheduled delivery date; or if given
by personal delivery, when delivered.
     11.7 Execution of Loan Documents. Unless the Administrative Agent otherwise
specifies with respect to any Loan Document, (a) this Agreement and any other
Loan Document may be executed in any number of counterparts and any party hereto
or thereto may execute any counterpart, each of which when executed and
delivered will be deemed to be an original and all of which counterparts of this
Agreement or any other Loan Document, as the case may be, when taken together
will be deemed to be but one and the same instrument and (b) execution of any
such counterpart may be evidenced by a telecopier transmission of the signature
of such party. The execution of this Agreement or any other Loan Document by any
party hereto or thereto will

74



--------------------------------------------------------------------------------



 



not become effective until counterparts hereof or thereof, as the case may be,
have been executed by all the parties hereto or thereto.
     11.8 Binding Effect; Assignment.
          (a) This Agreement and the other Loan Documents to which Borrower is a
Party will be binding upon and inure to the benefit of Borrower, the
Administrative Agent, the Collateral Agent, each of the Lenders, and their
respective successors and assigns, except that Borrower may not assign its
rights hereunder or thereunder or any interest herein or therein without the
prior written consent of all the Lenders. Each Lender represents that it is not
acquiring its Note with a view to the distribution thereof within the meaning of
the Securities Act of 1933, as amended (subject to any requirement that
disposition of such Note must be within the control of such Lender). Any Lender
may at any time pledge its Note or any other instrument evidencing its rights as
a Lender under this Agreement to a Federal Reserve Bank, but no such pledge
shall release that Lender from its obligations hereunder or grant to such
Federal Reserve Bank the rights of a Lender hereunder absent foreclosure of such
pledge.
          (b) From time to time following the Closing Date, each Lender may
assign to one or more Eligible Assignees all or any portion of its Pro Rata
Share of the Commitments; provided that (i) such Eligible Assignee, if not then
a Lender or an Affiliate of the assigning Lender, shall be approved by the
Administrative Agent and the Issuing Lender and (if no Event of Default then
exists) Borrower (neither of which approvals shall be unreasonably withheld or
delayed), (ii) such assignment shall be evidenced by a Commitment Assignment and
Acceptance, a copy of which shall be furnished to the Administrative Agent as
hereinbelow provided, (iii) except in the case of an assignment to an Affiliate
of the assigning Lender, to another Lender or of the entire remaining
Commitments of the assigning Lender, the assignment shall not assign a Pro Rata
Share of the Commitments that is equivalent to less than $5,000,000 and (iv) the
effective date of any such assignment shall be as specified in the Commitment
Assignment and Acceptance, but not earlier than the date which is five
(5) Banking Days after the date the Administrative Agent has received the
Commitment Assignment and Acceptance. Upon the effective date of such Commitment
Assignment and Acceptance, the Eligible Assignee named therein shall be a Lender
for all purposes of this Agreement, with the Pro Rata Share of the Commitments
therein set forth and, to the extent of such Pro Rata Share, the assigning
Lender shall be released from its further obligations under this Agreement.
Borrower agrees that it shall execute and deliver (against delivery by the
assigning Lender to Borrower of its Notes) to such assignee Lender, Notes
evidencing that assignee Lender’s Pro Rata Share of the Commitments, and to the
assigning Lender, Notes evidencing the remaining balance Pro Rata Share retained
by the assigning Lender.
          (c) By executing and delivering a Commitment Assignment and
Acceptance, the Eligible Assignee thereunder acknowledges and agrees that:
(i) other than the representation and warranty that it is the legal and
beneficial owner of the Pro Rata Share of the Commitments being assigned thereby
free and clear of any adverse claim, the assigning Lender has made no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with this
Agreement or the execution, legality, validity, enforceability, genuineness or
sufficiency of this Agreement or any other Loan Document; (ii) the assigning
Lender has made no representation or warranty and assumes no

75



--------------------------------------------------------------------------------



 



responsibility with respect to the financial condition of Borrower or the
performance by Borrower of the Obligations; (iii) it has received a copy of this
Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 7.1 and such other documents and information as it
has deemed appropriate to make its own credit analysis and decision to enter
into such Commitment Assignment and Acceptance; (iv) it will, independently and
without reliance upon the Administrative Agent, the Collateral Agent or any
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under this Agreement; (v) it appoints and authorizes the Administrative
Agent and the Collateral Agent to take such action and to exercise such powers
under this Agreement as are delegated to the Administrative Agent and the
Collateral Agent by this Agreement; and (vi) it will perform in accordance with
their terms all of the obligations which by the terms of this Agreement are
required to be performed by it as a Lender.
          (d) The Administrative Agent shall maintain at the Administrative
Agent’s Office a copy of each Commitment Assignment and Acceptance delivered to
it and a register (the “Register”) of the names and address of each of the
Lenders and the Pro Rata Share of the Commitments held by each Lender, giving
effect to each Commitment Assignment and Acceptance. The Register shall be
available during normal business hours for inspection by Borrower or any Lender
upon reasonable prior notice to the Administrative Agent. After receipt of a
completed Commitment Assignment and Acceptance executed by any Lender and an
Eligible Assignee, and receipt of an assignment fee of $3,500 from such Lender
or Eligible Assignee, the Administrative Agent shall, promptly following the
effective date thereof, provide to Borrower and the Lenders a revised
Schedule 1.1 giving effect thereto. Borrower, the Administrative Agent, the
Collateral Agent and the Lenders shall deem and treat the Persons listed as
Lenders in the Register as the holders and owners of the Pro Rata Share of the
Commitments listed therein for all purposes hereof, and no assignment or
transfer of any such Pro Rata Share of the Commitments shall be effective, in
each case unless and until a Commitment Assignment and Acceptance effecting the
assignment or transfer thereof shall have been accepted by the Administrative
Agent and recorded in the Register as provided above. Prior to such recordation,
all amounts owed with respect to the applicable Pro Rata Share of the
Commitments shall be owed to the Lender listed in the Register as the owner
thereof, and any request, authority or consent of any Person who, at the time of
making such request or giving such authority or consent, is listed in the
Register as a Lender shall be conclusive and binding on any subsequent holder,
assignee or transferee of the corresponding Pro Rata Share of the Commitments.
          (e) Each Lender may from time to time grant participations to one or
more banks or other financial institutions in a portion of its Pro Rata Share of
the Commitments; provided, however, that (i) such Lender’s obligations under
this Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(iii) the participating banks or other financial institutions shall not be a
Lender hereunder for any purpose except, if the participation agreement so
provides, for the purposes of Sections 3.6, 3.7, 11.11 and 11.22 but only to the
extent that the cost of such benefits to Borrower does not exceed the cost which
Borrower would have incurred in respect of such Lender absent the participation,
(iv) Borrower, the Administrative Agent, the Collateral Agent, and the other
Lenders shall continue to deal solely and directly with such Lender in

76



--------------------------------------------------------------------------------



 



connection with such Lender’s rights and obligations under this Agreement,
(v) the participation interest shall be expressed as a percentage of the
granting Lender’s Pro Rata Share of the Commitments as it then exists and shall
not restrict an increase in the Commitments, or in the granting Lender’s Pro
Rata Share of the Commitments, so long as the amount of the participation
interest is not affected thereby, (vi) the holder of the participation interest
shall abide by the confidentiality provisions set forth herein and (vii) the
consent of the holder of such participation interest shall not be required for
amendments or waivers of provisions of the Loan Documents other than those which
(a) extend the Revolving Loan Maturity Date or any other date upon which any
payment of money is due to the Lenders, (b) reduce the rate of interest on the
Notes, any fee or any other monetary amount payable to the Lenders, (c) reduce
the amount of any installment of principal due under the Notes, (d) release any
Subsidiary Guaranty, or (E) release all or substantially all of the Collateral
from the Lien of the Collateral Documents, except if such release of Collateral
occurs in connection with a Disposition permitted under Section 6.2 or grant of
a purchase-money Lien of the type specified in clause (s) of the definition of
“Permitted Encumbrances” (unless the holder of such Lien does not prohibit a
subordinate Lien on the acquired property or assets, in which case the
Collateral Agent shall subordinate its Lien on such acquired property or assets
in a manner acceptable to the holder of the purchase-money Lien without the need
for the consent of any Lender), in which case such release shall not require the
consent of any of the Lenders or of any holder of a participation interest in
the Commitments.
     11.9 Right of Setoff. If an Event of Default has occurred and is
continuing, the Administrative Agent, the Collateral Agent or any Lender (but in
each case only with the consent of the Requisite Lenders) may exercise its
rights under Article 9 of the Uniform Commercial Code and other applicable Laws
and, to the extent permitted by applicable Laws, apply any funds in any deposit
account maintained with it by Borrower and/or any Property of Borrower in its
possession against the Obligations.
     11.10 Sharing of Setoffs. Each Lender severally agrees that if it, through
the exercise of any right of setoff, banker’s lien or counterclaim against
Borrower, or otherwise, receives payment of the Obligations held by it that is
ratably more than any other Lender, through any means, receives in payment of
the Obligations held by that Lender, then, subject to applicable Laws: (a) the
Lender exercising the right of setoff, banker’s lien or counterclaim or
otherwise receiving such payment shall purchase, and shall be deemed to have
simultaneously purchased, from each of the other Lenders a participation in the
Obligations held by the other Lenders and shall pay to the other Lenders a
purchase price in an amount so that the share of the Obligations held by each
Lender after the exercise of the right of setoff, banker’s lien or counterclaim
or receipt of payment shall be in the same proportion that existed prior to the
exercise of the right of setoff, banker’s lien or counterclaim or receipt of
payment; and (b) such other adjustments and purchases of participations shall be
made from time to time as shall be equitable to ensure that all of the Lenders
share any payment obtained in respect of the Obligations ratably in accordance
with each Lender’s share of the Obligations immediately prior to, and without
taking into account, the payment; provided that, if all or any portion of a
disproportionate payment obtained as a result of the exercise of the right of
setoff, banker’s lien, counterclaim or otherwise is thereafter recovered from
the purchasing Lender by Borrower or any Person claiming through or succeeding
to the rights of Borrower, the purchase of a participation shall be rescinded
and the purchase price thereof shall be restored to the extent of the recovery,
but without interest. Each Lender that purchases a participation in the
Obligations pursuant to this Section 11.10 shall from

77



--------------------------------------------------------------------------------



 



and after the purchase have the right to give all notices, requests, demands,
directions and other communications under this Agreement with respect to the
portion of the Obligations purchased to the same extent as though the purchasing
Lender were the original owner of the Obligations purchased. Borrower expressly
consents to the foregoing arrangements and agrees that any Lender holding a
participation in an Obligation so purchased pursuant to this Section 11.10 may
exercise any and all rights of setoff, banker’s lien or counterclaim with
respect to the participation as fully as if the Lender were the original owner
of the Obligation purchased.
     11.11 Indemnity by Borrower. Borrower agrees to indemnify, save and hold
harmless the Administrative Agent, the Collateral Agent, the Issuing Lender and
each Lender and their respective directors, officers, agents, attorneys and
employees (collectively the “Indemnitees”) from and against: (a) any and all
claims, demands, actions or causes of action (except a claim, demand, action, or
cause of action for any amount excluded from the definition of “Taxes” in
Section 3.12(e)) if the claim, demand, action or cause of action arises out of
or relates to any act or omission (or alleged act or omission) of Borrower, its
Affiliates or any of its officers, directors or stockholders relating to the
Commitment, the use or contemplated use of proceeds of any Loan, or the
relationship of Borrower and the Lenders under this Agreement; (b) any
administrative or investigative proceeding by any Governmental Agency arising
out of or related to a claim, demand, action or cause of action described in
clause (a) above; and (c) any and all liabilities, losses, reasonable costs or
expenses (including reasonable attorneys’ fees and the reasonably allocated
costs of attorneys employed by any Indemnitee and disbursements of such
attorneys and other professional services) that any Indemnitee suffers or incurs
as a result of the assertion of any foregoing claim, demand, action or cause of
action; provided that no Indemnitee shall be entitled to indemnification for any
loss caused by its own gross negligence or willful misconduct (determined to be
so by a final determination of a court of competent jurisdiction) or for any
loss asserted against it by another Indemnitee. If any claim, demand, action or
cause of action is asserted against any Indemnitee, such Indemnitee shall
promptly notify Borrower, but the failure to so promptly notify Borrower shall
not affect Borrower’s obligations under this Section unless such failure
materially prejudices Borrower’s right to participate in the contest of such
claim, demand, action or cause of action, as hereinafter provided. Such
Indemnitee may (and shall, if requested by Borrower in writing) contest the
validity, applicability and amount of such claim, demand, action or cause of
action and shall permit Borrower to participate in such contest. Such Indemnitee
shall act reasonably and in good faith in dealing with such claim, demand,
action or cause of action, including in electing whether to offer or accept any
settlement or compromise of such claim, demand, action or cause of action.
Borrower shall have the burden of establishing the lack of good faith or
reasonableness of such Indemnitee. Any Indemnitee that proposes to settle or
compromise any claim or proceeding for which Borrower may be liable for payment
of indemnity hereunder shall give Borrower written notice of the terms of such
proposed settlement or compromise reasonably in advance of settling or
compromising such claim or proceeding and shall obtain Borrower’s prior written
consent (which shall not be unreasonably withheld or delayed). In connection
with any claim, demand, action or cause of action covered by this Section 11.11
against more than one Indemnitee, all such Indemnitees shall be represented by
the same legal counsel (which may be a law firm engaged by the Indemnitees or
attorneys employed by an Indemnitee or a combination of the foregoing) selected
by the Indemnitees and reasonably acceptable to Borrower; provided, that if such
legal counsel determines in good faith that representing all such Indemnitees
would or could result in a conflict of interest under Laws or ethical principles
applicable to such legal counsel or that a defense or

78



--------------------------------------------------------------------------------



 



counterclaim is available to an Indemnitee that is not available to all such
Indemnitees, then to the extent reasonably necessary to avoid such a conflict of
interest or to permit unqualified assertion of such a defense or counterclaim,
each affected Indemnitee shall be entitled to separate representation by legal
counsel selected by that Indemnitee and reasonably acceptable to Borrower, with
all such legal counsel using reasonable efforts to avoid unnecessary duplication
of effort by counsel for all Indemnitees; and further provided that the
Administrative Agent (as an Indemnitee) shall at all times be entitled to
representation by separate legal counsel (which may be a law firm or attorneys
employed by the Administrative Agent or a combination of the foregoing). Any
obligation or liability of Borrower to any Indemnitee under this Section 11.11
shall survive the expiration or termination of this Agreement and the repayment
of all Loans and the payment and performance of all other Obligations owed to
the Lenders.
     11.12 Nonliability of the Lenders. Borrower acknowledges and agrees that:
          (a) Any inspections of any Property of Borrower made by or through the
Administrative Agent, the Collateral Agent, the Issuing Lender or the Lenders
are for purposes of administration of the Loan only and Borrower is not entitled
to rely upon the same (whether or not such inspections are at the expense of
Borrower);
          (b) By accepting or approving anything required to be observed,
performed, fulfilled or given to the Administrative Agent, the Collateral Agent,
the Issuing Lender or the Lenders pursuant to the Loan Documents, neither the
Administrative Agent, the Collateral Agent, the Issuing Lender nor the Lenders
shall be deemed to have warranted or represented the sufficiency, legality,
effectiveness or legal effect of the same, or of any term, provision or
condition thereof, and such acceptance or approval thereof shall not constitute
a warranty or representation to anyone with respect thereto by the
Administrative Agent, the Collateral Agent, the Issuing Lender or the Lenders;
          (c) The relationship between Borrower and the Administrative Agent,
the Collateral Agent, the Issuing Lender and the Lenders is, and shall at all
times remain, solely that of borrowers and lenders; neither the Administrative
Agent, the Collateral Agent, the Issuing Lender nor the Lenders shall under any
circumstance be construed to be partners or joint venturers of Borrower or its
Affiliates; neither the Administrative Agent, the Collateral Agent, the Issuing
Lender nor the Lenders shall under any circumstance be deemed to be in a
relationship of confidence or trust or a fiduciary relationship with Borrower or
its Affiliates, or to owe any fiduciary duty to Borrower or its Affiliates;
neither the Administrative Agent, the Collateral Agent, the Issuing Lender nor
the Lenders undertake or assume any responsibility or duty to Borrower or its
Affiliates to select, review, inspect, supervise, pass judgment upon or inform
Borrower or its Affiliates of any matter in connection with their Property or
the operations of Borrower or its Affiliates; Borrower and its Affiliates shall
rely entirely upon their own judgment with respect to such matters; and any
review, inspection, supervision, exercise of judgment or supply of information
undertaken or assumed by the Administrative Agent, the Collateral Agent, the
Issuing Lender or the Lenders in connection with such matters is solely for the
protection of the Administrative Agent, the Collateral Agent, the Issuing Lender
and the Lenders and neither Borrower nor any other Person is entitled to rely
thereon; and

79



--------------------------------------------------------------------------------



 



          (d) The Administrative Agent, the Collateral Agent, the Issuing Lender
and the Lenders shall not be responsible or liable to any Person for any loss,
damage, liability or claim of any kind relating to injury or death to Persons or
damage to Property caused by the actions, inaction or negligence of Borrower
and/or its Affiliates and Borrower hereby indemnifies and holds the
Administrative Agent, the Collateral Agent, the Issuing Lender and the Lenders
harmless on the terms set forth in Section 11.11 from any such loss, damage,
liability or claim.
     11.13 No Third Parties Benefited. This Agreement is made for the purpose of
defining and setting forth certain obligations, rights and duties of Borrower,
the Administrative Agent, the Collateral Agent and the Lenders in connection
with the Loans, and is made for the sole benefit of Borrower, the Administrative
Agent, the Collateral Agent and the Lenders, and the Administrative Agent’s, the
Collateral Agent’s and the Lenders’ successors and assigns. Except as provided
in Sections 11.8 and 11.11, no other Person shall have any rights of any nature
hereunder or by reason hereof.
     11.14 Confidentiality. Each Lender agrees to hold any confidential
information that it may receive from Borrower pursuant to this Agreement in
confidence, except for disclosure: (a) to other Lenders or Affiliates of a
Lender; (b) to legal counsel and accountants for Borrower or any Lender; (c) to
other professional advisors to Borrower or any Lender, provided that the
recipient has accepted such information subject to a confidentiality agreement
substantially similar to this Section 11.14; (d) to regulatory officials having
jurisdiction over that Lender, (e) as required by Law or legal process, provided
that each Lender agrees to notify Borrower of any such disclosures unless
prohibited by applicable Laws, or in connection with any legal proceeding to
which that Lender and Borrower are adverse parties; (f) to another financial
institution in connection with a disposition or proposed disposition to that
financial institution of all or part of that Lender’s interests hereunder or a
participation interest in its Notes, or to a prospective Lender pursuant to
Section 2.8(c), provided that the recipient has accepted such information
subject to a confidentiality agreement substantially similar to this
Section 11.14 and (g) in connection with the exercise of remedies under any of
the Loan Documents. For purposes of the foregoing, “confidential information”
shall mean any information respecting Borrower or its Subsidiaries reasonably
considered by Borrower to be confidential, other than (i) information previously
filed with any Governmental Agency and available to the public, (ii) information
previously published in any public medium from a source other than, directly or
indirectly, that Lender, and (iii) information previously disclosed by Borrower
to any Person not associated with Borrower which does not owe a professional
duty of confidentiality to Borrower or which has not executed an appropriate
confidentiality agreement with Borrower. Nothing in this Section shall be
construed to create or give rise to any fiduciary duty on the part of the
Administrative Agent, the Collateral Agent or the Lenders to Borrower.
     11.15 Further Assurances. Borrower shall, at its expense and without
expense to the Lenders, the Administrative Agent, or the Collateral Agent, do,
execute and deliver such further acts and documents as the Requisite Lenders,
the Administrative Agent, or the Collateral Agent from time to time reasonably
require for the assuring and confirming unto the Lenders, the Administrative
Agent, or the Collateral Agent of the rights hereby created or intended now or
hereafter so to be, or for carrying out the intention or facilitating the
performance of the terms of any Loan Document

80



--------------------------------------------------------------------------------



 



     11.16 Integration. This Agreement, together with the other Loan Documents,
comprises the complete and integrated agreement of the parties on the subject
matter hereof and supersedes all prior agreements, written or oral, on the
subject matter hereof, including the Existing Loan Agreement and all Loan
Documents referred to therein. In the event of any conflict between the
provisions of this Agreement and those of any other Loan Document, the
provisions of this Agreement shall control and govern; provided that the
inclusion of supplemental rights or remedies in favor of the Administrative
Agent, the Collateral Agent or the Lenders in any other Loan Document shall not
be deemed a conflict with this Agreement. Each Loan Document was drafted with
the joint participation of the respective parties thereto and shall be construed
neither against nor in favor of any party, but rather in accordance with the
fair meaning thereof.
     11.17 GOVERNING LAW; VENUE. EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN ANY
OF THE LOAN DOCUMENTS, IN ALL RESPECTS, INCLUDING ALL MATTERS OF CONSTRUCTION,
VALIDITY AND PERFORMANCE, THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND THE
OBLIGATIONS ARISING HEREUNDER AND THEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED
AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF CALIFORNIA APPLICABLE
TO CONTRACTS MADE AND PERFORMED IN SUCH STATE, WITHOUT REGARD TO THE PRINCIPLES
THEREOF REGARDING CONFLICTS OF LAWS, AND ANY APPLICABLE LAWS OF THE UNITED
STATES OF AMERICA. BORROWER HEREBY CONSENTS AND AGREES THAT THE STATE OR FEDERAL
COURTS LOCATED IN SAN DIEGO COUNTY, CALIFORNIA SHALL HAVE EXCLUSIVE JURISDICTION
TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN BORROWER AND BANK
PERTAINING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR TO ANY MATTER ARISING
OUT OF OR RELATED TO THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS;
PROVIDED, THAT BANK, AND BORROWER ACKNOWLEDGE THAT ANY APPEALS FROM THOSE COURTS
MAY HAVE TO BE HEARD BY A COURT LOCATED OUTSIDE OF SAN DIEGO COUNTY, CALIFORNIA;
AND FURTHER PROVIDED, THAT NOTHING IN THIS AGREEMENT SHALL BE DEEMED OR OPERATE
TO PRECLUDE BANK FROM BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN ANY OTHER
JURISDICTION TO COLLECT THE OBLIGATIONS, TO REALIZE ON THE COLLATERAL OR ANY
OTHER SECURITY FOR THE OBLIGATIONS, OR TO ENFORCE A JUDGMENT OR OTHER COURT
ORDER IN FAVOR OF AGENT FOR THE BENEFIT OF ITSELF AND LENDERS. BORROWER
EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR
SUIT COMMENCED IN ANY SUCH COURT, AND BORROWER HEREBY WAIVES ANY OBJECTION WHICH
IT MAY HAVE BASED UPON LACK OF PERSONAL JURISDICTION, IMPROPER VENUE OR FORUM
NON CONVENIENS AND HEREBY CONSENTS TO THE GRANTING OF SUCH LEGAL OR EQUITABLE
RELIEF AS IS DEEMED APPROPRIATE BY SUCH COURT. BORROWER HEREBY WAIVES PERSONAL
SERVICE OF THE SUMMONS, COMPLAINT AND OTHER PROCESS ISSUED IN ANY SUCH ACTION OR
SUIT AND AGREES THAT SERVICE OF SUCH SUMMONS, COMPLAINTS AND OTHER PROCESS MAY
BE MADE BY REGISTERED OR CERTIFIED MAIL ADDRESSED TO BORROWER AT THE ADDRESS SET
FORTH IN SECTION 11.6 AND THAT SERVICE SO MADE SHALL BE DEEMED COMPLETED UPON
THE EARLIER OF BORROWER’S ACTUAL RECEIPT

81



--------------------------------------------------------------------------------



 



THEREOF OR THREE DAYS AFTER DEPOSIT IN THE UNITED STATES MAILS, PROPER POSTAGE
PREPAID.
     11.18 Severability of Provisions. Any provision in any Loan Document that
is held to be inoperative, unenforceable or invalid as to any party or in any
jurisdiction shall, as to that party or jurisdiction, be inoperative,
unenforceable or invalid without affecting the remaining provisions or the
operation, enforceability or validity of that provision as to any other party or
in any other jurisdiction, and to this end the provisions of all Loan Documents
are declared to be severable.
     11.19 Headings. Article and Section headings in this Agreement and the
other Loan Documents are included for convenience of reference only and are not
part of this Agreement or the other Loan Documents for any other purpose.
     11.20 Time of the Essence. Time is of the essence of the Loan Documents.
     11.21 Foreign Lenders and Participants. Each Lender that is incorporated or
otherwise organized under the Laws of a jurisdiction other than the United
States of America or any State thereof or the District of Columbia shall deliver
to Borrower (with a copy to the Administrative Agent), on or before the Closing
Date (or on or before accepting an assignment or receiving a participation
interest herein pursuant to Section 11.8, if applicable) two duly completed
copies, signed by a Responsible Official, of either Form 1001 (relating to such
Lender and entitling it to a complete exemption from withholding on all payments
to be made to such Lender by Borrower pursuant to this Agreement) or Form 4224
(relating to all payments to be made to such Lender by the Borrower pursuant to
this Agreement) of the United States Internal Revenue Service or such other
evidence (including, if reasonably necessary, Form W-9) satisfactory to Borrower
and the Administrative Agent that no withholding under the federal income tax
laws is required with respect to such Lender. Thereafter and from time to time,
each such Lender shall (a) promptly submit to Borrower (with a copy to the
Administrative Agent), such additional duly completed and signed copies of one
of such forms (or such successor forms as shall be adopted from time to time by
the relevant United States taxing authorities) as may then be available under
then current United States laws and regulations to avoid, or such evidence as is
satisfactory to Borrower and the Administrative Agent of any available exemption
from, United States withholding taxes in respect of all payments to be made to
such Lender by Borrower pursuant to this Agreement and (b) take such steps as
shall not be materially disadvantageous to it, in the reasonable judgment of
such Lender, and as may be reasonably necessary (including the re-designation of
its Eurodollar Lending Office, if any) to avoid any requirement of applicable
Laws that Borrower make any deduction or withholding for taxes from amounts
payable to such Lender. In the event that Borrower or the Administrative Agent
become aware that a participation has been granted pursuant to Section 11.8(e)
to a financial institution that is incorporated or otherwise organized under the
Laws of a jurisdiction other than the United States of America, any State
thereof or the District of Columbia, then, upon request made by Borrower or the
Administrative Agent to the Lender which granted such participation, such Lender
shall cause such participant financial institution to deliver the same documents
and information to Borrower and the Administrative Agent as would be required
under this Section if such financial institution were a Lender.

82



--------------------------------------------------------------------------------



 



     11.22 Hazardous Material Indemnity. Borrower hereby agrees to indemnify,
hold harmless and defend (by counsel reasonably satisfactory to the
Administrative Agent) the Administrative Agent, the Collateral Agent and each of
the Lenders and their respective directors, officers, employees, agents,
successors and assigns from and against any and all claims, losses, damages,
liabilities, fines, penalties, charges, administrative and judicial proceedings
and orders, judgments, remedial action requirements, enforcement actions of any
kind, and all reasonable costs and expenses incurred in connection therewith
(including but not limited to reasonable attorneys’ fees and the reasonably
allocated costs of attorneys employed by the Administrative Agent or any Lender,
and expenses to the extent that the defense of any such action has not been
assumed by Borrower), arising directly or indirectly out of (i) the presence on,
in, under or about any Real Property of any Hazardous Materials, or any releases
or discharges of any Hazardous Materials on, under or from any Real Property and
(ii) any activity carried on or undertaken on or off any Real Property by
Borrower or any of its predecessors in title, whether prior to or during the
term of this Agreement, and whether by Borrower or any predecessor in title or
any employees, agents, contractors or subcontractors of Borrower or any
predecessor in title, or any third persons at any time occupying or present on
any Real Property, in connection with the handling, treatment, removal, storage,
decontamination, clean-up, transport or disposal of any Hazardous Materials at
any time located or present on, in, under or about any Real Property. The
foregoing indemnity shall further apply to any residual contamination on, in,
under or about any Real Property, or affecting any natural resources, and to any
contamination of any Property or natural resources arising in connection with
the generation, use, handling, storage, transport or disposal of any such
Hazardous Materials, and irrespective of whether any of such activities were or
will be undertaken in accordance with applicable Laws, but the foregoing
indemnity shall not apply to Hazardous Materials on any Real Property, the
presence of which is caused by the Administrative Agent or the Lenders. Borrower
hereby acknowledges and agrees that, notwithstanding any other provision of this
Agreement or any of the other Loan Documents to the contrary, the obligations of
Borrower under this Section shall be unlimited corporate obligations of Borrower
and shall not be secured by any Lien on any Real Property. Any obligation or
liability of Borrower to any Indemnitee under this Section 11.22 shall survive
the expiration or termination of this Agreement and the repayment of all Loans
and the payment and performance of all other Obligations owed to the Lenders.
     11.23 DISPUTES. TO THE EXTENT PERMITTED BY LAW, IN CONNECTION WITH ANY
CLAIM, CAUSE OF ACTION, PROCEEDING OR OTHER DISPUTE CONCERNING THE LOAN
DOCUMENTS (EACH A “CLAIM”), THE PARTIES TO THIS AGREEMENT EXPRESSLY,
INTENTIONALLY, AND DELIBERATELY WAIVE ANY RIGHT EACH MAY OTHERWISE HAVE TO TRIAL
BY JURY. IN THE EVENT THAT THE WAIVER OF JURY TRIAL SET FORTH IN THE PREVIOUS
SENTENCE IS NOT ENFORCEABLE UNDER THE LAW APPLICABLE TO THIS AGREEMENT, THE
PARTIES TO THIS AGREEMENT AGREE THAT ANY CLAIM, INCLUDING ANY QUESTION OF LAW OR
FACT RELATING THERETO, SHALL, AT THE WRITTEN REQUEST OF ANY PARTY, BE DETERMINED
BY JUDICIAL REFERENCE PURSUANT TO THE STATE LAW APPLICABLE TO THIS AGREEMENT.
THE PARTIES SHALL SELECT A SINGLE NEUTRAL REFEREE, WHO SHALL BE A RETIRED STATE
OR FEDERAL JUDGE. IN THE EVENT THAT THE PARTIES CANNOT AGREE UPON A REFEREE, THE
COURT SHALL APPOINT THE REFEREE. THE REFEREE SHALL REPORT A STATEMENT OF
DECISION TO THE COURT. NOTHING IN THIS

83



--------------------------------------------------------------------------------



 



PARAGRAPH SHALL LIMIT THE RIGHT OF ANY PARTY AT ANY TIME TO EXERCISE SELF-HELP
REMEDIES, FORECLOSE AGAINST COLLATERAL OR OBTAIN PROVISIONAL REMEDIES. THE
PARTIES SHALL BEAR THE FEES AND EXPENSES OF THE REFEREE EQUALLY, UNLESS THE
REFEREE ORDERS OTHERWISE. THE REFEREE SHALL ALSO DETERMINE ALL ISSUES RELATING
TO THE APPLICABILITY, INTERPRETATION, AND ENFORCEABILITY OF THIS PARAGRAPH. THE
PARTIES ACKNOWLEDGE THAT IF A REFEREE IS SELECTED TO DETERMINE THE CLAIMS, THEN
THE CLAIMS WILL NOT BE DECIDED BY A JURY.
     11.24 Purported Oral Amendments. BORROWER EXPRESSLY ACKNOWLEDGES THAT THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS MAY ONLY BE AMENDED OR MODIFIED, OR THE
PROVISIONS HEREOF OR THEREOF WAIVED OR SUPPLEMENTED, BY AN INSTRUMENT IN WRITING
THAT COMPLIES WITH SECTION 11.2. BORROWER AGREES THAT IT WILL NOT RELY ON ANY
COURSE OF DEALING, COURSE OF PERFORMANCE, OR ORAL OR WRITTEN STATEMENTS BY ANY
REPRESENTATIVE OF THE ADMINISTRATIVE AGENT OR ANY BANK THAT DOES NOT COMPLY WITH
SECTION 11.2 TO EFFECT AN AMENDMENT, MODIFICATION, WAIVER OR SUPPLEMENT TO THIS
AGREEMENT OR THE OTHER LOAN DOCUMENTS.
     11.25 Patriot Act. Bank is subject to the Patriot Act and hereby notifies
Borrower that, pursuant to the requirements of the Patriot Act, Bank is required
to obtain, verify and record information that identifies Borrower, which
information includes the name and address of Borrower and other information that
will allow Bank to identify Borrower in accordance with the Patriot Act.
     11.26 Effect of Amendment and Restatement. Except as otherwise set forth
herein, this Agreement is intended to and does completely amend and restate,
without novation, the Existing Loan Agreement. All security interests granted
under the Collateral Documents executed in connection with the Existing Loan
Agreement are hereby confirmed and ratified and shall continue to secure all
Obligations under this Agreement.
[Signature Pages Follow]

84



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed as of the date first above written.

            VIASAT, INC.
      By:   /s/ Ronald G. Wangerin         Ronald G. Wangerin        Chief
Financial Officer        Address:

ViaSat, Inc.
6155 El Camino Real
Carlsbad, California 92009
Attn: Ronald G. Wangerin
          Chief Financial Officer


Telecopier: (760) 929-3926
Telephone: (760) 476-2200


UNION BANK, N.A.,
as Administrative Agent
      By:   /s/ Mark Adelman         Mark Adelman        Vice President       
Address:

UNION BANK, N.A.
San Diego Commercial Banking Office
530 “B” Street, 4th Floor, S-420
San Diego, California 92101-4407
Attn: Mark Adelman


Telecopier: (619) 230-3766
Telephone: (619) 230-3516  

[Signature Page to Fourth Amended and Restated Revolving Loan Agreement]
[Signatures Continued Next Page]

S-1



--------------------------------------------------------------------------------



 



            UNION BANK, N.A.,
as Collateral Agent
      By:   /s/ Mark Adelman         Mark Adelman        Vice President       
Address:

UNION BANK, N.A.
San Diego Commercial Banking Office
530 “B” Street, 4th Floor, S-420
San Diego, California 92101-4407
Attn: Mark Adelman


Telecopier: (619) 230-3766
Telephone: (619) 230-3516


UNION BANK, N.A.,
as a Lender and Swing Line Lender
      By:   /s/ Mark Adelman         Mark Adelman        Vice President       
Address:

UNION BANK, N.A.
San Diego Commercial Banking Office
530 “B” Street, 4th Floor, S-420
San Diego, California 92101-4407
Attn: Mark Adelman

Telecopier: (619) 230-3766
Telephone: (619) 230-3516  

[Signature Page to Fourth Amended and Restated Revolving Loan Agreement]
[Signatures Continued Next Page]

S-2



--------------------------------------------------------------------------------



 



            BANK OF AMERICA, N.A.,
as a Lender
      By:   /s/ Karin S. Barnes         Name:   Karin S. Barnes           Senior
Vice President        Address:

Bank of America, N.A.
450 B Street, Suite 1500
San Diego, CA 92101
Attn: Karin S. Barnes
          Senior Vice President  

[Signature Page to Fourth Amended and Restated Revolving Loan Agreement]
[Signatures Continued Next Page]

S-3



--------------------------------------------------------------------------------



 



            JPMORGAN CHASE BANK, N.A.,
as a Lender
      By:   /s/ Anna C. Ruiz         Name:   Anna C. Ruiz           Vice
President        Address:

JPMORGAN CHASE BANK, N.A.
650 Town Center Drive, Suite 1000
Costa Mesa, CA 92626
Attn: Anna C. Ruiz
          Vice President  

[Signature Page to Fourth Amended and Restated Revolving Loan Agreement]
[Signatures Continued Next Page]

S-4



--------------------------------------------------------------------------------



 



            BANK OF THE WEST,
as a Lender
      By:   /s/ Ed Ong         Name:   Ed Ong                     Vice President

    Address:

BANK OF THE WEST
1280 4th Ave.
San Diego, CA 92101
Attn: Ed Ong
          Vice President   

[Signature Page to Fourth Amended and Restated Revolving Loan Agreement]
[Signatures Continued Next Page]

S-5



--------------------------------------------------------------------------------



 



            COMERICA BANK,
as a Lender
      By:   /s/ Steve D. Clear         Name:   Steve D. Clear       
             Vice President

    Address:

COMERICA BANK
611 Anton Blvd., 4th Floor M/C 4462
Costa Mesa, CA 92626
Attn: Steve D. Clear
          Vice President   

[Signature Page to Fourth Amended and Restated Revolving Loan Agreement]
[Signatures Continued Next Page]

S-6



--------------------------------------------------------------------------------



 



            CALIFORNIA BANK & TRUST,
as a Lender
      By:   /s/ Steve DeLong         Name:   Steve DeLong       
            Senior Vice President

    Address:

CALIFORNIA BANK & TRUST
4230 La Jolla Village Drive, Suite 100
San Diego, CA 92122
Attn:  Steve DeLong
           Senior Vice President   

[Signature Page to Fourth Amended and Restated Revolving Loan Agreement]
[Signatures Continued Next Page]

S-7



--------------------------------------------------------------------------------



 



            STATE BANK OF INDIA, LOS ANGELES AGENCY,
as a Lender
      By:   /s/ K.S.S. Naidu         Name:   K.S.S. Naidu       
             Vice President (Credit)

    Address:

STATE BANK OF INDIA, LOS ANGELES
AGENCY
707 Wilshire Blvd., Suite #1995
Los Angeles, CA 90017
Attn:  K.S.S. Naidu
           Vice President (Credit)   

[Signature Page to Fourth Amended and Restated Revolving Loan Agreement]

S-8